Exhibit 10.1

 

LEASE

 

RAR2-CROSBY CORPORATE CENTER QRS, INC.,

a Maryland corporation

 

Landlord,

 

and

 

ASPEN TECHNOLOGY, INC.,

a Delaware corporation

 

Tenant

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

USE AND RESTRICTIONS ON USE

1

 

 

 

2.

TERM

5

 

 

 

3.

RENT

7

 

 

 

4.

RENT ADJUSTMENTS

8

 

 

 

5.

SECURITY DEPOSIT

13

 

 

 

6.

ALTERATIONS

15

 

 

 

7.

REPAIR

17

 

 

 

8.

LIENS

18

 

 

 

9.

ASSIGNMENT AND SUBLETTING

18

 

 

 

10.

INDEMNIFICATION

20

 

 

 

11.

INSURANCE

21

 

 

 

12.

WAIVER OF SUBROGATION

23

 

 

 

13.

SERVICES AND UTILITIES

23

 

 

 

14.

HOLDING OVER

25

 

 

 

15.

SUBORDINATION

26

 

 

 

16.

RULES AND REGULATIONS

26

 

 

 

17.

REENTRY BY LANDLORD

26

 

 

 

18.

DEFAULT

27

 

 

 

19.

REMEDIES

28

 

 

 

20.

TENANT’S BANKRUPTCY OR INSOLVENCY

32

 

 

 

21.

QUIET ENJOYMENT

33

 

 

 

22.

CASUALTY

33

 

 

 

23.

EMINENT DOMAIN

35

 

 

 

24.

SALE BY LANDLORD

35

 

 

 

25.

ESTOPPEL CERTIFICATES

36

 

 

 

26.

SURRENDER OF PREMISES

36

 

 

 

27.

NOTICES

37

 

 

 

28.

TAXES PAYABLE BY TENANT

37

 

 

 

29.

INTENTIONALLY OMITTED

37

 

 

 

30.

PARKING

38

 

 

 

31.

DEFINED TERMS AND HEADINGS

39

 

 

 

32.

TENANT’S AUTHORITY

39

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

33.

FINANCIAL STATEMENTS AND CREDIT REPORTS

39

 

 

 

34.

COMMISSIONS

40

 

 

 

35.

TIME AND APPLICABLE LAW

40

 

 

 

36.

SUCCESSORS AND ASSIGNS

40

 

 

 

37.

ENTIRE AGREEMENT

40

 

 

 

38.

EXAMINATION NOT OPTION

40

 

 

 

39.

RECORDATION

40

 

 

 

40.

OPTION TO EXTEND

40

 

 

 

41.

LIMITATION OF LANDLORD’S LIABILITY

42

 

 

 

42.

TERMINATION OPTION

43

 

 

 

43.

RIGHTS OF FIRST OFFER

43

 

 

 

44.

INTENTIONALLY OMITTED

46

 

 

 

45.

LANDLORD REPRESENTATIONS AND WARRANTIES

46

 

 

 

46.

SPACE MEASUREMENT

46

 

 

 

47.

SATELLITE DISH

46

 

 

 

EXHIBIT A-1 — FLOOR PLAN DEPICTING THE 20 CROSBY PREMISES

 

 

 

EXHIBIT A-2 — FLOOR PLAN DEPICTING THE 28 CROSBY PREMISES

 

 

 

EXHIBIT A-3 — FLOOR PLAN DEPICTING THE 22 CROSBY PREMISES

 

 

 

EXHIBIT A-4 — SITE PLAN

 

 

 

EXHIBIT B — INITIAL ALTERATIONS

 

 

 

EXHIBIT C — COMMENCEMENT DATE MEMORANDUM

 

 

 

EXHIBIT D — RULES AND REGULATIONS

 

 

 

EXHIBIT E — FORM OF LETTER OF CREDIT

 

 

 

EXHIBIT F —TENANT’S EXCLUSIVE PARKING SPACES

 

 

 

EXHIBIT G — CLEANING SPECIFICATIONS

 

 

 

EXHIBIT H-1 — 22 CROSBY RIGHT OF FIRST OFFER SPACE

 

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

EXHIBIT H-2 — 28 CROSBY RIGHT OF FIRST OFFER SPACE

 

 

 

EXHIBIT H-3 — 28 CROSBY SECOND FLOOR RIGHT OF FIRST OFFER SPACE

 

 

 

EXHIBIT I — NOTICE OF LEASE

 

 

iii

--------------------------------------------------------------------------------


 

OFFICE LEASE

 

REFERENCE PAGES

 

20 CROSBY BUILDING:

 

20 Crosby Drive

Bedford, Massachusetts 01730

 

 

 

22 CROSBY BUILDING:

 

22 Crosby Drive

Bedford, Massachusetts 01730

 

 

 

28 CROSBY BUILDING:

 

28 Crosby Drive

Bedford, Massachusetts 01730

 

The 20 Crosby Building, 22 Crosby Building and 28 Crosby Building are referred
to collectively herein as the “Buildings.”

 

 

 

LANDLORD:

 

RAR2-CROSBY CORPORATE CENTER QRS, INC., a Maryland corporation

 

 

 

LANDLORD’S ADDRESS:

 

c/o RREEF

4 Technology Drive

Westborough, Massachusetts 01581

 

 

 

WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT FOR THE PREMISES:

 

RAR2-CROSBY CORPORATE CENTER QRS, INC.

61.L460001, 2, 5 Crosby Corp. Ctr. - 20, 22, 28

P.O. Box 9046

Addison, TX 75001-9046

 

 

 

LEASE REFERENCE DATE:

 

January 27, 2014

 

 

 

TENANT:

 

ASPEN TECHNOLOGY, INC., a Delaware corporation

 

 

 

TENANT’S NOTICE ADDRESS:

 

 

 

 

 

(a)  As of beginning of Term:

 

20 Crosby Drive

Bedford, Massachusetts 01730

 

 

 

(b)  Prior to beginning of Term (if different):

 

200 Wheeler Road

Burlington, Massachusetts 01803

 

 

 

PREMISES ADDRESS:

 

20, 22 and 28 Crosby Drive

Bedford, Massachusetts 01730

 

 

 

 

 

 

 

 

 

 

Initials

 

iv

--------------------------------------------------------------------------------


 

PREMISES RENTABLE AREA:

 

From the Commencement Date through the day immediately preceding the Expansion
Premises Commencement Date, the “Premises Rentable Area” shall consist of
approximately 105,874 rentable square feet in the aggregate, consisting of
(a) the entire 20 Crosby Building, containing approximately 78,689 rentable
square feet as shown on Exhibit A-1 attached hereto (the “20 Crosby Premises”),
and (b) approximately 27,185 rentable square feet located on the second (2nd)
floor of the 28 Crosby Building as shown on Exhibit A-2 attached hereto (the “28
Crosby Premises” and, together with the 20 Crosby Premises, the “Pre-Expansion
Premises”).

 

From the Expansion Premises Commencement Date through the Termination Date, the
“Premises Rentable Area” shall consist of approximately 142,673 rentable square
feet in the aggregate, consisting of (a) the Pre-Expansion Premises, and
(b) approximately 36,799 rentable square feet located on the second (2nd) floor
of the 22 Crosby Building as shown on Exhibit A-3 attached hereto (the “22
Crosby Premises” or the “Expansion Premises”).

 

 

 

PREMISES:

 

From the Commencement Date through the day immediately preceding the Expansion
Premises Commencement Date, the “Premises” shall consist of the Pre-Expansion
Premises.

 

From the Expansion Premises Commencement Date through the Termination Date, the
“Premises” shall consist of the Pre-Expansion Premises and the Expansion
Premises.

 

 

 

20 CROSBY BUILDING RENTABLE AREA:

 

Approximately 78,689 rentable square feet.

 

 

 

22 CROSBY BUILDING RENTABLE AREA:

 

Approximately 54,067 rentable square feet.

 

 

 

28 CROSBY BUILDING RENTABLE AREA:

 

Approximately 117,185 rentable square feet.

 

 

 

SCHEDULED COMMENCEMENT DATE:

 

November 1, 2014.

 

 

 

 

 

 

 

 

Initials

 

v

--------------------------------------------------------------------------------


 

EXPANSION PREMISES SCHEDULED COMMENCEMENT DATE:

 

February 1, 2015.

 

 

 

COMMENCEMENT DATE:

 

The earlier of the date upon which (a) Tenant occupies any portion of the
Premises for the conduct of its business, or (b) the Substantial Completion Date
(as defined on Exhibit B attached hereto) for the Pre-Expansion Premises occurs
pursuant to the terms and provisions of Exhibit B. The period from the
Commencement Date to the last day of the same month is referred to hereunder as
the “Commencement Month.”

 

 

 

EXPANSION PREMISES COMMENCEMENT DATE:

 

The Substantial Completion Date for the Expansion Premises.

 

 

 

TERM:

 

Approximately ten (10) years, five (5) months, beginning on the Commencement
Date and ending on the Termination Date.

 

 

 

TERMINATION DATE:

 

The last day of the one hundred twenty-fifth (125th) full calendar month after
the Commencement Date (if the Commencement Month is not a full calendar month),
or the last day of the one hundred twenty-five (125) month period that begins
with and includes (if the Commencement Month is a full calendar month), the
Commencement Month.

 

 

 

PRE-EXPANSION PREMISES RENT COMMENCEMENT DATE:

 

The one hundred fiftieth (150th) day following the Commencement Date.

 

 

 

EXPANSION PREMISES RENT COMMENCEMENT DATE:

 

The Expansion Premises Commencement Date.

 

 

 

 

 

 

 

 

Initials

 

vi

--------------------------------------------------------------------------------


 

ANNUAL RENT and MONTHLY INSTALLMENT OF RENT (Article 3):

 

For the Pre-Expansion Premises:

 

Period

 

Rentable
Square

 

Annual
Rent Per
Square

 

 

 

Monthly
Installment

 

From

 

Through

 

Footage

 

Foot

 

Annual Rent

 

of Rent

 

Commencement Date

 

The day immediately preceding the Pre-Expansion Premises Rent Commencement Date
(the “Pre-Expansion Premises Free Base Rent Period”)

 

105,874

 

$

0.00

*

$

0.00

*

$

0.00

*

Pre-Expansion Premises Rent Commencement Date

 

End of Month 12, which shall mean the end of the twelfth (12th) full calendar
month after the Commencement Month (if the Commencement Month shall be a partial
month) or shall mean the end of the twelve (12) month period that includes the
Commencement Month (if the Commencement Month shall be a full calendar month)

 

105,874

 

$

22.50

 

$

2,382,165.00

 

$

198,513.75

 

Month 13

 

Month 24

 

105,874

 

$

23.00

 

$

2,435,102.00

 

$

202,925.17

 

Month 25

 

Month 36

 

105,874

 

$

23.50

 

$

2,488,039.00

 

$

207,336.58

 

Month 37

 

Month 48

 

105,874

 

$

24.00

 

$

2,540,976.00

 

$

211,748.00

 

 

 

 

 

 

 

 

 

Initials

 

vii

--------------------------------------------------------------------------------


 

Month 49

 

Month 60

 

105,874

 

$

24.50

 

$

2,593,913.00

 

$

216,159.42

 

Month 61

 

Month 72

 

105,874

 

$

25.00

 

$

2,646,850.00

 

$

220,570.83

 

Month 73

 

Month 84

 

105,874

 

$

25.50

 

$

2,699,787.00

 

$

224,982.25

 

Month 85

 

Month 96

 

105,874

 

$

26.00

 

$

2,752,724.00

 

$

229,393.67

 

Month 97

 

Month 108

 

105,874

 

$

26.50

 

$

2,805,661.00

 

$

233,805.08

 

Month 109

 

Termination Date

 

105,874

 

$

27.00

 

$

2,858,598.99

 

$

238,216.50

 

 

--------------------------------------------------------------------------------

* Notwithstanding anything to the contrary set forth above, Tenant shall not be
required to pay Taxes or Expenses (but Tenant shall pay for its electricity for
the Pre-Expansion Premises) during the Pre-Expansion Premises Free Base Rent
Period in accordance with the terms and provisions of this Lease. 

 

For the 22 Crosby Premises:

 

Period

 

Rentable
Square

 

Annual
Rent Per
Square

 

 

 

Monthly
Installment

 

From

 

Through

 

Footage

 

Foot

 

Annual Rent

 

of Rent

 

Expansion Premises Commencement Date

 

End of Month 12, which shall mean the end of the twelfth (12th) full calendar
month after the Commencement Month (if the Commencement Month shall be a partial
month) or shall mean the end of the twelve (12) month period that includes the
Commencement Month (if the Commencement Month shall be a full calendar month)

 

36,799

 

$

22.50

 

$

827,977.50

 

$

68,998.13

 

Month 13

 

Month 24

 

36,799

 

$

23.00

 

$

846,377.00

 

$

70,531.42

 

 

 

 

 

 

 

 

 

Initials

 

viii

--------------------------------------------------------------------------------


 

Month 25

 

Month 36

 

36,799

 

$

23.50

 

$

864,776.50

 

$

72,064.71

 

Month 37

 

Month 48

 

36,799

 

$

24.00

 

$

883,176.00

 

$

73,598.00

 

Month 49

 

Month 60

 

36,799

 

$

24.50

 

$

901,575.50

 

$

75,131.29

 

Month 61

 

Month 72

 

36,799

 

$

25.00

 

$

919,975.00

 

$

76,664.58

 

Month 73

 

Month 84

 

36,799

 

$

25.50

 

$

938,374.50

 

$

78,197.88

 

Month 85

 

Month 96

 

36,799

 

$

26.00

 

$

956,774.00

 

$

79,731.17

 

Month 97

 

Month 108

 

36,799

 

$

26.50

 

$

975,173.50

 

$

81,264.46

 

Month 109

 

Termination Date

 

36,799

 

$

27.00

 

$

993,573.00

 

$

82,797.75

 

 

BASE YEAR (EXPENSES):

 

Calendar Year 2015 (January 1, 2015 through December 31, 2015).

 

 

 

BASE YEAR (TAXES):

 

Fiscal Year 2016 (July 1, 2015 through June 30, 2016).

 

 

 

TENANT’S PROPORTIONATE SHARE FOR EXPENSES FOR 20 CROSBY PREMISES:

 

One Hundred and 00/100 percent (100%).

 

 

 

TENANT’S PROPORTIONATE SHARE FOR EXPENSES FOR 22 CROSBY PREMISES:

 

Sixty-eight and 06/100 percent (68.06%).

 

 

 

TENANT’S PROPORTIONATE SHARE FOR EXPENSES FOR 28 CROSBY PREMISES:

 

Twenty-three and 20/100 percent (23.20%)

 

 

 

TENANT’S PROPORTIONATE SHARE FOR TAXES FOR 20 CROSBY PREMISES:

 

Twenty-three and 97/100 percent (23.97%) (which is the percentage derived by
dividing the 20 Crosby Premises Rentable Area by the Rentable Square Footage of
the “Parcel” (as such term is defined in Section 4.1.3) and multiplying the
result thereof by 100).

 

 

 

TENANT’S PROPORTIONATE SHARE FOR TAXES FOR 22 CROSBY PREMISES:

 

Eleven and 21/100 percent (11.21%) (which is the percentage derived by dividing
the 22 Crosby Premises Rentable Area by the Rentable Square Footage of the
“Parcel” and multiplying the result thereof by 100).

 

 

 

TENANT’S PROPORTIONATE SHARE FOR TAXES FOR 28 CROSBY PREMISES:

 

Eight and 28/100 percent (8.28%) (which is the percentage derived by dividing
the 28 Crosby Premises Rentable Area by the Rentable Square Footage of the
“Parcel” and multiplying the result thereof by 100).

 

 

 

 

 

 

 

 

Initials

 

ix

--------------------------------------------------------------------------------


 

COMMON AREAS:

 

Means, collectively, the: (a) public or common lobbies, hallways, stairways,
elevators (if any), duct shafts, electrical and common risers, loading docks and
common walkways and corridors necessary for access to, from and between the
Buildings and the Premises and, if the portion of the Premises on any floor
within a Building that Tenant does not occupy one hundred percent (100%) of
includes less than the entire floor of such Building, any common toilets, any
corridors required for access to the Premises and any elevator lobby of such
floor; and (b) access roads, driveways, the Parking Facility (as hereinafter
defined) serving the Buildings, loading areas, pedestrian sidewalks, landscaped
areas, trash enclosures (if any), and other areas or facilities (if any), which
are located in or on the Parcel and/or the Park (as hereinafter defined) and
designated by Landlord from time to time for the non-exclusive use of tenants
and other occupants of the Parcel and/or the Park.

 

 

 

SECURITY DEPOSIT:

 

Two Hundred Sixty-Seven Thousand Five Hundred Eleven and 88/100 Dollars
($267,511.88), in the form of a letter of credit pursuant to Article 5.

 

 

 

AFTER-HOURS HVAC COST:

 

$40.00 per hour, subject to change, but in no event to exceed the actual cost to
Landlord from time to time; provided, that (a) such $40.00 per hour charge shall
be in effect through at least the three (3) year anniversary of the Commencement
Date, and (b) in no event shall Landlord charge Tenant an After-Hours HVAC Cost
in an amount greater than it charges any other tenant or occupant in the Park.

 

 

 

PARKING:

 

From the Commencement Date through the day immediately preceding the Expansion
Premises Commencement Date, three hundred eighty-one (381) non-exclusive parking
spaces (based upon a parking ratio of 3.6 parking spaces per 1,000 rentable
square feet of Premises Rentable Area during such period), which number of
parking spaces includes ten

 

 

 

 

 

 

 

 

Initials

 

x

--------------------------------------------------------------------------------


 

 

 

(10) exclusive parking spaces located in the locations identified on Exhibit F
attached hereto at the front entrance of the 20 Crosby Building (collectively,
the “Exclusive Parking Spaces”) with appropriate signage therefor provided by
Landlord at Landlord’s expense, all subject to the terms and provisions of
Article 30.

 

From the Expansion Premises Commencement Date through the Termination Date, five
hundred fourteen (514) non-exclusive parking spaces (based upon a parking ratio
of 3.6 parking spaces per 1,000 rentable square feet of Premises Rentable Area
during such period), which number of parking spaces includes the Exclusive
Parking Spaces.

 

Notwithstanding the foregoing, in the event that Tenant leases additional space
in the Park from time to time, pursuant to Article 43 or otherwise (“Additional
Space”), Tenant shall be entitled to 3.36 parking spaces per 1,000 rentable
square feet of Premises Rentable Area for such Additional Space.

 

 

 

REAL ESTATE BROKERS DUE COMMISSIONS:

 

Cushman & Wakefield of Massachusetts, Inc. and Cassidy Turley.

 

 

 

TENANT’S NAICS CODE:

 

541512

 

 

 

BUILDING BUSINESS HOURS:

 

8 a.m. to 6 p.m., Monday through Friday; 8 a.m. to 1 p.m., Saturday, excluding
Federal holidays.

 

 

 

AMORTIZATION RATE:

 

Eleven percent (11%).

 

[SIGNATURES TO REFERENCE PAGES ON FOLLOWING PAGE]

 

 

 

 

 

 

 

 

Initials

 

xi

--------------------------------------------------------------------------------


 

The Reference Pages information is incorporated into and made a part of the
Lease.  In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control.  This Lease includes Exhibits A through I,
all of which are made a part of this Lease.

 

LANDLORD:

 

TENANT:

 

 

 

RAR2-CROSBY CORPORATE CENTER QRS, INC., a Maryland corporation

 

ASPEN TECHNOLOGY, INC., a Delaware corporation

 

 

 

By:

RREEF America, LLC, a Delaware limited liability company, its Authorized Agent

 

 

 

 

 

 

 

 

By:

/s/ David F. Crane

 

By:

/s/ Antonio Pietri

 

 

 

 

 

Name:

David F. Crane

 

Name:

Antonio Pietri

 

 

 

 

Title:

Vice President

 

Title:

President & Chief Executive Officer

 

 

 

 

Dated:

January 27, 2014

 

Dated:

January 24, 2014

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Roger Kuebel

 

 

 

 

 

 

Name:

Roger Kuebel

 

 

 

 

 

 

Title:

Treasurer

 

 

 

 

 

Dated:

January 22, 2014

 

 

 

 

 

 

 

 

Initials

 

xii

--------------------------------------------------------------------------------


 

LEASE

 

By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Buildings as set forth and described on the Reference Pages. 
The Premises are depicted on the floor plans attached hereto as Exhibit A, and
the Buildings are depicted on the site plan attached hereto as Exhibit A-4.  The
Reference Pages, including all terms defined thereon, are incorporated as part
of this Lease.

 

1.                                      USE AND RESTRICTIONS ON USE.  The
Premises are to be used solely for purposes allowed as-of-right by the Town of
Bedford zoning regulations, all only to the extent permitted by other applicable
law (collectively, the “Permitted Uses”).  Tenant shall not do or permit
anything to be done in or about the Premises which will in any way obstruct or
interfere with the rights of other tenants or occupants of the Park or
materially adversely disturb them, or allow the Premises to be used for any
improper, immoral, unlawful, or objectionable purpose, or commit any waste. 
Notwithstanding anything to the contrary set forth in Section 18.1.2 of this
Lease, in the event that Landlord reasonably believes that Tenant is materially
adversely disturbing other tenants or occupants of the Park, then Landlord may
send written notice to Tenant reasonably detailing the nature of such
disturbance and if Tenant fails to cease such disturbance within five (5) days
(forthwith, if the disturbance involves a hazardous condition) after written
notice of such disturbance to Tenant (provided, however, that such disturbance
shall not be an event of default if such disturbance could not reasonably be
ceased during such  five (5) day period, Tenant has commenced the cure within
such five (5) day period and thereafter is diligently pursuing such cure to
completion, but the total aggregate cure period shall not exceed fifteen (15)
days), then such failure to cease such disturbance shall constitute an Event of
Default (as hereinafter defined).  Tenant shall not do, permit or suffer in, on,
or about the Premises the sale of any alcoholic liquor without the written
consent of Landlord first obtained.  Tenant shall comply with all governmental
laws, ordinances and regulations applicable to the use of the Premises and its
occupancy and shall promptly comply with all governmental orders and directions
for the correction, prevention and abatement of any violations in the Buildings
or appurtenant land, caused or permitted by, or resulting from the specific use
by, Tenant, or in or upon, or in connection with, the Premises, all at Tenant’s
sole expense.  Tenant shall not do or permit anything to be done on or about the
Premises or bring or keep anything into the Premises which will in any way
increase the rate of, invalidate or prevent the procuring of any insurance
protecting against loss or damage to the Buildings or any of their contents by
fire or other casualty or against liability for damage to property or injury to
persons in or about the Buildings or any part thereof.  Following (a) the
Commencement Date, with respect to the Pre-Expansion Premises, and (b) the
Expansion Premises Commencement Date, with respect to the Expansion Premises,
Tenant shall be responsible for ensuring that the Premises comply with the
Americans With Disabilities Act of 1990, and any amendments thereto (the “ADA”),
at Tenant’s sole cost and expense; provided, that, Landlord shall deliver the
Pre-Expansion Premises and the Expansion Premises to Tenant in compliance with
the ADA.  Subject to emergencies, Landlord’s after-hours security measures and
events beyond Landlord’s reasonable control, Tenant shall have access to the
Premises on a twenty-four (24) hour per day, seven (7) day per week basis;
provided, however, that Tenant shall be responsible for furnishing its own
security for the Premises at Tenant’s sole cost and expense.

 

1.2                               Tenant shall not, and shall not direct, suffer
or permit any of its agents, contractors, employees, licensees or invitees
(collectively, the “Tenant Entities”) to at any time handle, use, manufacture,
store or dispose of in or about the Premises or the Buildings any flammables,
explosives, radioactive materials, hazardous wastes or materials, toxic wastes
or materials, or other similar substances, petroleum products or derivatives or
any substance subject to regulation by or under any

 

--------------------------------------------------------------------------------


 

federal, state and local laws and ordinances relating to the protection of the
environment or the keeping, use or disposition of environmentally hazardous
materials, substances, or wastes (collectively “Hazardous Materials”), presently
in effect or hereafter adopted, all amendments to any of them, and all rules and
regulations issued pursuant to any of such laws or ordinances (collectively
“Environmental Laws”), nor shall Tenant suffer or permit any Hazardous Materials
to be used in any manner not fully in compliance with all Environmental Laws, in
the Premises or the Buildings and appurtenant land or allow the environment to
become contaminated with any Hazardous Materials.  Notwithstanding the
foregoing, Tenant may handle, store, use or dispose of products containing small
quantities of Hazardous Materials (such as aerosol cans containing insecticides,
toner for copiers, paints, paint remover and the like) to the extent customary
and necessary for the use of the Premises for general office purposes; provided
that Tenant shall always handle, store, use, and dispose of any such Hazardous
Materials in a safe and lawful manner and never allow such Hazardous Materials
to contaminate the Premises, Buildings and appurtenant land or the environment. 
Tenant shall protect, defend, indemnify and hold Landlord harmless from and
against any and all loss, claims, liability or costs (including court costs and
attorney’s fees) incurred by reason of any actual failure of Tenant to fully
comply with all applicable Environmental Laws, or the presence, handling, use or
disposition in or from the Premises of any Hazardous Materials by Tenant or any
Tenant Entity (even though permissible under all applicable Environmental Laws
or the provisions of this Lease), or by reason of any actual failure of Tenant
to keep, observe, or perform any provision of this Section 1.2.  Landlord shall
provide written notice to Tenant promptly following Landlord obtaining actual
knowledge of a potential claim for which Landlord may seek indemnification from
Tenant hereunder and Tenant shall be entitled to control the defense of any
resulting action.  To Landlord’s actual knowledge, without any duty of
investigation, except as otherwise set forth in that certain “Report on ASTM
Phase I Environmental Site Assessment, Crosby Corporate Center, 20 to 36 Crosby
Drive, Bedford, Massachusetts, dated March 2006, prepared by Haley &
Aldrich, Inc.” (which is the most current environmental report that Landlord has
with respect to the Buildings or the Premises as of the Lease Reference Date),
there are no Hazardous Materials in, under or about the Buildings or the
Premises in violation of applicable environmental laws.

 

1.3                               During the Term, Tenant and the Tenant
Entities will be entitled to the non-exclusive use, in common with others
entitled thereto, of:  (a) the Common Areas of the Buildings as they exist from
time to time during the Term; (b) the Parking Facility serving the Buildings,
subject to the terms and provisions of Article 30 and Landlord’s rules and
regulations regarding such use; (c) the full-service cafeteria located
(i) between the 20 Crosby Building and the 22 Crosby Building (collectively, the
“Amenity Complex”), and (ii) in the building located at 34 Crosby Drive, subject
to Landlord’s and any operator’s rules and regulations regarding such use;
(d) the conference center for the Crosby Corporate Center (the “Park”) located
within the Amenity Complex, subject to Landlord’s and any operator’s rules and
regulations regarding such use and subject to any expenses or fees charged by
Landlord or such operator from time to time  for janitorial service; and (e) the
fitness center for the Park located within the Amenity Complex, subject to
Landlord’s and any operator’s rules and regulations regarding such use.  During
the Term of this Lease, Landlord shall cause a full-service cafeteria (the
“Cafeteria”), conference center and fitness center to be operated within the
Amenity Complex in the same manner as the same are being operated as of the
Lease Reference Date.  So long as Tenant is occupying all of the 20 Crosby
Premises at such time, Tenant shall have reasonable input regarding the
functional operation of the Cafeteria, and in the event that the cafeteria
operator for the Cafeteria shall be replaced, Tenant shall be entitled to have
reasonable input in the selection of a new cafeteria operator.  Landlord shall
use commercially reasonable efforts to cause the cafeteria operator to
sufficiently staff the Cafeteria to accommodate the tenant and occupant
population of the Parcel from time to time; provided, however,

 

2

--------------------------------------------------------------------------------


 

that, Tenant hereby acknowledges and agrees that such obligation of Landlord
shall not include requiring that the cafeteria operator install or provide for
more seating in the Cafeteria than exists as of the Lease Reference Date.

 

1.4                               Tenant will not place on the exterior of the
Premises (including both interior and exterior surfaces of doors and interior
surfaces of windows) or on any part of the Buildings outside the Premises or any
portion of the Premises visible from outside the Premises, any sign, symbol,
advertisement or the like visible to public view outside of the Premises. 
Landlord will not withhold consent for any signs and lettering to the entry
doors to the Premises, provided that such signs or lettering comply with law,
and provided that Tenant has submitted to Landlord a plan or sketch in
reasonable detail (showing, without limitation, size, color, location, materials
and method of affixation) of the sign to be placed on such entry doors. 
Notwithstanding the foregoing to the contrary, Landlord shall provide Building
standard signage for Tenant on the building directories and main entrances to
the Premises, as well as interior directional signage in the Buildings all at
Landlord’s sole cost and expense, all of which signage shall be non-exclusive.

 

1.4.1                     Notwithstanding anything to the contrary set forth in
this Section 1.4, so long as (a) Tenant has submitted to Landlord a plan or
sketch in reasonable detail (showing, without limitation, size, color, location,
materials and method of affixation) of the Tenant identification sign that
Tenant may desire to install, which plan or sketch shall be subject to
Landlord’s prior approval, not to be unreasonably withheld, conditioned or
delayed, and (b) Tenant obtains all necessary permits, approvals and licenses
with respect to such signage from all applicable governmental authorities (with
Landlord agreeing to reasonably cooperate with Tenant in securing any such
permits, approvals and licenses at no out of pocket cost or expense to Landlord)
(the requirements set forth in items (a) and (b) are hereinafter referred to as
the “Exterior Signage Requirements”), then:

 

1.4.1.1                                   Tenant shall have the exclusive right,
at Tenant’s sole cost and expense, to install signage on the exterior of the 20
Crosby Building in a location to be mutually agreed upon by Landlord and Tenant
(the “Tenant’s Exterior 20 Crosby Building Signage”) in accordance with the
provisions of this Section 1.4.  Upon the expiration or earlier termination of
the Term, Tenant shall remove Tenant’s Exterior 20 Crosby Building Signage, at
Tenant’s sole cost and expense, and repair and restore the exterior portion of
the 20 Crosby Building where Tenant’s Exterior 20 Crosby Building Signage was
located to a condition consistent with the remaining exterior portion of the 20
Crosby Building where Tenant’s Exterior 20 Crosby Building Signage was located. 
Tenant hereby acknowledges and agrees that if at any time following the
Commencement Date, Tenant has assigned this Lease with respect to more than
fifty-one percent (51%) of the original 20 Crosby Premises or subleased more
than fifty-one percent (51%) of the original 20 Crosby Premises in the aggregate
(whether pursuant to a single transaction or through multiple transactions),
then Landlord may, at its option, require that Tenant’s Exterior 20 Crosby
Building Signage be removed by Tenant, at Tenant’s sole cost and expense, in
accordance with the foregoing terms and provisions.

 

1.4.1.2                                   In the event that Tenant exercises the
22 Crosby Right of First Offer (as hereinafter defined), then, commencing on the
22 Crosby Delivery Date (as hereinafter defined) and so long as Tenant satisfies
the Exterior Signage Requirements, then Tenant shall have the exclusive right,
at Tenant’s sole cost and expense, to install signage on the exterior of the 22
Crosby Building in a location to be mutually agreed upon by Landlord and Tenant
(the “Tenant’s Exterior 22 Crosby Building Signage”) in accordance with the
provisions of this Section 1.4.  Upon the expiration or earlier termination of
the Term, Tenant shall remove Tenant’s Exterior 22 Crosby Building Signage, at

 

3

--------------------------------------------------------------------------------


 

Tenant’s sole cost and expense, and repair and restore the exterior portion of
the 22 Crosby Building where Tenant’s Exterior 22 Crosby Building Signage was
located to a condition consistent with the remaining exterior portion of the 22
Crosby Building where Tenant’s Exterior 22 Crosby Building Signage was located. 
Notwithstanding the foregoing, however, Tenant shall have the non-exclusive
right to Tenant’s Exterior 22 Crosby Building Signage at all times prior to the
22 Crosby Delivery Date, subject to the terms and provisions hereof.  Tenant
hereby acknowledges and agrees that if at any time following the Commencement
Date, Tenant has assigned this Lease with respect to more than fifty-one percent
(51%) of the then-existing 22 Crosby Premises or subleased more than fifty-one
percent (51%) of the then-existing 22 Crosby Premises in the aggregate (whether
pursuant to a single transaction or through multiple transactions), then
Landlord may, at its option, require that Tenant’s Exterior 22 Crosby Building
Signage be removed by Tenant, at Tenant’s sole cost and expense, in accordance
with the foregoing terms and provisions.

 

1.4.1.3                                   In the event that Tenant exercises the
28 Crosby Right of First Offer (as hereinafter defined), then, commencing on the
28 Crosby Delivery Date (as hereinafter defined), and so long as Tenant
satisfies the Exterior Signage Requirements, then Tenant shall have the right,
at Tenant’s sole cost and expense, to install signage on the exterior of the 28
Crosby Building in a location to be mutually agreed upon by Landlord and Tenant
(the “Tenant’s Exterior 28 Crosby Building Signage”) in accordance with the
provisions of this Section 1.4, which exterior signage rights shall be exclusive
in the event that Tenant leases the entire 28 Crosby Right of First Offer Space
(as hereinafter defined) or non-exclusive in the event that Tenant only leases
the 28 Crosby Second Floor Right of First Offer Space (as hereinafter defined). 
Upon the expiration or earlier termination of the Term, Tenant shall remove
Tenant’s Exterior 28 Crosby Building Signage, at Tenant’s sole cost and expense,
and repair and restore the exterior portion of the 28 Crosby Building where
Tenant’s Exterior 28 Crosby Building Signage was located to a condition
consistent with the remaining exterior portion of the 28 Crosby Building where
Tenant’s Exterior 28 Crosby Building Signage was located.  Tenant hereby
acknowledges and agrees that if at any time following the Commencement Date,
Tenant has assigned this Lease with respect to more than fifty-one percent (51%)
of the then-existing 28 Crosby Premises or subleased more than fifty-one percent
(51%) of the then-existing 28 Crosby Premises in the aggregate (whether pursuant
to a single transaction or through multiple transactions), then Landlord may, at
its option, require that Tenant’s Exterior 28 Crosby Building Signage be removed
by Tenant, at Tenant’s sole cost and expense, in accordance with the foregoing
terms and provisions.

 

1.4.1.4                                   Commencing on the Commencement Date
and so long as Tenant satisfies the Exterior Signage Requirements, Tenant shall
have the right, at Tenant’s sole cost and expense, to have Landlord install, in
a manner consistent with other monument signage in the Park, (a) an exclusive
monument sign with Tenant’s logo at the main entrance to 20 Crosby Drive, (b) an
exclusive monument sign with Tenant’s logo at the main entrance to the Park from
20 Crosby Drive, and (c) non-exclusive monument signs with Tenant’s logo in
other locations throughout the Parcel (as defined in Section 4.1.3) as mutually
agreed upon by Landlord and Tenant (collectively, “Tenant’s Non-Exclusive
Monument Signage,” and together with the exclusive monument signage described in
(a) and (b) hereinabove, “Tenant’s Monument Signage”) in accordance with the
provisions of this Section 1.4.  Upon the expiration or earlier termination of
the Term, Tenant shall remove Tenant’s Monument Signage (other than Tenant’s
Non-Exclusive Monument Signage which Landlord shall remove at Landlord’s sole
cost and expense), at Tenant’s sole cost and expense, and repair and restore the
locations where Tenant’s Monument Signage was located to a condition consistent
with surrounding area where Tenant’s Monument Signage was located.  Tenant
hereby acknowledges and agrees that if at any time

 

4

--------------------------------------------------------------------------------


 

following the Commencement Date, Tenant has assigned this Lease with respect to
more than fifty-one percent (51%) of the original 20 Crosby Premises or the
respective Premises to which such particular Tenant’s Monument Signage
specifically relates or subleased more than fifty-one percent (51%) of the
original 20 Crosby Premises in the aggregate or the respective Premises to which
such particular Tenant’s Monument Signage specifically relates in the aggregate
(whether pursuant to a single transaction or through multiple transactions),
then Landlord may, at its option, require that any such particular Tenant’s
Monument Signage be removed by Tenant, at Tenant’s sole cost and expense, in
accordance with the foregoing terms and provisions.

 

Tenant’s signage rights pursuant to this Section 1.4.1 shall be “personal” to
Aspen Technology, Inc. and any Permitted Transferees (as defined in Article 9),
but otherwise in no event will any assignee or sublessee have any rights to
install any exterior signage except as otherwise expressly set forth in this
Section 1.4.1.

 

2.                                      TERM.

 

2.1                               The Term of this Lease shall begin on the
Commencement Date and shall terminate on the Termination Date, unless sooner
terminated or extended pursuant to the provisions of this Lease.  Landlord shall
tender possession of the Premises to Tenant with the Work (as hereinafter
defined) substantially completed, except for minor items of work that can be
completed after delivery of the Premises to Tenant has occurred (i.e., so-called
“punch list” items) and of which Tenant has been given written notice.  Tenant
shall deliver an initial punch list of items not completed within thirty (30)
days after Landlord tenders possession of the applicable portion of the Premises
and Landlord agrees to proceed with due diligence to perform its obligations
regarding such items.  Tenant shall deliver a follow-up punch list of items not
completed, which may include items not on the original punch list, within ninety
(90) days after Landlord delivers possession of such respective portion of the
Premises to Tenant and Landlord agrees to proceed with due diligence to perform
its obligations regarding such items.  This process shall be followed until the
last portion of the Premises is delivered by Landlord to Tenant.  Tenant shall
afford Landlord access to the Premises for such purposes.  Tenant shall, at
Landlord’s request, execute and deliver a memorandum agreement provided by
Landlord in the form of Exhibit C attached hereto, setting forth the actual
Commencement Date, Expansion Premises Commencement Date, Pre-Expansion Premises
Rent Commencement Date, Expansion Premises Rent Commencement Date, Termination
Date and, if necessary, a revised rent schedule (the “Commencement Date
Memorandum”).  Should Tenant fail to do so within thirty (30) days after
Landlord’s request, the information set forth in such Commencement Date
Memorandum provided by Landlord shall be conclusively presumed to be agreed and
correct.

 

2.2                               Subject to any Force Majeure Events (as
hereinafter defined) and/or any Tenant Delay (as hereinafter defined),
including, without limitation, during any Early Access Period (as hereinafter
defined), Landlord shall use reasonable efforts to deliver the Pre-Expansion
Premises to Tenant with the Substantial Completion Date having been achieved
with respect to the Pre-Expansion Premises by the Scheduled Commencement Date. 
Except as otherwise set forth hereinbelow, in the event of the inability of
Landlord to deliver possession of the Pre-Expansion Premises with the Work
relating to the Pre-Expansion Premises substantially completed by the Scheduled
Commencement Date or any other particular date for any reason, Landlord shall
not be liable for any damage resulting from such inability, but Tenant shall not
be liable for any rent until the time when Landlord can, after notice to Tenant,
deliver possession of the Pre-Expansion Premises to Tenant, and no such failure
to give possession of the Pre-Expansion Premises to Tenant by any particular
date shall affect the other obligations of Tenant

 

5

--------------------------------------------------------------------------------


 

under this Lease.  Notwithstanding the foregoing, in the event that Landlord
does not deliver possession of the Pre-Expansion Premises to Tenant in the
condition required hereunder by the date which is ten (10) days following the
Scheduled Commencement Date, so long as there is no default by Tenant beyond
applicable notice and cure periods, and subject to delays caused by any Force
Majeure Event, Tenant Delay, casualty or taking by eminent domain (in which
case, the Scheduled Commencement Date shall be postponed one (1) day for each
one (1) day of such delay), then, in addition to the Pre-Expansion Premises Free
Base Rent Period, Tenant shall be entitled to an abatement of (a) one (1) day’s
initial Annual Rent for each one (1) additional day that Landlord does not
deliver possession of the Pre-Expansion Premises to Tenant in the condition
required hereunder for the next ten (10) days (i.e., during the period from the
eleventh (11th) through twentieth (20th) days following the Scheduled
Commencement Date); (b) two (2) day’s initial Annual Rent for each one
(1) additional day that Landlord does not deliver possession of the
Pre-Expansion Premises to Tenant in the condition required hereunder for the
next twenty (20) days (i.e., during the period from the twenty-first (21st)
through fortieth (40th) days following the Scheduled Commencement Date); and
(c) three (3) day’s initial Annual Rent for each one (1) additional day that
Landlord does not deliver possession of the Pre-Expansion Premises to Tenant in
the condition required hereunder for the next fifty (50) days (i.e., during the
period from the forty-first (41st) through ninetieth (90th) days following the
Scheduled Commencement Date).  In the event that Landlord has not delivered the
Pre-Expansion Premises to Tenant in the condition required hereunder by the date
which is the ninetieth (90th) day following the Scheduled Commencement Date,
then Tenant shall have the right to terminate this Lease upon written notice to
Landlord, and shall receive a refund of the first (1st) full Monthly Installment
of Rent paid to Landlord pursuant to Section 3.1.

 

2.3                               Subject to any Force Majeure Events and/or any
Tenant Delay, including, without limitation, during any Early Access Period,
Landlord shall use reasonable efforts to deliver the Expansion Premises to
Tenant with the Substantial Completion Date having been achieved with respect to
the Expansion Premises by the Expansion Premises Scheduled Commencement Date. 
Except as otherwise set forth hereinbelow, in the event of the inability of
Landlord to deliver possession of the  Expansion Premises with the Work relating
to the Expansion Premises substantially completed by the Expansion Premises
Scheduled Commencement Date or any other particular date for any reason,
Landlord shall not be liable for any damage resulting from such inability, but
Tenant shall not be liable for any Monthly Installment of Rent relating to the
Expansion Premises until the time when Landlord can, after notice to Tenant,
deliver possession of the Expansion Premises to Tenant, and no such failure to
give possession of the Expansion Premises to Tenant by any particular date shall
affect the other obligations of Tenant under this Lease.  Notwithstanding the
foregoing, in the event that Landlord does not deliver possession of the
Expansion Premises by the date which is ten (10) days following the Expansion
Premises Scheduled Commencement Date, so long as there is no default by Tenant
beyond applicable notice and cure periods, and subject to delays caused by any
Force Majeure Event, Tenant Delay, casualty or taking by eminent domain (in
which case, the Expansion Premises Scheduled Commencement Date shall be
postponed one (1) day for each one (1) day of such delay), then Tenant shall be
entitled to an abatement of (a) one (1) day’s initial Annual Rent for each one
(1) additional day that Landlord does not deliver possession of the Expansion
Premises to Tenant in the condition required hereunder for the next ten
(10) days (i.e., during the period from the eleventh (11th) through twentieth
(20th) days following the Expansion Premises Scheduled Commencement Date);
(b) two (2) day’s initial Annual Rent for each one (1) additional day that
Landlord does not deliver possession of the Expansion Premises to Tenant in the
condition required hereunder for the next twenty (20) days (i.e., during the
period from the twenty-first (21st) through fortieth (40th) days following the
Expansion Premises

 

6

--------------------------------------------------------------------------------


 

Scheduled Commencement Date); and (c) three (3) day’s initial Annual Rent for
each one (1) additional day that Landlord does not deliver possession of the
Expansion Premises to Tenant in the condition required hereunder for the next
fifty (50) days (i.e., during the period from the forty-first (41st) through
ninetieth (90th) days following the Expansion Premises Scheduled Commencement
Date).  In the event that Landlord has not delivered the Expansion Premises to
Tenant in the condition required hereunder by the date which is the ninetieth
(90th) day following the Expansion Premises Scheduled Commencement Date, then
Tenant shall have the right to terminate this Lease with respect to the
Expansion Premises upon written notice to Landlord.

 

2.4                               As used herein, the term “Tenant Delay” shall
mean (a) Tenant’s request for materials, finishes or installations other than
Landlord’s standard except those, if any, that Landlord shall have expressly
agreed to furnish without extension of time agreed by Landlord, (b) Tenant’s
change in any plans or specifications relating to the Work, (c) the performance
or completion by Tenant, or any person or entity employed by Tenant, of any work
on or about the Premises, including, without limitation, the Tenant’s Tel/Data
Work or any disharmony, labor disturbance or interference with the Work caused
by such performance or completion, or (d) any other act or omission by Tenant or
any of its agents, employees, representatives or contractors (including, without
limitation, those listed in Section 4.2 of Exhibit B).  Notwithstanding the
foregoing, none of the foregoing shall constitute a Tenant Delay unless (i) the
same results in an actual delay in the ability to perform the Work, and
(ii) Landlord notifies Tenant in writing of the claimed Tenant Delay within
forty-eight (48) hours following the event claimed to be a Tenant Delay.

 

2.5                               In the event that Landlord permits Tenant, or
any agent, employee or contractor of Tenant, to enter, use or occupy the
Premises prior to the Commencement Date, such entry, use or occupancy shall be
subject to all the provisions of this Lease other than the payment of Annual
Rent, including, without limitation, Tenant’s compliance with the insurance
requirements of Article 11; provided, however, if Tenant commences its business
operations in the Premises or any portion thereof as evidenced by Tenant’s
employees actually performing work relating to Tenant’s business during such
early entry, then the Commencement Date will be deemed to have occurred as of
such date and Tenant’s obligation to pay all other charges under this Lease
(other than Annual Rent, which obligation shall commence on the Pre-Expansion
Rent Commencement Date) shall commence.

 

3.                                      RENT.

 

3.1                               Tenant agrees to pay to Landlord the Annual
Rent in effect from time to time by paying the Monthly Installment of Rent then
in effect on or before the first (1st) day of each full calendar month during
the Term, except that the first (1st) full Monthly Installment of Annual Rent on
the entire Premises, totaling Two Hundred Sixty-Seven Thousand Five Hundred
Eleven and 88/100 Dollars ($267,511.88), shall be paid by Tenant to Landlord
upon the execution of this Lease.  Rent for any period during the Term which is
less than a full month shall be a prorated portion of the Monthly Installment of
Annual Rent based upon a 365-day calendar year (consistent with Section 4.6). 
Said rent shall be paid to Landlord (except as otherwise expressly set forth in
this Lease), without deduction or offset and without notice or demand, at the
Wire Instructions and/or Address for Rent Payment for the Premises as set forth
on the Reference Pages, or to such other person or at such other place as
Landlord may from time to time designate in writing.  Unless specified in this
Lease to the contrary, all amounts and sums payable by Tenant to Landlord
pursuant to this Lease shall be deemed additional rent.  If an Event of Default
occurs, Landlord may require by written notice to Tenant that all subsequent
rent payments be made by an automatic payment from Tenant’s bank account to
Landlord’s account, without

 

7

--------------------------------------------------------------------------------


 

cost to Landlord.  Tenant must implement such automatic payment system prior to
the next scheduled rent payment or within ten (10) days after Landlord’s notice,
whichever is later.

 

3.2                               Tenant recognizes that late payment of any
rent or other sum due under this Lease will result in administrative expense to
Landlord, the extent of which additional expense is extremely difficult and
economically impractical to ascertain.  Tenant therefore agrees that if rent or
any other sum is not paid when due and payable pursuant to this Lease more than
once in any twelve (12) month period, a late charge shall be imposed in an
amount equal to the greater of:  (a) Fifty Dollars ($50.00); or (b) five percent
(5%) of the unpaid rent or other payment.  The amount of the late charge to be
paid by Tenant shall be reassessed and added to Tenant’s obligation for each
successive month until paid.  The provisions of this Section 3.2 shall in no way
relieve Tenant of the obligation to pay rent or other payments on or before the
date on which they are due, nor do the terms of this Section 3.2 in any way
affect Landlord’s remedies pursuant to Article 19 of this Lease in the event
said rent or other payment is unpaid after the date due.

 

4.                                      RENT ADJUSTMENTS.  For the purpose of
this Article 4, the following terms are defined as follows:

 

4.1.1                     Lease Year:  Each January 1 through December 31
falling partly or wholly within the Term.

 

4.1.2                     Expenses:  For each of the 20 Crosby Building, the 22
Crosby Building and the 28 Crosby Building, all costs of operation, maintenance,
repair, replacement and management of the Building, as determined in accordance
with generally accepted accounting principles, including the following costs by
way of illustration, but not limitation: water and sewer charges; insurance
charges of or relating to all insurance policies and endorsements deemed by
Landlord to be reasonably necessary or desirable and relating in any manner to
the protection, preservation, or operation of the Building or any part thereof;
utility costs, including, but not limited to, the cost of heat, light, power,
steam, gas; waste disposal; the cost of janitorial services; the cost of
security and alarm services (including any central station signaling system);
the Building’s pro-rata share of the costs of cleaning, repairing, replacing and
maintaining the Common Areas, including parking and landscaping, the Amenity
Complex, window cleaning costs; labor costs; costs and expenses of managing the
Building including management fees (but not to exceed four percent (4%) of gross
base rent and additional rent from the Building during the particular Lease Year
in question); air conditioning maintenance costs; elevator maintenance fees and
supplies; material costs; equipment costs including the cost of maintenance,
repair and service agreements and rental and leasing costs; purchase costs of
equipment; current rental and leasing costs of items which would be capital
items if purchased; tool costs; licenses, permits and inspection fees; wages and
salaries; employee benefits and payroll taxes; accounting and legal fees; any
sales, use or service taxes incurred in connection therewith; and any repair,
management, insurance and maintenance costs and expenses related to the Common
Areas of all buildings in the Park, including the parking areas and other
properties surrounding such buildings.  In addition, and except as otherwise
expressly set forth hereinbelow in this Section 4.1.2, Landlord shall be
entitled to recover, as additional rent (which, along with any other capital
expenditures constituting Expenses, Landlord may either include in Expenses or
cause to be billed to Tenant along with Expenses and Taxes but as a separate
item), Tenant’s Proportionate Share for Expenses for the 20 Crosby Premises,
Tenant’s Proportionate Share for Expenses for the 22 Crosby Premises, and
Tenant’s Proportionate Share for Expenses for the 28 Crosby Premises,
respectively, of:  (a) an allocable portion of the cost of capital improvement
items which are reasonably calculated to reduce operating expenses; and
(b) other capital expenses which are required

 

8

--------------------------------------------------------------------------------


 

under any governmental laws, regulations or ordinances which were not applicable
to the respective Building as of the Commencement Date or the Expansion Premises
Commencement Date, as the case may be; but the costs described in this sentence
shall be amortized over the reasonable life of such expenditures in accordance
with such reasonable life and amortization schedules as shall be determined by
Landlord in accordance with generally accepted accounting principles, with
interest on the unamortized amount at one percent (1%) in excess of the Wall
Street Journal prime lending rate announced from time to time.  Landlord agrees
that any income generated solely from the Amenity Complex shall first be used by
Landlord to off-set the costs of operating the Amenity Complex and only any
additional costs following such set-off shall be considered Expenses hereunder. 
Notwithstanding the foregoing to the contrary, Expenses shall not include: 
(i) leasing commissions, fees and costs, advertising and promotional expenses
and other costs incurred in procuring tenants or in selling the Buildings or the
Park; (ii) legal fees or other expenses incurred in connection with enforcing
leases with tenants in the Buildings; (iii) costs of renovating or otherwise
improving or decorating space for any tenant or other occupant of the Buildings
or the Park, including Tenant, or relocating any tenant; (iv) financing costs,
including interest and principal amortization of debts and the costs of
providing the same; (v) depreciation or amortization of any of the Buildings or
equipment in any of the Buildings except as provided herein; (vi) rental on
ground leases or other underlying leases and the costs of providing the same;
(vii) wages, bonuses and other compensation of employees above the grade of
Building Manager and fringe benefits other than insurance plans and tax
qualified benefit plans; (viii) any liabilities, costs or expenses associated
with or incurred in connection with the removal, enclosure, encapsulation or
other handling of Hazardous Materials and the cost of defending against claims
in regard to the existence or release of Hazardous Materials at the Buildings or
the Park (except with respect to those costs for which Tenant is otherwise
responsible pursuant to the express terms of this Lease); (ix) costs of any
items for which Landlord is or is entitled to be paid or reimbursed by
insurance; (x) increased insurance costs or Taxes assessed specifically to any
tenant of the Buildings or the Park for which Landlord is entitled to
reimbursement from any other tenant; (xi) charges for electricity, water, or
other utilities, services or goods and applicable taxes for which Tenant or any
other tenant, occupant, person or other party is obligated to reimburse Landlord
or to pay to third parties; (xii) costs of any HVAC, janitorial or other
services provided to tenants on an extra cost basis after Building Business
Hours; (xiii) with the exception of the existing amenities at the Amenity
Complex, the cost of installing, operating and maintaining any specialty
service, such as an observatory, broadcasting facilities, child or daycare;
(xiv) costs of correcting defects in the design, construction or equipment of,
or latent defects in, the Buildings or the Park; (xv) costs of any work or
service performed on an extra cost basis for any tenant in the Buildings or the
Park to a materially greater extent or in a materially more favorable manner
than furnished generally to the tenants and other occupants of the Buildings and
the Park; (xvi) costs of any work or services performed for any facility other
than the Buildings or the Park; (xvii) amounts paid to Landlord or to
subsidiaries or affiliates of Landlord for goods and/or services for the
Buildings or the Park to the extent the same exceed the costs of such goods
and/or services rendered by unaffiliated third parties on a competitive basis;
(xviii) any cost of painting or decorating any interior parts of other tenant
occupied or unoccupied areas; (xix) the cost of relamping light fixtures in
other occupied tenant spaces of the Buildings, including, without limitation,
labor and the cost of light tubes and bulbs (excluding ballasts); (xx) costs of
initial cleaning and rubbish removal from the Buildings or the Park to be
performed before the Commencement Date or the Expansion Premises Commencement
Date, as the case may be; (xxi) except as expressly provided above, the cost of
any items that, under generally accepted accounting principles, are properly
classified as capital expenses; (xxii) late fees or charges incurred by Landlord
due to late payment of Expenses, except to the extent attributable to Tenant’s
actions or inactions; (xxiii) cost of acquiring, securing, cleaning or
maintaining sculptures,

 

9

--------------------------------------------------------------------------------


 

paintings and other works of art; (xxiv) Taxes (as hereinafter defined), or
taxes on Landlord’s business (such as income, excess profits, franchise, capital
stock, estate and inheritance taxes); (xxv) charitable or political
contributions; (xxvi) all other items for which another party compensates or
pays so that Landlord shall not recover any item of cost more than once;
(xxvii) Landlord’s general overhead and any other expenses not directly
attributable to the operation and management of the Buildings and the Park (e.g.
the activities of Landlord’s officers and executives or professional development
expenditures), except to the extent included in the management fee permitted
hereby; (xxviii) costs and expenses incurred in connection with compliance with
or contesting or settlement of any claimed violation of law or requirements of
law, except to the extent attributable to Tenant’s actions or inactions;
(xxix) costs of complying with the ADA, whether such costs are classified as
capital items or expenses under generally accepted accounting principles, except
to the extent attributable to Tenant’s actions or inactions and except costs
which are Tenant’s responsibility pursuant to the express terms of this Lease
(including, without limitation, Section 1); (xxx) costs of mitigation or impact
fees or subsidies (however characterized), imposed or incurred prior to the
Lease Reference Date or imposed or incurred solely as a result of another
tenant’s or tenants’ use of the Park or their respective premises; and
(xxxi) costs related to public transportation, transit or vanpools.  Further
notwithstanding anything to the contrary contained herein:  (x) Landlord shall
(or shall cause) the contracts that it enters into with any third party vendors
or service providers that will govern the performance of any of the services
required of Landlord under this Lease in excess of Twenty Thousand and No/100
Dollars ($20,000.00) in each instance to be competitively bid before being
entered into with such vendors or service providers; and (y) during the initial
Term of this Lease (but not during the First Extension Term or the Second
Extension Term (as both terms are hereinafter defined)), Expenses shall not
include, and Landlord shall not be entitled to recover from Tenant, the cost of
replacing the roof of any Building or any HVAC units located on the roof of any
Building or in any Building or any mechanical, electrical, lighting, plumbing
and life safety Building systems serving the Premises (unless such replacement
is necessitated by the negligent acts or omissions of Tenant or Tenant’s willful
misconduct) and Tenant shall have the benefit of any construction warranties
relating to the Landlord’s Work (as hereinafter defined), including, without
limitation, those relating to the VAV boxes and HVAC controls.  Notwithstanding
anything to the contrary set forth herein, from and after the first full Lease
Year following the first Base Year (Expenses), except for Uncontrollable Costs
(as hereinafter defined), and subject to the gross-up requirement in the last
sentence of Section 4.3 of the Lease, in no event shall Expenses increase at a
rate that is greater than five percent (5%) per annum, on a cumulative,
compounding basis, over the Term.  For the purposes hereof, “Uncontrollable
Costs” means all costs associated with insurance, utilities, snow removal and
extraordinary maintenance and repair costs.

 

4.1.3                     Taxes:  For the purposes of this Lease, “Taxes” shall
include real estate taxes and any other taxes, charges and assessments which are
levied with respect to the Parcel and the buildings thereon, or with respect to
any improvements, fixtures and equipment or other property of Landlord, real or
personal, located on the Parcel and used in connection with the operation of
such buildings and said land, any payments to any ground lessor in reimbursement
of tax payments made by such lessor; and all fees, expenses and costs incurred
by Landlord in investigating, protesting, contesting or in any way seeking to
reduce or avoid increase in any assessments, levies or the tax rate pertaining
to any Taxes to be paid by Landlord in any Lease Year.  Taxes shall not include
any corporate franchise, or estate, inheritance or net income tax, or tax
imposed upon any transfer by Landlord of its interest in this Lease or the
Parcel (or any individual components thereof), any fines or penalties for late
payment (unless the same were incurred due to the actions or inactions of
Tenant), any taxes on additions or improvements to any of the buildings on the
Parcel after the Commencement Date (unless such additions or

 

10

--------------------------------------------------------------------------------


 

improvements were made by Tenant or any assignees or subtenants of Tenant), or
any taxes to be paid by Tenant pursuant to Article 28.  Taxes for the Base Year
(Taxes) shall be determined based on fully-occupied and fully-assessed buildings
for all buildings on the Parcel and, in the event that, in determining the Base
Year (Taxes), the governmental authority who determines the Taxes has not fully
taken into account the value of the Base Building Work (as hereinafter defined),
the Landlord’s Work and the Entrance Work (as hereinafter defined) when making
such determination of value (assuming all of such improvements have been fully
completed as set forth herein), then the Base Year (Taxes) shall be adjusted by
Landlord accordingly to account for the value of the Base Building Work, the
Landlord’s Work and the Entrance Work until such time as the governmental
authority fully accounts for the value of the Base Building Work, the Landlord’s
Work and the Entrance Work when determining the amount of Taxes for the
Buildings, in which case, the Base Year (Taxes) shall be adjusted accordingly by
Landlord to account for the same.  For purposes of determining Tenant’s
Proportionate Share For Taxes, the “Parcel” shall mean, collectively, the six
(6) buildings located at 20 Crosby Drive (consisting of approximately 78,689
rentable square feet), 22 Crosby Drive (consisting of approximately 54,067
rentable square feet), 24 Crosby Drive (consisting of approximately 30,036
rentable square feet), 26 Crosby Drive (consisting of approximately 38,863
rentable square feet), 28 Crosby Drive (consisting of approximately 117,185
rentable square feet) and 30 Crosby Drive (consisting of approximately 9,449
rentable square feet), and the connecting corridors, all located in Bedford,
Massachusetts, it being understood and agreed that all of the foregoing
buildings, collectively, are treated as a single parcel for purposes of
determining Taxes.  In calculating the applicable Tenant’s Proportionate Share
For Taxes with respect to each Premises, the “Rentable Square Footage of the
Parcel” described in the Reference Pages above reflects the combined rentable
area in the foregoing buildings, collectively, and “Tenant’s Proportionate Share
For Taxes” with respect to the applicable Premises, as described above and in
the Reference Pages, is based upon the foregoing Rentable Square footage of the
Parcel (i.e., 328,289).  However, notwithstanding the foregoing, if one or more
buildings are removed from the group of buildings comprising the Parcel, as
described above in this Section, whether as a result of a sale or demolition of
the building(s), a reconfiguration of the Parcel or otherwise, or if one or more
buildings owned by Landlord are added to the group of buildings comprising the
Parcel, as described above in this Section, then the definition of “Parcel” and
the “Rentable Square Footage of the Parcel,” as described above, and the
applicable “Tenant’s Proportionate Share For Taxes” with respect to each
respective Premises, shall be appropriately modified or adjusted to reflect the
deletion or addition of such buildings, and, if the applicable Tenant’s
Proportionate Share For Taxes with respect to each respective Premises is based
upon increases in Taxes over a Base Year, then Taxes for the Base Year shall be
restated on a going forward basis effective as of the date such buildings are
deleted or added to the definition of Parcel as described in this Section. 
Other than as set forth in the foregoing sentence or resulting from an expansion
of the Premises pursuant to Article 43 or otherwise from time to time by mutual
agreement of the parties, there shall be no adjustment by Landlord to Tenant’s
Proportionate Share for Expenses for 20 Crosby Premises, Tenant’s Proportionate
Share for Expenses for 22 Crosby Premises, Tenant’s Proportionate Share for
Expenses for 28 Crosby Premises, Tenant’s Proportionate Share for Taxes for
20 Crosby Premises, Tenant’s Proportionate Share for Taxes for 22 Crosby
Premises or Tenant’s Proportionate Share for Taxes for 28 Crosby Premises,
absent Tenant’s written consent.  Landlord shall (a) engage consultants to
challenge any unreasonable Taxes, as determined by Landlord, with reasonable
input from Tenant, and (b) take advantage of any discounts available for early
payment of Taxes.  Recognizing that the tax assessment date for fiscal year 2016
is January 1, 2015 and that the Buildings will not be fully occupied as of
January 1, 2015 and, therefore, not fully assessed as contemplated by this
Lease, Tenant reserves the right to audit the Taxes for the Base Year (Taxes)
and

 

11

--------------------------------------------------------------------------------


 

subsequent assessments for Taxes billed by Landlord to Tenant pursuant to
Section 4.3 in order to verify Landlord’s compliance with the foregoing
requirements.

 

4.2                               If in any Lease Year, Expenses paid or
incurred for any Building shall exceed Expenses paid or incurred in the Base
Year (Expenses) for such Building, Tenant shall pay, as additional rent for such
Lease Year, the applicable Tenant’s Proportionate Share For Expenses for the
respective Premises of such excess.  If in any Lease Year, Taxes paid or
incurred by Landlord in any Lease Year shall exceed the amount of such Taxes
which become due and payable in the Base Year (Taxes), Tenant shall pay as
additional rent for such Lease Year, the applicable Tenant’s Proportionate Share
For Taxes for the respective Premises of such excess.

 

4.3                               Landlord will use reasonable efforts to make
the annual determination of Expenses and Taxes within one hundred fifty (150)
days after the end of each Lease Year (but in no event later than two hundred
ten (210) days after the end of each Lease Year) and such determination shall be
(a) prepared in reasonable line item detail, consistently applied, on an accrual
basis, (b) prepared in accordance with generally accepted accounting principles
consistently applied, and (c) binding upon Landlord and Tenant, subject to the
provisions of this Section 4.3.  During the Term, Tenant may review, at Tenant’s
sole cost and expense, the books and records supporting such determination in an
office of Landlord, or Landlord’s agent (in both cases, in the Commonwealth of
Massachusetts), during normal business hours, upon giving Landlord five (5) days
advance written notice within ninety (90) days after receipt of such
determination, but in no event more often than once in any one (1) year period,
subject to execution of a confidentiality agreement acceptable to Landlord, and
provided that if Tenant utilizes an independent accountant or other qualified
real estate consultant to perform such review it shall be one which is
reasonably acceptable to Landlord, is not compensated on a contingency basis and
is also subject to such confidentiality agreement (Landlord hereby acknowledging
and agreeing that Cassidy Turley is an acceptable auditor).  If Tenant fails to
object to Landlord’s determination of Expenses and Taxes within ninety (90) days
after receipt of such determination, or if any such objection fails to state
with specificity the reason for the objection, Tenant shall be deemed to have
approved such determination and shall have no further right to object to or
contest such determination.  Should any such audit reveal that Landlord has
overcharged Tenant for any Expenses or Taxes during the Lease Year in question,
Landlord shall credit the difference against the then next due payments to be
made by Tenant under this Article 4, or, if the Lease has been terminated,
refund the difference in cash within sixty (60) days.  Should any such audit
reveal that the total additional rent that Tenant actually paid pursuant to this
Article 4 during such period on account of Expenses and/or Taxes, respectively,
for the Lease Year in question is less than Tenant’s liability for Expenses
and/or Taxes, respectively, for such Lease Year, then Tenant shall pay such
deficiency to Landlord as additional rent in one lump sum within thirty (30)
days.  In the event that Tenant’s review indicates that Tenant was overcharged
in the aggregate for such Expenses and Taxes for such applicable Lease Year by
an amount that is greater than five percent (5%) of the Expenses and Taxes that
Tenant should have paid for such Lease Year, then Landlord shall pay the
reasonable and actual costs of Tenant’s review for such applicable Lease Year as
evidenced by invoices provided by Tenant to Landlord for such costs, up to Four
Thousand and No/100 Dollars ($4,000.00).  In the event that during all or any
portion of any Lease Year or Base Year, any Building is not fully rented and
occupied Landlord shall make an appropriate adjustment in occupancy-related
Expenses for such year for the purpose of avoiding distortion of the amount of
such Expenses to be attributed to Tenant by reason of variation in total
occupancy of such Building, by employing consistent and sound accounting and
management principles to determine Expenses that would have

 

12

--------------------------------------------------------------------------------


 

been paid or incurred by Landlord had such Building been one hundred percent
(100%) rented and occupied, and the amount so determined shall be deemed to have
been Expenses for such Lease Year.

 

4.4                               By May 1st of each Lease Year, Landlord  will
use reasonable efforts to estimate Tenant’s liability for Expenses and/or Taxes
under Section 4.2, Article 6 and Article 28 for the Lease Year or portion
thereof.  Landlord will give Tenant written notification of the amount of such
estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Rent due in such Lease Year, additional rent in the amount of
such estimate.  Any such increased rate of Monthly Installments of Rent pursuant
to this Section 4.4 shall remain in effect until further written notification to
Tenant pursuant hereto.

 

4.5                               When the above mentioned actual determination
of Tenant’s liability for Expenses and/or Taxes is made for any Lease Year and
when Tenant is so notified in writing, then:

 

4.5.1                     If the total additional rent Tenant actually paid
pursuant to Section 4.3 on account of Expenses and/or Taxes for the Lease Year
is less than Tenant’s liability for Expenses and/or Taxes, then Tenant shall pay
such deficiency to Landlord as additional rent in one lump sum within thirty
(30) days of receipt of Landlord’s bill therefor; and

 

4.5.2                     If the total additional rent Tenant actually paid
pursuant to Section 4.3 on account of Expenses and/or Taxes for the Lease Year
is more than Tenant’s liability for Expenses and/or Taxes, then Landlord shall
promptly credit the difference against the then next due payments to be made by
Tenant under this Article 4, or, if the Lease has terminated, refund the
difference in cash within sixty (60) days.  Tenant shall not be entitled to a
credit by reason of actual Expenses and/or Taxes in any Lease Year being less
than Expenses and/or Taxes in the Base Year (Expenses and/or Taxes).

 

4.6                               If the Commencement Date is other than
January 1 or if the Termination Date is other than December 31, Tenant’s
liability for Expenses and Taxes for the Lease Year in which said Commencement
Date occurs shall be prorated based upon a three hundred sixty-five (365) day
year.

 

5.                                      SECURITY DEPOSIT.  The required Security
Deposit shall be in the form of an Irrevocable Standby Letter of Credit (the
“letter of credit”) in the amount set forth in the Reference Pages and
substantially in the form attached hereto as Exhibit E.  Under any circumstance
under which Landlord is entitled to the use of all or any part of the Security
Deposit, then Landlord, in addition to all other rights and remedies provided
under this Lease, shall have the right to draw down all or a portion of the full
balance of the letter of credit and retain the proceeds pursuant to and in
accordance with this Article 5.  The following terms and conditions shall govern
the letter of credit:

 

5.1                               Upon expiration of the Term, the letter of
credit shall be returned to Tenant when Tenant is entitled to a return of its
Security Deposit pursuant to Section 5.9 below.

 

5.2                               The letter of credit shall be in favor of
Landlord, shall be issued by a commercial bank reasonably acceptable to
Landlord, shall comply with all of the terms and conditions of this Article 5,
shall  be substantially in the form attached hereto as Exhibit E and shall
otherwise be reasonably acceptable to Landlord.  If, at any time while the
letter of credit is outstanding, the issuing bank is declared insolvent or taken
into receivership by the Federal Deposit Insurance Corporation or any other
governmental agency, or is closed for any reason, Tenant shall cause the
existing letter of credit to be replaced by a new letter of credit issued by
another commercial bank reasonably acceptable to Landlord,

 

13

--------------------------------------------------------------------------------


 

with such new letter of credit to comply with all of the terms and conditions of
this Section 5.2.  If Tenant fails to deliver an acceptable replacement letter
of credit within such thirty (30) day period, Landlord shall have the right to
present the existing letter of credit to the issuing bank for payment, and the
entire sum so obtained shall be paid to Landlord, to be held by Landlord until
Tenant provides a replacement letter of credit or Tenant would otherwise be
entitled to the return of the Security Deposit, and shall be retained by
Landlord if a default of Tenant should occur hereunder.

 

5.3                               The initial letter of credit shall have an
expiration date not earlier than twelve (12) months after the Commencement
Date.  A draft of the form of letter of credit must be submitted to Landlord for
its approval prior to issuance.

 

5.4                               The letter of credit or any replacement letter
of credit shall be irrevocable for the term thereof and shall automatically
renew on a year to year basis until a period ending not earlier than three
(3) months after the Termination Date (“End Date”) without any action whatsoever
on the part of Landlord; provided that the issuing bank shall have the right not
to renew the letter of credit by giving written notice to Landlord not less than
sixty (60) days prior to the expiration of the then current term of the letter
of credit that it does not intend to renew the letter of credit.  Tenant
understands that the election by the issuing bank not to renew the letter of
credit shall not, in any event, diminish the obligation of Tenant to maintain
such an irrevocable letter of credit in favor of Landlord through such date.

 

5.5                               Upon and during the continuance of any Event
of Default, Landlord or its then managing agent, shall have the right from time
to time to make one or more draws on the letter of credit at any time that
Landlord has the right to use all or a part of the Security Deposit pursuant to
this Article 5, and the proceeds may be applied as permitted under this
Article 5.  The letter of credit must state that it can be presented for payment
at the office of the issuer or an approved correspondent in the metropolitan
area in which the Building is located.  Funds may be drawn down on the letter of
credit upon presentation to the issuing or corresponding bank of Landlord’s (or
Landlord’s then managing agent’s) certificate stating as follows:

 

“[Beneficiary] is entitled to the use of Applicant’s Security Deposit pursuant
to that certain Lease dated January       , 2014, between RAR2-Crosby Corporate
Center QRS, Inc., as Landlord, and Aspen Technology, Inc., as Tenant, as amended
from time to time.”

 

It is understood that if Landlord or its managing agent be a corporation,
partnership or other entity, then such statement shall be signed by an officer
(if a corporation), a general partner (if a partnership), or any authorized
party (if another entity).

 

5.6                               Tenant acknowledges and agrees (and the letter
of credit shall so state) that the letter of credit shall be honored by the
issuing bank without inquiry as to the truth of the statements set forth in such
draw request and regardless of whether the Tenant disputes the content of such
statement.

 

5.7                               In the event of a transfer of Landlord’s
interest in the Premises, Landlord shall have the right to transfer the letter
of credit to the transferee and Tenant shall take whatever action reasonably
necessary to effectuate such transfer and thereupon the Landlord shall, without
any further agreement between the parties, be released by Tenant from all
liability related to the letter of credit and it is agreed that the provisions
hereof shall apply to every transfer or assignment of said letter of credit to a
new

 

14

--------------------------------------------------------------------------------


 

landlord; provided, however, that Landlord or the new landlord pays all fees to
the issuer necessary to evidence such transfer.

 

5.8                               Without limiting the generality of the
foregoing, if the letter of credit expires earlier than the End Date, or the
issuing bank notifies Landlord that it will not renew the letter of credit,
Landlord shall accept a renewal thereof or substitute letter of credit (such
renewal or substitute letter of credit to be in effect not later than ten
(10) days prior to the expiration of the expiring letter of credit), irrevocable
and automatically renewable as above provided to the End Date upon the same
terms as the expiring letter of credit or upon such other terms as may be
acceptable to Landlord.  However, if (a) the letter of credit is not timely
renewed, or (b) a substitute letter of credit, complying with all of the terms
and conditions of this Section is not timely received, then Landlord may present
the expiring letter of credit to the issuing bank, and the entire sum so
obtained shall be paid to Landlord, to be held by Landlord in accordance with
this Article 5.  Notwithstanding the foregoing, Landlord shall be entitled to
receive from Tenant reimbursement for Landlord’s actual and reasonable
attorneys’ fees incurred in connection with the review of any proposed
substitute letter of credit pursuant to this Section 5.8, not to exceed One
Thousand Five Hundred and No/100 Dollars ($1,500.00) in each instance.

 

5.9                               The Security Deposit shall be held by Landlord
as security for the faithful performance by Tenant of all the terms, covenants
and conditions of this Lease to be kept and performed by Tenant and not as an
advance rental deposit or as a measure of Landlord’s damage in case of Tenant’s
default.  If Tenant defaults beyond the expiration of applicable notice and cure
periods with respect to any provision of this Lease, Landlord may use any part
of the Security Deposit for the payment of any rent or any other sum in default,
or for the payment of any amount which Landlord may spend or become obligated to
spend by reason of Tenant’s default, or to compensate Landlord for any other
loss or damage which Landlord may suffer by reason of Tenant’s default.  If any
portion is so used, Tenant shall within five (5) days after written demand
therefor, deposit with Landlord an amount sufficient to restore the Security
Deposit to its original amount and Tenant’s failure to do so shall be a material
breach of this Lease.  Except to such extent, if any, as shall be required by
law, Landlord shall not be required to keep the Security Deposit separate from
its general funds, and Tenant shall not be entitled to interest on such
deposit.  If Tenant shall fully and faithfully perform every provision of this
Lease to be performed by it, the Security Deposit or any balance thereof shall
be returned to Tenant at such time after termination of this Lease when Landlord
shall have reasonably determined that all of Tenant’s obligations under this
Lease have been fulfilled, which determination shall be made promptly and shall
not be unreasonably delayed.

 

6.                                      ALTERATIONS.

 

6.1                               Except for the Tenant’s Tel/Data Work, Tenant
shall not make or suffer to be made any alterations, additions, or improvements,
including, but not limited to, the attachment of any fixtures or equipment in,
on, or to the Premises or any part thereof or the making of any improvements as
required by Article 7, without the prior written consent of Landlord, which
shall not be unreasonably withheld, conditioned or delayed.  Notwithstanding the
foregoing, Landlord’s prior consent shall not be required, but prior written
notice shall be provided to Landlord, for painting the interior walls of the
Premises, putting wallpaper or other covering on the interior walls of the
Premises, installing and/or replacing carpeting within the Premises, or
performing other cosmetic or decorative alterations or additions within the
Premises.

 

15

--------------------------------------------------------------------------------


 

6.2                               In the event Landlord consents to the making
of any such alteration, addition or improvement by Tenant, the same shall be
made by using, at Tenant’s option, either Landlord’s contractor or a contractor
reasonably approved by Landlord, in either event at Tenant’s sole cost and
expense.  If Tenant shall employ any contractor other than Landlord’s contractor
and such other contractor or any subcontractor of such other contractor shall
employ any non-union labor or supplier, Tenant shall be responsible for and hold
Landlord harmless from any and all delays, damages and extra costs suffered by
Landlord as a result of any dispute with any labor unions concerning the wage,
hours, terms or conditions of the employment of any such labor.  In the event
that Landlord performs any of such alterations, additions or improvements at the
direction of Tenant or on Tenant’s behalf, then Landlord may charge Tenant a
construction management fee not to exceed (a) five percent (5%) of the hard and
soft cost of any work with a value and/or cost of One Hundred Thousand and
No/100 Dollars ($100,000.00) or less, or (b) three percent (3%) of the hard and
soft cost of any work with a value and/or cost in excess of One Hundred Thousand
and No/100 Dollars ($100,000.00), in each case in order to cover its overhead as
it relates to such proposed work, plus third-party costs actually incurred by
Landlord in connection with the proposed work and the design thereof, with all
such amounts being due thirty (30) days after Landlord’s written demand
therefor.  In the event that Landlord is merely overseeing any of such
alterations, additions or improvements being performed by Tenant, then Landlord
may charge Tenant a construction oversight fee not to exceed one-half of
one-percent (0.5%) of the hard and soft cost of any such work, in each case in
order to cover its overhead as it relates to overseeing and monitoring such
work, plus third-party costs actually incurred by Landlord in connection with
overseeing and monitoring such work and the design thereof, with all such
amounts being due thirty (30) days after Landlord’s written demand therefor.

 

6.3                               All alterations, additions or improvements
proposed by Tenant shall be constructed in accordance with all government laws,
ordinances, rules and regulations, using Building standard materials where
applicable, and Tenant shall, prior to construction, provide the additional
insurance required under Article 11 in such case, and also all such assurances
to Landlord as Landlord shall reasonably require to assure payment of the costs
thereof when the total soft and hard cost of any alteration, addition or
improvement shall exceed One Hundred Thousand and No/100 Dollars ($100,000.00),
including, but not limited to, notices of non-responsibility, waivers of lien,
surety company performance bonds and funded construction escrows and to protect
Landlord and the applicable Building and appurtenant land against any loss from
any mechanic’s, materialmen’s or other liens.  Tenant shall pay in addition to
any sums due pursuant to Article 4, any increase in real estate taxes
attributable to any such alteration, addition or improvement for so long, during
the Term, as such increase is ascertainable; at Landlord’s election said sums
shall be paid in the same way as sums due under Article 4.  Landlord will, in
connection with reviewing any particular request for alterations, additions or
improvements, provide Tenant with a written statement as to whether the
particular alteration, addition or improvement being requested will be required
to be removed or restored by Tenant at the expiration or earlier termination of
this Lease.  In the event that Landlord fails to notify Tenant whether it
approves or disapproves of Tenant’s proposed alterations, additions or
improvements within ten (10) business days following Tenant’s request for
Landlord’s consent therefor, then Tenant shall have the right to send a second
(2nd) written notice to Landlord requesting such consent and stating in bold
uppercase letters at the top of such notice:  “TIME SENSITIVE RESPONSE REQUIRED
WITHIN TEN (10) DAYS FOLLOWING LANDLORD’S RECEIPT OF THIS LETTER OR DEEMED
APPROVAL MAY OCCUR.  PER SECTION 6.3 OF THE LEASE, LANDLORD HAS TEN (10) DAYS
FROM ITS RECEIPT OF THIS LETTER TO APPROVE OR DISAPPROVE THE PROPOSED
ALTERATIONS, ADDITIONS OR IMPROVEMENTS REQUESTED

 

16

--------------------------------------------------------------------------------


 

UNDER THIS LETTER OR SUCH ALTERATIONS, ADDITIONS OR IMPROVEMENTS REQUESTED SHALL
BE DEEMED APPROVED.”  Notwithstanding the foregoing to the contrary, the
foregoing time periods for Landlord’s approval or disapproval shall not commence
unless and until Landlord has received all of the items required to be provided
by Tenant pursuant to this Article 6 in connection with such proposed
alterations, additions or improvements.

 

7.                                      REPAIR.  Landlord shall have no
obligation to alter, remodel, improve, repair, decorate or paint the Premises,
except for the Work specified in Exhibit B to this Lease and except that
Landlord shall repair and maintain in good working order, condition and repair
(including making any reasonably necessary replacements) and in compliance with
all applicable laws, the structural portions of the Buildings, including,
without limitation, the roof, roof membrane, roof covering, concrete slab,
footings, foundation, exterior walls of the Buildings, and plumbing, air
conditioning, life safety systems, heating and electrical systems installed or
furnished by Landlord throughout the Term (but specifically excluding any
supplemental HVAC systems or units installed by Landlord or Tenant to serve the
Premises or any portion thereof, which systems and units Tenant (and not
Landlord) shall be solely responsible for maintaining, repairing and replacing
at Tenant’s sole cost and expense), all subject to the terms and provisions of
Article 4.  Furthermore, Landlord shall maintain the Park in compliance with all
applicable laws.  By accepting delivery of the Pre-Expansion Premises on the
Commencement Date and the Expansion Premises on the Expansion Premises
Commencement Date, subject to the other terms of this Lease, Tenant accepts them
as being in good order, condition and repair and in the condition in which
Landlord is obligated to deliver them.  It is hereby understood and agreed that
no representations respecting the condition of the Premises or the Buildings
have been made by Landlord to Tenant, except as specifically set forth in this
Lease.

 

7.2                               Subject to the other terms of this Lease,
Tenant shall, at all times during the Term, keep the Premises in good condition
and repair excepting damage by fire or other casualty and reasonable wear and
tear, and in compliance with all applicable governmental laws, ordinances and
regulations, promptly complying with all governmental orders and directives for
the correction, prevention and abatement of any violations or nuisances in or
upon, or connected with, the Premises, all at Tenant’s sole expense.

 

7.3                               Notwithstanding the terms and provisions of
this Article 7, if, for more than five (5) consecutive business days following
written notice from Tenant to Landlord, Landlord shall fail to commence and
diligently pursue to completion the making of any repairs or the performance of
any maintenance required of Landlord under this Lease, and the making of such
repairs or the performance of such maintenance is within Landlord’s reasonable
control and not caused by Tenant’s negligence or willful misconduct (subject in
all cases to delays caused by Force Majeure Events), and as a result of such
failure (a) Tenant shall not be reasonably able to use and occupy, or to have
access to, the Premises, or a material portion of the Premises, as the case may
be, for the normal conduct of Tenant’s business operations, and (b) Tenant does
not use or occupy the same during said period, then the obligation of Tenant to
pay Annual Rent and additional rent hereunder shall be abated in proportion to
the portion of the Premises that Tenant is unable to use as a result of such
failure from the date such use and occupancy is impaired until the date
immediately following the day on which such repairs or maintenance have been
performed to allow Tenant to use such portion of the Premises (Landlord agreeing
that it shall diligently pursue the making of such repairs and the performance
of such maintenance until completion).  The provisions of this Section 7.3 shall
not limit or affect in any way the abatement rights of Tenant under Article 22.

 

17

--------------------------------------------------------------------------------


 

7.4                               Except as otherwise provided in Section 7.3 or
Article 22, there shall be no abatement of rent and no liability of Landlord by
reason of any injury to or interference with Tenant’s business arising from the
making of any repairs, alterations or improvements in or to any portion of the
Premises.  Except to the extent, if any, prohibited by law or as otherwise
expressly permitted pursuant to Section 19.9 of this Lease, Tenant waives the
right to make repairs at Landlord’s expense under any law, statute or ordinance
now or hereafter in effect.

 

8.                                      LIENS.  Tenant shall keep the Premises,
the Buildings and appurtenant land and Tenant’s leasehold interest in the
Premises free from any liens arising out of any services, work or materials
performed, furnished, or contracted for by Tenant, or obligations incurred by
Tenant.  In the event that Tenant fails, within twenty (20) days following the
imposition of any such lien, to either cause the same to be released of record
or provide Landlord with insurance against the same issued by a major title
insurance company or such other protection against the same as Landlord shall
accept (such failure to constitute an Event of Default), Landlord shall have the
right to cause the same to be released by such means as it shall deem proper,
including payment of the claim giving rise to such lien.  All such sums paid by
Landlord and all expenses incurred by it in connection therewith shall be
payable to it by Tenant within ten (10) days of Landlord’s demand.

 

9.                                      ASSIGNMENT AND SUBLETTING.  Except as
otherwise expressly set forth hereinbelow, Tenant shall not have the right to
assign or pledge this Lease or to sublet the whole or any part of the Premises
whether voluntarily or by operation of law, or permit the use or occupancy of
the Premises by anyone other than Tenant, and shall not make, suffer or permit
such assignment, subleasing or occupancy without the prior written consent of
Landlord, such consent not to be unreasonably withheld, delayed or conditioned,
and said restrictions shall be binding upon any and all assignees of the Lease
and subtenants of the Premises.  In the event Tenant desires to sublet, or
permit such occupancy of, the Premises, or any portion thereof, or assign this
Lease, Tenant shall give written notice thereof to Landlord at least ten
(10) days prior to the proposed commencement date of such subletting or
assignment, which notice shall set forth the name of the proposed subtenant or
assignee and the relevant terms of any sublease or assignment.  In the event
that Landlord fails to notify Tenant whether it approves or disapproves of any
such proposed assignment or sublease within ten (10) business days following
Tenant’s request for Landlord’s consent therefor, then Tenant shall have the
right to send a second (2nd) written notice to Landlord requesting such consent
and stating in bold uppercase letters at the top of such notice:  “TIME
SENSITIVE RESPONSE REQUIRED WITHIN TEN (10) DAYS FOLLOWING LANDLORD’S RECEIPT OF
THIS LETTER OR DEEMED APPROVAL MAY OCCUR.  PER ARTICLE 9 OF THE LEASE, LANDLORD
HAS TEN (10) DAYS FROM ITS RECEIPT OF THIS LETTER TO APPROVE OR DISAPPROVE THE
PROPOSED ASSIGNMENT OR SUBLEASE REQUESTED UNDER THIS LETTER OR SUCH ASSIGNMENT
OR SUBLEASE SHALL BE DEEMED APPROVED.”  Notwithstanding the foregoing to the
contrary, either (a) a merger or consolidation of Tenant with another entity,
(b) the assignment of this Lease or a sublease of a portion of the Premises to a
subsidiary or Affiliate (as hereinafter defined) of Tenant, or (c) a transaction
with a corporation to which substantially all of Tenant’s assets are
transferred, shall all be deemed an assignment of this Lease or a sublease of a
portion of the Premises, as the case may be (any of such entity being, for the
purposes of this Lease, a “Permitted Transferee”), but (i) not subject to any
recapture rights of Landlord under Section 9.3, and (ii) Landlord’s consent
shall not be required therefor so long as:  (A) such Permitted Transferee
executes an assignment and assumption agreement or a sublease agreement with
Tenant, as the case may be, and such agreement contains (1) an assumption by
such Permitted Transferee of all of the obligations of

 

18

--------------------------------------------------------------------------------


 

Tenant hereunder with respect to such assignment or sublease, as the case may
be, including without limitation, the obligation to pay the Annual Rent, the
additional rent and all other amounts provided for under this Lease in case of
an assignment, and (2) an agreement by such Permitted Transferee to be and
remain liable, jointly and severally, for all of Tenant’s obligations under this
Lease (and in the event that Aspen Technology, Inc. remains a separate entity
from such Permitted Transferee following such transaction, Aspen
Technology, Inc. shall so agree in writing as well), and in either case a copy
of such agreement is delivered to Landlord within ten (10) days of such
transaction; and (B) in the case of an assignment pursuant to item
(b) hereinabove or a transaction described in item (c) hereinabove, at the time
of such assignment or transaction, the Permitted Transferee has a tangible net
worth, computed in accordance with generally accepted accounting principles
consistently applied, at least equal to the tangible net worth of Tenant on the
Lease Reference Date, and proof of such net worth satisfactory to Landlord shall
have been delivered to Landlord at least ten (10) days prior to the effective
date of any such assignment or transaction.  For the purposes hereof, an
“Affiliate” of Tenant shall mean any entity which (v) controls, is controlled by
or is under common control with Tenant, (w) results from a merger or
consolidation with Tenant, (x) acquires the business being conducted on the
Premises by Tenant, (y) has entered into a management contract with Tenant, or
(z) has at least a ten percent (10%) ownership interest in Tenant.

 

9.2                               Notwithstanding any assignment or subletting,
permitted or otherwise, Tenant shall at all times remain directly, primarily and
fully responsible and liable for the payment of the rent specified in this Lease
and for compliance with all of its other obligations under the terms, provisions
and covenants of this Lease.  Upon the occurrence of an Event of Default, if the
Premises or any part of them are then assigned or sublet, Landlord, in addition
to any other remedies provided in this Lease or provided by law, may, at its
option, collect directly from such assignee or subtenant all rents due and
becoming due to Tenant under such assignment or sublease and apply such rent
against any sums due to Landlord from Tenant under this Lease, and no such
collection shall be construed to constitute a novation or release of Tenant from
the further performance of Tenant’s obligations under this Lease.

 

9.3                               In addition to Landlord’s right to approve of
any subtenant or assignee, Landlord shall have the option, in its sole
discretion, in the event of any proposed assignment, to terminate this Lease, or
in the case of a proposed subletting of any Premises which constitutes all of
the 20 Crosby Premises, all of the 22 Crosby Premises or all of the 28 Crosby
Premises for seventy-five percent (75%) or more of the balance of the Term, to
recapture that portion of the Premises to be sublet, as of the date the
subletting or assignment is to be effective.  The option shall be exercised, if
at all, by Landlord giving Tenant written notice given by Landlord to Tenant
within thirty (30) days following Landlord’s receipt of Tenant’s written notice
as required above.  However, if Tenant notifies Landlord, within ten
(10) business days after receipt of Landlord’s termination notice, that Tenant
is rescinding its proposed assignment or sublease, the termination notice shall
be void and the Lease shall continue in full force and effect.  If this Lease
shall be terminated with respect to the entire Premises pursuant to this
Section, the Term of this Lease shall end on the date stated in Tenant’s notice
as the effective date of the sublease or assignment as if that date had been
originally fixed in this Lease for the expiration of the Term.  If Landlord
recaptures under this Section only a portion of the Premises, the rent to be
paid from time to time during the unexpired Term shall abate proportionately
based on the proportion by which the approximate square footage of the remaining
portion of the Premises shall be less than that of the Premises as of the date
immediately prior to such recapture.  Tenant shall, at Tenant’s own cost and
expense, discharge in full any outstanding commission obligation which may be
due and owing as a result of any proposed assignment or subletting, unless the
Premises are recaptured pursuant to this

 

19

--------------------------------------------------------------------------------


 

Section 9.3 and rented by Landlord to the proposed tenant or any other tenant,
in which case Landlord shall be responsible for any such leasing commission.

 

9.4                               In the event that Tenant sells, sublets,
assigns or transfers this Lease to any party other than a Permitted Transferee,
Tenant shall pay to Landlord as additional rent an amount equal to fifty percent
(50%) of any Increased Rent (as hereinafter defined), less the Costs Component
(as hereinafter defined), when and as such Increased Rent is received by
Tenant.  As used in this Section, “Increased Rent” shall mean the excess of
(i) all rent and other consideration which Tenant is entitled to receive by
reason of any sale, sublease, assignment or other transfer of this Lease, over
(ii) the rent otherwise payable by Tenant under this Lease at such time.  The
“Costs Component” is that amount which, if paid monthly, would fully amortize on
a straight-line basis, over the entire sublease term (in the case of a sublease)
or the remainder of the Term (in connection with an assignment), all reasonable
and customary transaction costs actually incurred by Tenant in connection with
such sublease or assignment.

 

9.5                               Notwithstanding any other provision hereof, it
shall be considered reasonable for Landlord to withhold its consent to any
assignment of this Lease or sublease of any portion of the Premises if at the
time of either Tenant’s notice of the proposed assignment or sublease or the
proposed commencement date thereof, there shall exist any uncured default of
Tenant beyond applicable cure periods, if any, or if the proposed assignee or
sublessee is an entity:  (a) with which Landlord is already in negotiation
(meaning, Landlord or its brokers or representatives have provided such proposed
assignee or sublessee with a term sheet, letter of intent, offer, or written
proposal to which such prospective assignee or sublessee has submitted a written
counter proposal to lease or sublease space in the Park during the immediately
preceding four (4) month period); (b) that is already an occupant of the Park
unless Landlord is unable to provide space with rentable square footage within
at least fifteen percent (15%) of the rentable square footage of the space
proposed to be sublet; (c) that is a governmental agency; (d) that is
unreputable or will be using the subject Premises for a use other than the
Permitted Uses; (e) with which the payment for the sublease or assignment is
determined in whole or in part based upon its net income or profits; or
(f) would subject the Premises to a use which would:  (i) involve substantially
increased personnel or wear upon the Building in which the Premises is located;
(ii) violate any exclusive right granted to another tenant of the Building in
which the Premises is located and/or the Park; (iii) require any addition to or
modification of the Premises or the Building in which it is located in order to
comply with building code or other governmental requirements; or (iv) involve a
violation of Section 1.2.  Tenant expressly agrees that for the purposes of any
statutory or other requirement of reasonableness on the part of Landlord,
Landlord’s refusal to consent to any assignment or sublease for any of the
reasons described in this Section 9.5, shall be conclusively deemed to be
reasonable.

 

9.6                               Upon any request to assign or sublet, Tenant
will pay to Landlord, on demand, a sum equal to all of Landlord’s reasonable
attorney’s fees incurred in investigating and considering any proposed or
purported assignment or pledge of this Lease or sublease of any of the Premises,
regardless of whether Landlord shall consent to, refuse consent, or determine
that Landlord’s consent is not required for, such assignment, pledge or
sublease.  Any purported sale, assignment, mortgage, transfer of this Lease or
subletting which does not comply with the provisions of this Article 9 shall be
void.

 

10.                               INDEMNIFICATION.  Landlord shall not be liable
and Tenant hereby waives all claims against Landlord for any damage to any
property or any injury to any person in or about the Premises or the Buildings
by or from any cause whatsoever (including without limiting the foregoing, rain
or water leakage of any character from the roof, windows, walls, basement,
pipes, plumbing works or appliances,

 

20

--------------------------------------------------------------------------------


 

the Buildings not being in good condition or repair, gas, fire, oil, electricity
or theft), except to the extent caused by or arising from the negligence or
willful misconduct of Landlord or its agents, employees or contractors.  To the
extent permitted by law, but subject to Article 12 below, Tenant shall protect,
indemnify and hold Landlord harmless from and against any and all loss, claims,
liability or costs (including court costs and attorney’s fees) resulting from
actual or threatened claims by third parties occasioned by (a) any damage to any
property (other than property of Landlord to the extent governed by Article 12)
or any injury (including but not limited to death) to any person occurring in,
on or about the Premises, the Buildings or the Parcel to the extent that such
injury or damage shall be caused by or arise from any actual act, neglect,
fault, or omission by or of Tenant or any Tenant Entity to meet any standards
imposed by any duty with respect to the injury or damage; (b) the conduct or
management of any work or thing whatsoever done by the Tenant in or about the
Premises; (c) Tenant’s failure to comply with any and all governmental laws,
ordinances and regulations applicable to the condition or use of the Premises or
its occupancy; or (d) any breach or default on the part of Tenant in the
performance of any covenant or agreement on the part of the Tenant to be
performed pursuant to this Lease.  Landlord shall provide written notice to
Tenant promptly following Landlord obtaining actual knowledge of a potential
claim for which Landlord may seek indemnification from Tenant hereunder and
Tenant shall be entitled to control the defense of any resulting action.  To the
extent permitted by law, but subject to Article 12 below and the limitation set
forth above in this Article 10, Landlord shall protect, indemnify and hold
Tenant harmless from and against any and all loss, claims, liability or costs
(including court costs and attorney’s fees) resulting from actual or threatened
claims by third parties occasioned by (a) any damage to any property (other than
property of Tenant to the extent governed by Article 12) or any injury
(including but not limited to death) to any person occurring in, on or about the
Premises, the Buildings or the Parcel to the extent that such injury or damage
shall be caused by or arise from any actual act, neglect, fault, or omission by
or of Landlord to meet any standards imposed by any duty with respect to the
injury or damage; (b) conduct or management of any work or thing whatsoever done
by the Landlord in or about the Premises; (c) Landlord’s failure to comply with
any and all governmental laws, ordinances and regulations applicable to the
Buildings; or (d) any breach or default on the part of Landlord in the
performance of any covenant or agreement on the part of the Landlord to be
performed pursuant to this Lease.  Tenant shall provide written notice to
Landlord promptly following Tenant obtaining actual knowledge of a potential
claim for which Tenant may seek indemnification from Landlord hereunder and
Landlord shall be entitled to control the defense of any resulting action.  The
provisions of this Article 10 shall survive the expiration or earlier
termination of this Lease with respect to any claims or liability accruing prior
to such expiration or earlier termination.

 

11.                               INSURANCE.  Tenant shall keep in force
throughout the Term: (a) a Commercial General Liability insurance policy or
policies to protect Landlord against any liability to the public or to any
invitee of Tenant or Landlord incidental to the use of or resulting from any
accident occurring in or upon the Premises with a limit of not less than
$1,000,000 per occurrence and not less than $3,000,000 in the annual aggregate,
or such higher amount as Landlord may reasonably and prudently require from time
to time, covering bodily injury and property damage liability and $1,000,000
products/completed operations aggregate; (b) Business Auto Liability covering
owned, non-owned and hired vehicles with a limit of not less than $1,000,000 per
accident; (c) Worker’s Compensation Insurance with limits as required by statute
with Employers Liability and limits of $500,000 each accident, $500,000 disease
policy limit, $500,000 disease—each employee; (d) All Risk or Special
Form coverage protecting Tenant against loss of or damage to Tenant’s
alterations, additions, improvements, carpeting, floor coverings, panelings,
decorations, fixtures, inventory and other business personal property situated
in or about the

 

21

--------------------------------------------------------------------------------


 

Premises to the full replacement value of the property so insured (“Tenant’s
Property Insurance Policy”); and (e) Business Interruption Insurance with limit
of liability of $5,000,000.

 

11.2                        The aforesaid policies shall (a) be provided at
Tenant’s expense; (b) name Landlord as an additional insured as Landlord’s
interest may appear under Tenant’s Commercial General Liability Insurance and as
loss payees (Property Special Form) under Tenant’s Property Insurance Policy;
(c) be issued by an insurance company with a minimum Best’s rating of “A-:VII”
during the Term; and (d) provide that said insurance shall not be canceled
except in accordance with the terms of the insurance policy.  A certificate of
Liability insurance on ACORD Form 25 and a certificate of Tenant’s Property
Insurance Policy on ACORD Form 27 shall be delivered to Landlord by Tenant upon
the Commencement Date and within ten (10) days following each renewal of said
insurance.  Notwithstanding the requirement in subsection (b) hereinabove to
name Landlord as loss payee under Tenant’s Property Insurance Policy, Landlord’s
interest as loss payee shall only be with respect to damage caused to Tenant’s
alterations, additions, improvements, carpeting, floor coverings, panelings,
fixtures and other physical and/or structural components of the Premises,
including, without limitation, the Landlord’s Work, the Base Building Work
located wholly within any portion of the Premises, and any Alterations (the
“Loss Payee Designated Property”), but specifically excluding any personal
property, furniture, decorations and inventory situated in or about the
Premises. Landlord hereby acknowledges and agrees that, in the event of any
claim made under such Tenant’s Property Insurance Policy, Landlord shall only be
entitled to receive proceeds of insurance that relate to damage caused to the
Loss Payee Designated Property.

 

11.3                        Whenever Tenant shall undertake any Alterations (as
defined in Section 26.2) in, to or about the Premises, the aforesaid insurance
protection must extend to and include injuries to persons and damage to property
arising in connection with such Alterations, without limitation including
liability under any applicable structural work act, and such other insurance as
Landlord shall require; and the policies of or certificates evidencing such
insurance must be delivered to Landlord prior to the commencement of any such
Alterations.

 

11.4                        Landlord shall purchase and maintain during the Term
with insurance companies qualified to do business in the Commonwealth of
Massachusetts (except as otherwise set forth hereinbelow) such insurance in
amounts and with deductibles as a reasonably prudent landlord would purchase and
maintain with respect to a similar class of building as the Buildings in the
Bedford, Massachusetts market area, including the following:  (a) commercial
general liability insurance for incidents occurring in the Common Areas of the
Park, with coverage for premises/operations, personal injury, and for bodily
injury and property damage per occurrence, together with such other coverages
and risks as Landlord shall reasonably decide or a mortgagee may require; and
(b) property insurance covering property damage to the Buildings and the
Buildings’ structures (but excluding the Tenant’s Tel/Data Work, the Landlord’s
Work and the Base Building Work located wholly within any portion of the
Premises, and any other Alterations performed by Tenant), for one hundred
percent (100%) of replacement cost value.  Landlord hereby represents and
warrants to Tenant that, as of the Lease Reference Date, Landlord’s property
insurance policy covers one hundred percent (100%) of replacement cost value
which is not subject to any monetary limit or cap with respect to the amount of
insurance proceeds that Landlord may recover under such property insurance
policy (“Uncapped Replacement Cost Insurance”) and Landlord shall be required to
maintain such Uncapped Replacement Cost Insurance for the duration of the Term. 
Landlord further represents and warrants to Tenant that, as of the Lease
Reference Date, the maximum deductible payable under Landlord’s property
insurance policy is $250,000.  The cost of the Uncapped Replacement Cost
Insurance and a portion of the

 

22

--------------------------------------------------------------------------------


 

deductible (up to an amount not to exceed $50,000 with respect to such
deductible) shall be included in Expenses pursuant to Section 4.1.2 in the event
that there is a claim for property damage under Landlord’s property insurance
policy; provided, that, any costs attributable to Landlord’s property insurance
deductible in excess of $50,000 shall not be included in Expenses pursuant to
Section 4.1.2.

 

12.                               WAIVER OF SUBROGATION.  Tenant and Landlord
hereby mutually waive their respective rights of recovery against each other for
any loss insured by fire, extended coverage, All Risks or other insurance now or
hereafter existing for the benefit of the respective party but only to the
extent of the net insurance proceeds payable under such policies; provided,
that, if there is a claim under Landlord’s property insurance policy, Landlord,
and not Tenant, shall be responsible for the amount of any deductible in excess
of $50,000 and any amount of such deductible that is equal to or less than
$50,000 shall be included in Expenses pursuant to Section 4.1.2.  Each party
shall obtain any special endorsements required by their insurer to evidence
compliance with the aforementioned waiver.

 

13.                               SERVICES AND UTILITIES.  Landlord agrees to
furnish to the Premises at all times during the Term and in a manner consistent
with a similar class office building as the Buildings in the Bedford,
Massachusetts market area, the following services and utilities subject to the
rules and regulations of the Buildings prescribed from time to time:  (a) hot
and cold water suitable for normal office use of the Premises; (b) heat and air
conditioning required in Landlord’s judgment for the use and occupation of the
Premises during Building Business Hours with Landlord being obligated to
maintain the Premises at reasonably comfortable temperatures during Building
Business Hours; (c) nightly cleaning and janitorial service in accordance with
the cleaning specifications attached hereto as Exhibit G; (d) elevator service
by nonattended automatic elevators, if applicable; and (e) equipment to bring to
the Premises electricity for lighting, convenience outlets and other normal
office use.  Landlord agrees to furnish cleaning and janitorial services after
Building Business Hours on generally recognized business days (but exclusive of
Saturdays, Sundays and national and local legal holidays).  Landlord shall be
responsible for snow removal in a manner consistent with properties of a similar
caliber to the Park in the Bedford, Massachusetts area.  Landlord will include
electricity costs to operate the HVAC system serving the Premises in Expenses. 
To the extent that Tenant is not billed directly by a public utility, Tenant
shall pay, within twenty (20) days of Landlord’s demand (with appropriate backup
as to the billing information), for all electricity used by Tenant in the
Premises as measured by a meter or submeter (as applicable), including, all
electricity for lights and plugs and supplemental HVAC.  Except as otherwise set
forth below in Section 13.1.1, the charge shall be at the rates charged for such
services by the local public utility.  Notwithstanding the terms and provisions
of this Article 13, if, for more than five (5) consecutive business days
following written notice from Tenant to Landlord, Landlord shall fail to
commence and diligently pursue to completion the restoration of any utility or
other service required to be provided by Landlord under this Lease following the
interruption, curtailment or suspension of such utility or other service, and
the restoration of any such utility or other service is within Landlord’s
reasonable control and not caused by Tenant’s negligence or willful misconduct
(subject in all cases to delays caused by Force Majeure Events), and as a result
of such failure (i) Tenant shall not be reasonably able to use and occupy, or to
have access to, the 20 Crosby Premises, the 22 Crosby Premises or the 28 Crosby
Premises (as applicable) or a material portion thereof, as the case may be, for
the normal conduct of Tenant’s business operations without extraordinary and
unreasonable measures being required to be taken by Tenant in order to do so,
and (ii) Tenant does not use or occupy the same during said period, then the
obligation of Tenant to pay Annual Rent and additional rent hereunder shall be
abated in proportion to the portion of the 20 Crosby Premises, the 22 Crosby
Premises or the 28 Crosby Premises (as applicable) that Tenant is unable to use
as a result of such failure from the date such use

 

23

--------------------------------------------------------------------------------


 

and occupancy is impaired until the date immediately following the day on which
such interruption, curtailment or suspension ends and such service is restored
(Landlord agreeing that it shall diligently pursue the restoration of any such
utility or other service until restored).

 

13.1.1              Notwithstanding the foregoing to the contrary, Landlord
shall, at Landlord’s sole cost and expense in connection with the Work, submeter
electricity for each of the 20 Crosby Premises, the 22 Crosby Premises and the
28 Crosby Premises and, as payment for such electricity, Tenant shall remit to
Landlord as additional rent a sum equal to $1.50 per rentable square foot of
each of the 20 Crosby Premises, the 22 Crosby Premises and the 28 Crosby
Premises per annum, which is Landlord’s estimate of the appropriate electricity
charge for each of the 20 Crosby Premises, the 22 Crosby Premises and the 28
Crosby Premises as of the Lease Reference Date, with such amount to be increased
from time to time by notice from Landlord to Tenant based on historical usage
and cost or to the extent that the market therefor increases based upon
Landlord’s judgment (the “Estimated Electricity Submeter Charge”), with 1/12 of
such amount being due and payable in monthly installments concurrently with
Tenant’s payment of Monthly Installment of Rent hereunder.

 

13.1.2              Landlord shall use reasonable efforts to review the total
Estimated Electricity Submeter Charge paid by Tenant during the immediately
preceding Lease Year within one hundred fifty (150) days after the end of such
Lease Year and if the Estimated Electricity Submeter Charge that Tenant pays
pursuant to Section 13.1.1 is less than the actual charges as measured by
Landlord’s submetering for such electricity for such applicable billing period,
then Tenant shall pay such deficiency to Landlord as additional rent in one lump
sum within thirty (30) days of receipt of Landlord’s bill therefor.  If the
Estimated Electricity Submeter Charge that Tenant pays during such applicable
billing period pursuant to Section 13.1.1 is more than the actual charges as
measured by Landlord’s submetering for such electricity, then Landlord shall
credit the difference against the then next due payments to be made by Tenant
under this Section 13.1, or, if the Lease has been terminated, refund the
difference to Tenant in cash within sixty (60) days of the applicable billing
period.

 

13.2                        Should Tenant require any additional work or
service, as described above, including services furnished outside of Building
Business Hours, Landlord may, on terms to be agreed, upon reasonable advance
notice by Tenant, furnish such additional service and Tenant agrees to pay
Landlord such charges as may be agreed upon, including any tax imposed thereon,
but in no event at a charge more than Landlord’s actual cost.  The charge for
after-hours HVAC service is specified on the Reference Pages.

 

13.3                        Wherever heat-generating machines or equipment are
used by Tenant in the 20 Crosby Premises, the 22 Crosby Premises or the 28
Crosby Premises which affect the temperature otherwise maintained by the air
conditioning system or Tenant allows occupancy of the 20 Crosby Premises, the 22
Crosby Premises or the 28 Crosby Premises by more persons than the heating and
air conditioning system is designed to accommodate, in either event whether with
or without Landlord’s approval, Landlord reserves the right to install
supplementary heating and/or air conditioning units in or for the benefit of the
20 Crosby Premises, the 22 Crosby Premises or the 28 Crosby Premises (as
applicable) and the cost thereof, including the cost of installation and the
cost of operations and maintenance, shall be paid by Tenant to Landlord within
twenty (20) days of Landlord’s demand.

 

13.4                        Tenant will not, without the written consent of
Landlord, use any equipment or device in the 20 Crosby Premises, the 22 Crosby
Premises or the 28 Crosby Premises that will cause Tenant’s aggregate usage of
machines, equipment or devices within such Premises to exceed 400 amps at 480

 

24

--------------------------------------------------------------------------------


 

volts in the aggregate for lights, plugs and supplemental HVAC (but excluding
the standard HVAC serving the 20 Crosby Premises, the 22 Crosby Premises or the
28 Crosby Premises), or which will in any way increase the amount of electricity
or water usually furnished or supplied for use of the 20 Crosby Premises, the 22
Crosby Premises or the 28 Crosby Premises for the Permitted Uses, nor connect
with electric current, except through existing electrical outlets in the 20
Crosby Premises, the 22 Crosby Premises or the 28 Crosby Premises, or water
pipes, any apparatus or device for the purposes of using electrical current or
water.  If Tenant shall require water or electric current in excess of that
usually furnished or supplied for use of the 20 Crosby Premises, the 22 Crosby
Premises or the 28 Crosby Premises for the Permitted Uses, Tenant shall procure
the prior written consent of Landlord for the use thereof, which Landlord may
refuse, and if Landlord does consent, Landlord may cause a water meter or
electric current meter to be installed so as to measure the amount of such
excess water and electric current.  The cost of any such meters shall be paid
for by Tenant.  Tenant agrees to pay to Landlord within five (5) days of
Landlord’s demand, the cost of all such excess water and electric current
consumed (as shown by said meters, if any, or, if none, as reasonably estimated
by Landlord) at the rates charged for such services by the local public utility
or agency, as the case may be, furnishing the same, plus any additional expense
incurred in keeping account of the water and electric current so consumed.

 

13.5                        Tenant will not, without the prior written consent
of Landlord, contract with a utility provider to service the Premises with any
utility, including, but not limited to, electricity, water, sewer or gas, which
is not previously providing such service to other tenants in the applicable
Building.  Tenant may contract with any well-recognized and reputable
telecommunications provider to provide tel/data service to the Premises and to
and between the Buildings in order to serve the Premises so long as Landlord has
provided its prior written consent to the use of such telecommunications
provider, which consent shall not be unreasonably withheld, conditioned or
delayed and shall be deemed to have been given if such telecommunications
provider is Verizon, Comcast, Lightower, Level 3 Communications, AT&T, Cogent or
EarthLink.  Notwithstanding the foregoing, if any such telecommunications
provider is not then currently providing such tel/data service to other tenants
in the applicable Building(s), then Tenant (and not Landlord) shall be solely
responsible for the performance of any infrastructure work (subject to the terms
and provisions of Article 6) and any and all costs and expenses related thereto
and payable to such telecommunications provider providing such tel/data service
to the Premises and to and between the Buildings in order to serve the
Premises.  Landlord shall have the right to review and approve (with such
approval not to be unreasonably withheld, conditioned or delayed) the method and
means by which such telecommunications provider shall provide such tel/data
service to and between the applicable Building(s), including, without
limitation, the performance of any such infrastructure work and the use of any
existing conduits serving the applicable Building(s).  Subject to Landlord’s
reasonable rules and regulations and the provisions of Articles 6 and 26, Tenant
shall be entitled to the use of wiring, at its own risk, from the existing
telecommunications nexus in the respective Building to the respective Premises
within such Building, sufficient for the Permitted Uses.  Landlord shall in no
event be liable for disruption in any service obtained by Tenant pursuant to
this Section.

 

14.                               HOLDING OVER.  Tenant shall pay Landlord for
each day Tenant retains possession of the Premises or part of them after the
termination or expiration of this Lease by lapse of time or otherwise at the
rate (“Holdover Rate”) which shall be one hundred fifty percent (150%) of
(a) the amount of the Annual Rent for the last period prior to the date of such
termination or expiration, plus (b) all Rent Adjustments under Article 4,
prorated on a daily basis, and also pay all damages sustained by Landlord by
reason of such retention.  If Landlord gives notice to Tenant of Landlord’s
election to such effect,

 

25

--------------------------------------------------------------------------------


 

such holding over shall constitute renewal of this Lease for a period from month
to month at the Holdover Rate, but if the Landlord does not so elect, no such
renewal shall result notwithstanding acceptance by Landlord of any sums due
hereunder after such termination or expiration; and instead, a tenancy at
sufferance at the Holdover Rate shall be deemed to have been created.  In any
event, no provision of this Article 14 shall be deemed to waive Landlord’s right
of reentry or any other right under this Lease or at law.  Notwithstanding the
foregoing to the contrary, provided that Tenant notifies Landlord in writing
that it will retain possession of the Premises after the termination or
expiration of this Lease at least ninety (90) days prior to such termination or
expiration, then, for the first thirty (30) days of such retention, Landlord
shall waive any damages sustained by Landlord by reason of such retention and
the Holdover Rate shall be one hundred twenty-five percent (125%) of (i) the
amount of the Annual Rent for the last period prior to the date of such
termination or expiration, plus (ii) all Rent Adjustments under Article 4.

 

15.                               SUBORDINATION.  Without the necessity of any
additional document being executed by Tenant for the purpose of effecting a
subordination, this Lease shall be subject and subordinate at all times to
ground or underlying leases and to the lien of any mortgages or deeds of trust
now or hereafter placed on, against or affecting the Buildings, Landlord’s
interest or estate in the Buildings, or any ground or underlying lease;
provided, however, that (a) if the lessor, mortgagee, trustee, or holder of any
such mortgage or deed of trust elects to have Tenant’s interest in this Lease be
superior to any such instrument, then, by notice to Tenant, this Lease shall be
deemed superior, whether this Lease was executed before or after said
instrument, and (b) Landlord shall obtain a subordination, non-disturbance and
attornment agreement for Tenant on such ground lessor’s, mortgagee’s, trustee’s
or holder’s standard form.  Notwithstanding the foregoing, Tenant covenants and
agrees to execute and deliver within ten (10) days of Landlord’s request such
further instruments evidencing such subordination or superiority of this Lease
as may be required by Landlord, subject to Landlord obtaining a subordination,
non-disturbance and attornment agreement on such ground lessor’s, mortgagee’s,
trustee’s or holder’s standard form as aforesaid.  Notwithstanding the foregoing
to the contrary, Landlord hereby represents and warrants to Tenant that there
are no mortgages encumbering the Buildings as of the Lease Reference Date.

 

16.                               RULES AND REGULATIONS.  Tenant shall
faithfully observe and comply with all the rules and regulations as set forth in
Exhibit D to this Lease and all reasonable and non-discriminatory modifications
of and additions to them from time to time put into effect by Landlord. 
Landlord shall not be responsible to Tenant for the non-performance by any other
tenant or occupant of the Buildings of any such rules and regulations.

 

17.                               REENTRY BY LANDLORD.  Upon at least
twenty-four (24) hours prior notice (which may be oral) and during Building
Business Hours or outside of Building Business Hours if in the presence of a
Tenant representative (except in the case of an emergency when no such notice or
representative shall be required), Landlord shall have the right to re-enter the
Premises or any portion thereof to inspect the same, to supply janitor service
and any other service to be provided by Landlord to Tenant under this Lease, to
show said Premises or any portion thereof to prospective purchasers, mortgagees
or tenants (but only during the last twelve (12) months of the Term for
prospective tenants), and to alter, improve or repair the Premises or any
portion thereof and any portion of the Buildings, without abatement of rent, and
may for that purpose erect, use and maintain scaffolding, pipes, conduits and
other necessary structures and open any wall, ceiling or floor in and through
the Buildings and Premises or any portion thereof where reasonably required by
the character of the work to be performed, provided entrance to such portion of
the Premises shall not be blocked thereby, and further provided that the
business of

 

26

--------------------------------------------------------------------------------


 

Tenant shall not be interfered with unreasonably.  Regarding any such entry,
unless such entry is to perform customary and routine maintenance obligations
required of Landlord hereunder pursuant to a work order requested by Tenant or
other request by Tenant for Landlord to perform such work or if such work is
undertaken in connection with an emergency (which, in each such case, shall not
require prior notice to Landlord), the notice provided by Landlord regarding any
such other entry shall generally describe the purpose of such entry, the
location of the work to be performed by Landlord (if any) and an estimate of the
hours or days that Landlord anticipates being within the Premises for the
purposes of such entry.  Except with respect to any such entry undertaken in
connection with an emergency, Tenant shall have the right to have a
representative of Tenant accompany Landlord during any such entry upon any
portion of the Premises.  Landlord shall have the right at any time to change
the arrangement and/or locations of entrances, or passageways, doors and
doorways, and corridors, windows, elevators, stairs, toilets or other public
parts of the Buildings and to change the name, number or designation by which
each Building is commonly known.  In the event that Landlord damages any portion
of any wall or wall covering, ceiling, or floor or floor covering within the
Premises, Landlord shall repair or replace the damaged portion to match the
original as nearly as commercially reasonable but shall not be required to
repair or replace more than the portion actually damaged.  Landlord shall also
be responsible for any actual damage caused by Landlord to Tenant’s personal
property resulting from Landlord’s entry into the Premises pursuant to this
Article 17.  Tenant hereby waives any claim for damages for any injury or
inconvenience to or interference with Tenant’s business, any loss of occupancy
or quiet enjoyment of such portion of the Premises, and any other loss
occasioned by any action of Landlord authorized by this Article 17.

 

17.2                        For each of the aforesaid purposes, Landlord shall
at all times have and retain a key with which to unlock all of the doors in the
Premises, excluding Tenant’s vaults and safes or special security areas
(designated from time to time by notice from Tenant to Landlord), and Landlord
shall have the right to use any and all means which Landlord may deem proper to
open said doors in an emergency to obtain entry to any portion of the Premises. 
As to any portion to which access cannot be had by means of a key or keys in
Landlord’s possession, Landlord is authorized to gain access by such means as
Landlord shall reasonably elect and the cost of repairing any damage occurring
in doing so shall be borne by Tenant and paid to Landlord within twenty (20)
days of Landlord’s demand.

 

18.                               DEFAULT.  Except as otherwise provided in
Article 20, the following events shall be deemed to be Events of Default under
this Lease:

 

18.1.1              Tenant shall fail to pay when due any sum of money becoming
due to be paid to Landlord under this Lease, whether such sum be any installment
of the rent reserved by this Lease, any other amount treated as additional rent
under this Lease, or any other payment or reimbursement to Landlord required by
this Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of five (5) business days after written
notice that such payment was not made when due, but if any two (2) such notices
shall be given, for the twelve (12) month period commencing with the date of the
second (2nd) of such notices, the failure to pay within five (5) days after due
any additional sum of money becoming due to be paid to Landlord under this Lease
during such period shall be an Event of Default, without notice.

 

18.1.2              Tenant shall fail to comply with any term, provision or
covenant of this Lease which is not provided for in another Section of this
Article and shall not cure such failure within  thirty (30) days (forthwith, if
the failure involves a hazardous condition) after written notice of such failure
to Tenant provided, however, that such failure shall not be an event of default
if such failure could not

 

27

--------------------------------------------------------------------------------


 

reasonably be cured during such  thirty (30) day period, Tenant has commenced
the cure within such thirty (30) day period and thereafter is diligently
pursuing such cure to completion, but the total aggregate cure period shall not
exceed one hundred twenty (120) days.

 

18.1.3              Subject to Tenant’s rights to holdover in the Premises for
the initial thirty (30) day period more particularly described in, and pursuant
to, Article 14, Tenant shall fail to vacate the Premises immediately upon
termination of this Lease, by lapse of time or otherwise, or upon termination of
Tenant’s right to possession only.

 

18.1.4              Tenant shall become insolvent, admit in writing its
inability to pay its debts generally as they become due, file a petition in
bankruptcy or a petition to take advantage of any insolvency statute, make an
assignment for the benefit of creditors, make a transfer in fraud of creditors,
apply for or consent to the appointment of a receiver of itself or of the whole
or any substantial part of its property, or file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, as now in
effect or hereafter amended, or any other applicable law or statute of the
United States or any state thereof.

 

18.1.5              A court of competent jurisdiction shall enter an order,
judgment or decree adjudicating Tenant bankrupt, or appointing a receiver of
Tenant, or of the whole or any substantial part of its property, without the
consent of Tenant, or approving a petition filed against Tenant seeking
reorganization or arrangement of Tenant under the bankruptcy laws of the United
States, as now in effect or hereafter amended, or any state thereof, and such
order, judgment or decree shall not be vacated or set aside or stayed within
sixty (60) days from the date of entry thereof.

 

18.2                        Except as otherwise expressly set forth in
Section 7.3, Landlord shall in no event be in default under this Lease unless
Landlord shall neglect or fail to perform any of its obligations hereunder and
shall fail to remedy the same within thirty (30) days after written notice to
Landlord specifying such neglect or failure, or if such failure is of such a
nature that Landlord cannot reasonably remedy the same within such thirty (30)
day period, Landlord shall fail to commence promptly (and in any event within
such thirty (30) day period) to remedy the same and to prosecute such remedy to
completion with diligence and continuity.

 

19.                               REMEDIES.  Except as otherwise provided in
Article 20, upon the occurrence of any of the Events of Default described or
referred to in Article 18, Landlord shall have the option to pursue any one or
more of the following remedies without any notice or demand whatsoever,
concurrently or consecutively and not alternatively:

 

19.1.1              Landlord may, at its election, terminate this Lease or
terminate Tenant’s right to possession only, without terminating the Lease.

 

19.1.2              Upon any termination of this Lease, whether by lapse of time
or otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord’s former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant’s signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass, eviction or forcible entry or detainer,
and without incurring any liability for

 

28

--------------------------------------------------------------------------------


 

any damage resulting therefrom, Tenant waiving any right to claim damages for
such re-entry and expulsion, and without relinquishing Landlord’s right to rent
or any other right given to Landlord under this Lease or by operation of law.

 

19.1.3              Upon any termination of this Lease, whether by lapse of time
or otherwise, Landlord shall be entitled to recover as damages, all rent,
including any amounts treated as additional rent under this Lease, and other
sums due and payable by Tenant on the date of termination, plus as liquidated
damages and not as a penalty, an amount equal to the sum of:  (a) an amount
equal to the then present value of the rent reserved in this Lease for the
residue of the stated Term of this Lease including any amounts treated as
additional rent under this Lease and all other sums provided in this Lease to be
paid by Tenant, minus the then Fair Market Rent (as hereinafter defined) for the
Premises for such residue; (b) the value of the time and expense necessary to
obtain a replacement tenant or tenants, and the estimated expenses described in
Section 19.1.4 relating to recovery of the Premises, preparation for reletting
and for reletting itself; and (c) the cost of performing any other covenants
which would have otherwise been performed by Tenant.

 

19.1.4              Upon any termination of Tenant’s right to possession only
without termination of the Lease:

 

19.1.4.1                            Neither such termination of Tenant’s right
to possession nor Landlord’s taking and holding possession thereof as provided
in Section 19.1.2 shall terminate the Lease or release Tenant, in whole or in
part, from any obligation, including Tenant’s obligation to pay the rent,
including any amounts treated as additional rent, under this Lease for the full
Term, and if Landlord so elects Tenant shall continue to pay to Landlord the
entire amount of the rent as and when it becomes due, including any amounts
treated as additional rent under this Lease, for the remainder of the Term plus
any other sums provided in this Lease to be paid by Tenant for the remainder of
the Term.

 

19.1.4.2                            Landlord shall use commercially reasonable
efforts to relet the Premises or portions thereof.  Landlord and Tenant agree
that nevertheless Landlord shall at most be required to use only the same
efforts Landlord then uses to lease premises in the Buildings generally and that
in any case that Landlord shall not be required to give any preference or
priority to the showing or leasing of the Premises or portions thereof over any
other space that Landlord may be leasing or have available and may place a
suitable prospective tenant in any such other space regardless of when such
other space becomes available and that Landlord shall have the right to relet
the Premises for a greater or lesser term than that remaining under this Lease,
the right to relet only a portion of the Premises, or a portion of the Premises
or the entire Premises as a part of a larger area, and the right to change the
character or use of the Premises.  In connection with or in preparation for any
reletting, Landlord may, but shall not be required to, make repairs, alterations
and additions in or to the Premises and redecorate the same to the extent
Landlord deems necessary or desirable, and Tenant shall pay the cost thereof,
together with Landlord’s expenses of reletting, including, without limitation,
any commission incurred by Landlord, within five (5) days of Landlord’s demand. 
Landlord shall not be required to observe any instruction given by Tenant about
any reletting or accept any tenant offered by Tenant unless such offered tenant
has a credit-worthiness acceptable to Landlord and leases the entire Premises
upon terms and conditions including a rate of rent (after giving effect to all
expenditures by Landlord for tenant improvements, broker’s commissions and other
leasing costs) all no less favorable to Landlord than as called for in this
Lease, nor shall Landlord be required to make or permit any assignment or
sublease for more than the current term or which Landlord would not be required
to permit under the provisions of Article 9.

 

29

--------------------------------------------------------------------------------


 

19.1.4.3                            Until such time as Landlord shall elect to
terminate this Lease and shall thereupon be entitled to recover the amounts
specified in such case in Section 19.1.3, Tenant shall pay to Landlord upon
demand the full amount of all rent, including any amounts treated as additional
rent under this Lease and other sums reserved in this Lease for the remaining
Term, together with the costs of repairs, alterations, additions, redecorating
and Landlord’s expenses of reletting and the collection of the rent accruing
therefrom (including reasonable attorney’s fees and broker’s commissions), as
the same shall then be due or become due from time to time, less only such
consideration as Landlord may have received from any reletting of the Premises;
and Landlord may file suits from time to time to recover any sums falling due
under this Article 19 as they become due.  Any proceeds of reletting by Landlord
in excess of the amount then owed by Tenant to Landlord from time to time shall
be credited against Tenant’s future obligations under this Lease but shall not
otherwise be refunded to Tenant or inure to Tenant’s benefit.

 

19.2                        Upon the occurrence of an Event of Default, Landlord
may (but shall not be obligated to) cure such default at Tenant’s sole expense. 
Without limiting the generality of the foregoing, Landlord may, at Landlord’s
option, enter into and upon the Premises if Landlord determines in its sole
discretion that Tenant is not acting within a commercially reasonable time to
maintain, repair or replace anything for which Tenant is responsible under this
Lease or to otherwise effect compliance with its obligations under this Lease
and correct the same, without being deemed in any manner guilty of trespass,
eviction or forcible entry and detainer and without incurring any liability for
any damage or interruption of Tenant’s business resulting therefrom and Tenant
agrees to reimburse Landlord within five (5) days of Landlord’s demand as
additional rent, for any expenses which Landlord may incur in thus effecting
compliance with Tenant’s obligations under this Lease, plus interest from the
date of demand by Landlord at the Wall Street Journal prime rate.

 

19.3                        Tenant understands and agrees that in entering into
this Lease, Landlord is relying upon receipt of all the Annual and Monthly
Installments of Rent to become due with respect to all the Premises originally
leased hereunder over the full initial Term of this Lease for amortization,
including interest at the Amortization Rate.  For purposes hereof, the
“Concession Amount” shall be defined as the aggregate of all amounts forgone or
expended by Landlord as free rent under this Lease, under Exhibit B hereof for
the Landlord’s Work, the Entrance Work, the Allowance (as hereinafter defined),
the Entrance Work Allowance (as hereinafter defined), the Additional Entrance
Work Allowance (as hereinafter defined), the Tenant’s Plan Allowance (as
hereinafter defined) not yet repaid by Tenant, and for brokers’ commissions and
legal fees payable by reason of this Lease.  Accordingly, Tenant agrees that if
this Lease or Tenant’s right to possession of the Premises leased hereunder
shall be terminated as of any date (“Default Termination Date”) prior to the
expiration of the full initial Term hereof by reason of a default of Tenant,
there shall be due and owing to Landlord as of the day prior to the Default
Termination Date, as rent in addition to all other amounts owed by Tenant as of
such Default Termination Date, the amount (“Unamortized Amount”) of the
Concession Amount determined as set forth below; provided, however, that in the
event that such amounts are recovered by Landlord pursuant to any other
provision of this Article 19, Landlord agrees that it shall not attempt to
recover such amounts pursuant to this Section 19.3.  For the purposes hereof,
the Unamortized Amount shall be determined in the same manner as the remaining
principal balance of a mortgage with interest at the Amortization Rate payable
in level payments over the same length of time as from the effectuation of the
Concession Amount concerned to the end of the full initial Term of this Lease
would be determined.  The foregoing provisions shall also apply to and upon any
reduction of space in the Premises, as though such reduction were a termination
for Tenant’s default, except that (i) the Unamortized Amount shall be

 

30

--------------------------------------------------------------------------------


 

reduced by any amounts paid by Tenant to Landlord to effectuate such reduction,
and (ii) the manner of application shall be that the Unamortized Amount shall
first be determined as though for a full termination as of the effective date of
the elimination of the portion, but then the amount so determined shall be
multiplied by the fraction of which the numerator is the rentable square footage
of the eliminated portion and the denominator is the rentable square footage of
the Premises originally leased hereunder; and the amount thus obtained shall be
the Unamortized Amount.

 

19.4                        In the event of any litigation arising out of or in
connection with this Lease or the rights of the parties hereto relative to the
Premises, the Buildings or the Park, the non-prevailing party will reimburse the
prevailing party for the reasonable expenses incurred therein, including, but
not limited to, court costs and reasonable attorneys’ fees and expenses, but
only if the prevailing party is entitled to such reimbursement pursuant to a
court order or award relating to such litigation.  In the event of any conflict
between this provision and any other provision of this Lease concerning payment
or reimbursement of attorneys’ fees, costs and expenses, such other specific
provision of this Lease will control.  TENANT AND LANDLORD EXPRESSLY WAIVE ANY
RIGHT TO TRIAL BY JURY.

 

19.5                        Pursuit of any of the foregoing remedies shall not
preclude pursuit of any of the other remedies provided in this Lease or any
other remedies provided by law (all such remedies being cumulative), nor shall
pursuit of any remedy provided in this Lease constitute a forfeiture or waiver
of any rent due to Landlord under this Lease or of any damages accruing to
Landlord or Tenant by reason of the violation of any of the terms, provisions
and covenants contained in this Lease.

 

19.6                        No act or thing done by Landlord or its agents
during the Term shall be deemed a termination of this Lease or an acceptance of
the surrender of the Premises, and no agreement to terminate this Lease or
accept a surrender of said Premises shall be valid, unless in writing signed by
Landlord.  No waiver by either party of any violation or breach of any of the
terms, provisions and covenants contained in this Lease shall be deemed or
construed to constitute a waiver of any other violation or breach of any of the
terms, provisions and covenants contained in this Lease.  Landlord’s acceptance
of the payment of rental or other payments after the occurrence of an Event of
Default shall not be construed as a waiver of such Event of Default, unless
Landlord so notifies Tenant in writing.  Forbearance by either party in
enforcing one or more of the remedies provided in this Lease upon an Event of
Default shall not be deemed or construed to constitute a waiver of such Event of
Default or of Landlord’s right to enforce any such remedies with respect to such
Event of Default or any subsequent Event of Default.

 

19.7                        Intentionally Deleted.

 

19.8                        Any and all property which may be removed from the
Premises by Landlord pursuant to the authority of this Lease or of law, to which
Tenant is or may be entitled, may be handled, removed and/or stored, as the case
may be, by or at the direction of Landlord but at the risk, cost and expense of
Tenant, and Landlord shall in no event be responsible for the value,
preservation or safekeeping thereof.  Tenant shall pay to Landlord, upon demand,
any and all expenses incurred in such removal and all storage charges against
such property so long as the same shall be in Landlord’s possession or under
Landlord’s control.  Any such property of Tenant not retaken by Tenant from
storage within thirty (30) days after removal from the Premises shall, at
Landlord’s option, be deemed conveyed by Tenant to Landlord under this Lease as
by a bill of sale without further payment or credit by Landlord to Tenant.

 

31

--------------------------------------------------------------------------------


 

19.9                        In the event that:  (1) Landlord fails in its
obligations under this Lease to commence and diligently pursue to completion the
making of any repairs or the performance of any maintenance that Landlord is
expressly responsible for making or performing (as applicable) under this Lease
(including, without limitation, Landlord’s failure to satisfy the temperature
requirements for the Premises more particularly set forth in Article 13) beyond
any applicable notice and cure periods provided for the failure to perform such
obligations and the (a) reason for such repairs or maintenance is not caused by
Tenant’s negligence or willful misconduct, and (b) making of such repairs or the
performance of such maintenance is within Landlord’s reasonable control (subject
to delays caused by any Force Majeure Events and provided that any such failure
shall not constitute a default of Landlord if such failure could not reasonably
be cured during such initial cure period, but Landlord has commenced the cure
within such initial cure period and thereafter is diligently pursuing such cure
to completion); and (2) such failure results in Tenant not being reasonably able
to use and occupy, or to have access to, the Premises, or a material portion of
the Premises, as the case may be, for the normal conduct of Tenant’s business
operations; then Tenant may perform such obligations at Landlord’s expense if
Landlord fails to commence and diligently pursue to completion such obligations
within ten (10) business days after written notice from Tenant to Landlord
regarding such failure as specifically set forth hereinbelow (the “Self-Help
Notice”).  In the event that Landlord fails to reimburse Tenant for the amount
of all reasonable costs actually incurred by Tenant in curing any such default
of Landlord (the “Offset Costs”) within thirty (30) days following Landlord’s
receipt of an invoice therefor from Tenant (provided, that, Tenant had timely
and properly given Landlord the Self-Help Notice as required in the foregoing
sentence, Landlord failed to perform such obligations within such ten
(10) business day period and Tenant conducted such work in a good and
workmanlike manner), then Tenant shall have the right to deduct the amount of
any such Offset Costs from future payments of Annual Rent hereunder; provided,
however, that the amount of any such set-off shall not exceed ten percent (10%)
of each Monthly Installment of Rent payable under this Lease unless Tenant would
not be able to recover the entire amount of the Offset Costs during the
remainder of the Term, in which case the Offset Costs shall be amortized on a
straight line basis (without interest) in equal monthly installments over the
remainder of the Term and Tenant shall be entitled to set-off such monthly
installment from each Monthly Installment of Rent payable under this Lease
during the remainder of the Term.  Tenant shall be deemed to have properly given
written notice to Landlord as set forth hereinabove and to exercise such
self-help and set-off rights as set forth hereinabove only if the Self-Help
Notice states the following in capitalized and bold type on the first page of
such Self-Help Notice:  “LANDLORD IS HEREBY NOTIFIED THAT IT HAS FAILED TO
PERFORM ITS OBLIGATIONS UNDER THE LEASE AS DETAILED IN THIS LETTER WITHIN THE
REQUIRED NOTICE AND CURE PERIOD SET FORTH IN THE LEASE AND IF SUCH FAILURE IS
NOT CURED WITHIN TEN (10) BUSINESS DAYS FOLLOWING LANDLORD’S RECEIPT OF THIS
LETTER, THEN SUCH FAILURE SHALL, UNDER THE CIRCUMSTANCES SET FORTH IN THE
SECTION OF THE LEASE GOVERNING TENANT’S SELF-HELP RIGHTS, PERMIT TENANT TO
EXERCISE SUCH SELF-HELP PURSUANT TO SAID SECTION OF THE LEASE GOVERNING TENANT’S
SELF-HELP RIGHTS AND TO POTENTIALLY SET-OFF AGAINST ANNUAL RENT ANY REASONABLE
AND ACTUAL COSTS OF SUCH SELF-HELP WHICH ARE NOT REIMBURSED TO TENANT PURSUANT
TO SAID SECTION OF THE LEASE GOVERNING TENANT’S SELF-HELP RIGHTS”.

 

20.                               TENANT’S BANKRUPTCY OR INSOLVENCY.  If at any
time and for so long as Tenant shall be subjected to the provisions of the
United States Bankruptcy Code or other law of the United States or any state
thereof for the protection of debtors as in effect at such time (each a
“Debtor’s Law”):

 

32

--------------------------------------------------------------------------------


 

20.1.1              Tenant, Tenant as debtor-in-possession, and any trustee or
receiver of Tenant’s assets (each a “Tenant’s Representative”) shall have no
greater right to assume or assign this Lease or any interest in this Lease, or
to sublease any of the Premises than accorded to Tenant in Article 9, except to
the extent Landlord shall be required to permit such assumption, assignment or
sublease by the provisions of such Debtor’s Law.  Without limitation of the
generality of the foregoing, any right of any Tenant’s Representative to assume
or assign this Lease or to sublease any of the Premises shall be subject to the
conditions that:

 

20.1.1.1                            Such Debtor’s Law shall provide to Tenant’s
Representative a right of assumption of this Lease which Tenant’s Representative
shall have timely exercised and Tenant’s Representative shall have fully cured
any default of Tenant under this Lease.

 

20.1.1.2                            Tenant’s Representative or the proposed
assignee, as the case shall be, shall have deposited with Landlord as security
for the timely payment of rent an amount equal to the Security Deposit, and
shall have provided Landlord with adequate other assurance of the future
performance of the obligations of the Tenant under this Lease.  Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.

 

20.1.1.3                            The assumption or any contemplated
assignment of this Lease or subleasing any part of the Premises, as shall be the
case, will not breach any provision in any other lease, mortgage, financing
agreement or other agreement by which Landlord is bound.

 

20.1.1.4                            Landlord shall have, or would have had
absent the Debtor’s Law, no right under Article 9 to refuse consent to the
proposed assignment or sublease by reason of the identity or nature of the
proposed assignee or sublessee or the proposed use of the Premises concerned.

 

21.                               QUIET ENJOYMENT.  Landlord represents and
warrants that it has full right and authority to enter into this Lease and that
Tenant, while paying the rental and performing its other covenants and
agreements contained in this Lease, shall peaceably and quietly have, hold and
enjoy the Premises for the Term without hindrance or molestation from Landlord
subject to the terms and provisions of this Lease.  Landlord shall not be liable
for any interference or disturbance by other tenants or third persons, nor shall
Tenant be released from any of the obligations of this Lease because of such
interference or disturbance.

 

22.                               CASUALTY. 
22.1                                         In the event the Premises or any of
the Buildings are damaged by fire or other cause and in Landlord’s reasonable
estimation such damage can be materially restored within two hundred forty (240)
days from the date of such fire or other casualty, Landlord shall forthwith
repair the same and this Lease shall remain in full force and effect, except
that Tenant shall be entitled to a proportionate abatement in rent from the date
of such damage until Landlord delivers a Certificate of Occupancy (as defined in
Exhibit B) to Tenant for the restored Premises.  Such abatement of rent shall be
made pro rata in accordance with the extent to which the damage and the making
of such repairs shall

 

33

--------------------------------------------------------------------------------


 

interfere with the use and occupancy by Tenant of the 20 Crosby Premises, the 22
Crosby Premises or the 28 Crosby Premises, as the case may be, from time to
time.  Within forty-five (45) days from the date of such damage, Landlord shall
notify Tenant, in writing, of Landlord’s reasonable estimation of the length of
time within which material restoration can be made, and Landlord’s determination
shall be binding on Tenant.  For purposes of this Lease, the Building or
Premises shall be deemed “materially restored” if they are in such condition as
would not prevent or materially interfere with Tenant’s use of the Premises for
the purpose for which it was being used immediately before such damage.

 

22.2                        If such repairs cannot, in Landlord’s reasonable
estimation, be made within two hundred forty (240) days from such date of the
fire or other casualty, Landlord and Tenant shall each have the option of giving
the other, at any time within ninety (90) days after such damage, notice
terminating this Lease with respect to the portion of the Premises in the
damaged Building only as of the date of such damage; provided, that, if the fire
or other casualty is to the 20 Crosby Building and such repairs cannot, in
Landlord’s reasonable estimation, be made within two hundred forty (240) days
from such date of the fire or other casualty, then Tenant shall have the option
of giving notice to Landlord, at any time within ninety (90) days after such
damage, notice terminating this Lease with respect to the 20 Crosby Premises,
the 22 Crosby Premises and the 28 Crosby Premises, in their entirety.  In the
event of the giving of any such notice, this Lease shall expire with respect to
the portion of the Premises in the damaged Building only (except as otherwise
expressly set forth in the immediately preceding sentence) and all interest of
the Tenant in such portion of the Premises shall terminate as of the date of
such damage as if such date had been originally fixed in this Lease for the
expiration of the Term.  In the event that neither Landlord nor Tenant exercises
its option to terminate this Lease, then Landlord shall repair or restore such
damage, this Lease continuing in full force and effect, and the rent hereunder
shall be proportionately abated as provided in Section 22.1.

 

22.3                        Landlord shall not be required to repair or replace
any damage or loss by or from fire or other cause to any panelings, decorations,
partitions, additions, railings, ceilings, floor coverings, office fixtures or
any other property or improvements installed on the Premises by, or belonging
to, Tenant.  Any insurance which may be carried by Landlord or Tenant against
loss or damage to the Buildings or Premises shall be for the sole benefit of the
party carrying such insurance and under its sole control, except as otherwise
expressly set forth in Article 11.

 

22.4                        In the event that Landlord should fail to complete
such repairs and material restoration within sixty (60) days after the date
estimated by Landlord therefor as extended by this Section 22.4, Tenant may at
its option and as its sole remedy terminate this Lease with respect to the
portion of the Premises in the damaged Building only by delivering written
notice to Landlord, within fifteen (15) days after the expiration of said period
of time, whereupon the Lease shall end with respect to the portion of the
Premises in the damaged Building on the date of such notice or such later date
fixed in such notice as if the date of such notice was the date originally fixed
in this Lease for the expiration of the Term; provided, however, that if
construction is delayed because of changes, deletions or additions in
construction requested by Tenant, strikes, lockouts, casualties, Acts of God,
war, material or labor shortages, government regulation or control or other
causes beyond the reasonable control of Landlord (each, a “Force Majeure
Event”), the period for restoration, repair or rebuilding shall be extended for
the amount of time Landlord is so delayed.

 

22.5                        Notwithstanding anything to the contrary contained
in this Article:  (a) Landlord shall not have any obligation whatsoever to
repair, reconstruct, or restore the Premises when the damages resulting from any
casualty covered by the provisions of this Article 22 occur during the last
twelve (12)

 

34

--------------------------------------------------------------------------------


 

months of the Term or any extension thereof, but if Landlord determines not to
repair such damages Landlord shall notify Tenant and if such damages shall
render any material portion of the Premises in the damaged Building untenantable
Tenant shall have the right to terminate this Lease with respect to the portion
of the Premises in the damaged Building only by notice to Landlord within
fifteen (15) days after receipt of Landlord’s notice; and (b) in the event the
holder of any indebtedness secured by a mortgage or deed of trust covering the
Premises or Buildings requires that any insurance proceeds be applied to such
indebtedness, then Landlord shall have the right to terminate this Lease by
delivering written notice of termination to Tenant within fifteen (15) days
after such requirement is made by any such holder, whereupon this Lease shall
end on the date of such damage as if the date of such damage were the date
originally fixed in this Lease for the expiration of the Term.

 

22.6                        In the event of any damage or destruction to the
Buildings or Premises by any peril covered by the provisions of this Article 22,
it shall be Tenant’s responsibility to properly secure the Premises and, subject
to applicable law, upon notice from Landlord to remove forthwith, at its sole
cost and expense, such portion of all of the personal property belonging to
Tenant or its licensees from such portion or all of the Buildings or Premises as
Landlord shall request.

 

22.7                        In the event of any damage or destruction to the
Buildings or the Premises such that Tenant is required to vacate a portion of
the same, to the extent that Landlord has space available within Landlord’s
other buildings in the Park of comparable size to the portion of the Premises so
vacated by Tenant, Landlord shall use reasonable efforts to provide Tenant with
temporary space in such buildings upon terms and conditions mutually acceptable
to Landlord and Tenant.

 

23.                               EMINENT DOMAIN.  If (a) all or any substantial
part of the 20 Crosby Premises, the 22 Crosby Premises or the 28 Crosby Premises
which shall materially adversely interfere with Tenant’s use of such Premises,
or (b) all or any substantial portion of the Parking Facility (in the event that
Landlord fails to provide substitute parking to Tenant that is reasonably
acceptable to Tenant), shall be taken or appropriated by any public or
quasi-public authority under the power of eminent domain, or conveyance in lieu
of such appropriation, either party to this Lease shall have the right, at its
option, of giving the other, at any time within thirty (30) days after such
taking, notice terminating this Lease with respect to the portion of the
Premises affected by the taking only.  If neither party to this Lease shall so
elect to terminate this Lease, the rental thereafter to be paid shall be
adjusted on a fair and equitable basis under the circumstances.  In addition to
the rights of Landlord above, if any substantial part of any Building shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain or conveyance in lieu thereof, and regardless of whether the
Premises or any part thereof are so taken or appropriated, Landlord shall have
the right, at its sole option, to terminate this Lease with respect to the
portion of the Premises in the such Building only.  Landlord shall be entitled
to any and all income, rent, award, or any interest whatsoever in or upon any
such sum, which may be paid or made in connection with any such public or
quasi-public use or purpose, and Tenant hereby assigns to Landlord any interest
it may have in or claim to all or any part of such sums, other than any separate
award which may be made with respect to Tenant’s trade fixtures and moving
expenses.  Tenant shall make no claim for the value of any unexpired Term.

 

24.                               SALE BY LANDLORD.  In event of a sale or
conveyance by Landlord of all or any of the Buildings, the same shall operate to
release Landlord from any future liability upon any of the covenants or
conditions, expressed or implied, contained in this Lease in favor of Tenant
with respect to the particular Building(s) sold, and in such event Tenant agrees
to look solely to the responsibility of the successor in interest of Landlord in
and to this Lease.  Except as set forth in this Article 24, this Lease

 

35

--------------------------------------------------------------------------------


 

shall not be affected by any such sale and Tenant agrees to attorn to the
purchaser or assignee.  If any security has been given by Tenant to secure the
faithful performance of any of the covenants of this Lease, Landlord may
transfer or deliver said security, as such, to Landlord’s successor in interest
and thereupon Landlord shall be discharged from any further liability with
regard to said security.  Notwithstanding the foregoing to the contrary,
Landlord hereby covenants and agrees that (a) in no event shall Landlord sell,
transfer or convey the 20 Crosby Building or the 22 Crosby Building to separate
owners during the Term or any extension thereof exercised in accordance with the
terms and provisions of this Lease, such that, at all times during the Term and
any extension thereof exercised in accordance with the terms and provisions of
this Lease, the 20 Crosby Building and the 22 Crosby Building shall remain owned
by the same landlord, and (b) in the event that the 20 Crosby Building and the
22 Crosby Building are owned by persons or entities that are different than the
persons or entities that own the 28 Crosby Building, then the 20 Crosby
Building, the 22 Crosby Building and the 28 Crosby Building shall nonetheless be
managed by the same property management company notwithstanding any such
different ownership.

 

25.                               ESTOPPEL CERTIFICATES. Tenant and Landlord
agree, upon not less than ten (10) business days following any written request
from the other, to execute, acknowledge and deliver to the requesting party (as
applicable or any designee) a sworn statement in writing certifying:  (a) the
date of commencement of this Lease; (b) the fact that this Lease is unmodified
and in full force and effect (or, if there have been modifications to this
Lease, that this Lease is in full force and effect, as modified, and stating the
date and nature of such modifications); (c) the date to which the rent and other
sums payable under this Lease have been paid; (d) the fact that there are no
current defaults under this Lease by either Landlord or Tenant except as
specified in such statement; and (e) such other matters as may be reasonably
requested by the requesting party.  Landlord and Tenant intend that any
statement delivered pursuant to this Article 25 may be relied upon by any
mortgagee, beneficiary, purchaser, assignee or subtenant.  Tenant irrevocably
agrees that if Tenant fails to execute and deliver such certificate within such
ten (10) business day period Landlord or Landlord’s beneficiary or agent may
execute and deliver such certificate on Tenant’s behalf, and that such
certificate shall be fully binding on Tenant.

 

26.                               SURRENDER OF PREMISES. 
26.1                                      Tenant shall arrange to meet Landlord
for two (2) joint inspections of the Premises, the first to occur at least
thirty (30) days (but no more than sixty (60) days) before the last day of the
Term, and the second to occur not later than forty-eight (48) hours after Tenant
has vacated the Premises.  In the event of Tenant’s failure to propose dates and
times for such inspections, Landlord’s inspection at or after Tenant’s vacating
the Premises shall be conclusively deemed correct for purposes of determining
Tenant’s responsibility for repairs and restoration.

 

26.2                        All alterations, additions, and improvements in, on,
or to the Premises or any portion thereof made or installed by or for Tenant,
including, without limitation, carpeting (collectively, “Alterations”), shall be
and remain the property of Tenant during the Term.  Upon the expiration or
sooner termination of the Term, all Alterations shall become a part of the
realty and shall belong to Landlord without compensation, and title shall pass
to Landlord under this Lease as by a bill of sale.  At the end of the Term or
any renewal of the Term or other sooner termination of this Lease, Tenant will
peaceably deliver up to Landlord possession of the Premises, together with all
Alterations by whomsoever made, in the same conditions received or first
installed, broom clean and free of all debris, excepting only ordinary wear and
tear and damage by fire or other casualty.  Notwithstanding the foregoing, if
Landlord elects by notice given to Tenant pursuant to Section 6.3, Tenant shall,
at Tenant’s sole cost, remove any such Alterations (excluding carpeting) so
designated by Landlord’s notice, and repair any damage caused by such removal;
provided, however, that, Tenant must, at Tenant’s sole cost,

 

36

--------------------------------------------------------------------------------


 

remove upon termination of this Lease, any and all of Tenant’s furniture,
furnishings, equipment, movable partitions of less than full height from floor
to ceiling and other trade fixtures and personal property, as well as all
data/telecommunications cabling and wiring installed by or on behalf of Tenant,
whether inside walls, under any raised floor or above any ceiling (collectively,
“Personalty”).  Personalty not so removed shall be deemed abandoned by the
Tenant and title to the same shall thereupon pass to Landlord under this Lease
as by a bill of sale, but Tenant shall remain responsible for the cost of
removal and disposal of such Personalty, as well as any damage caused by such
removal.

 

26.3                        Except as otherwise expressly set forth in this
Lease, all obligations of Tenant under this Lease not fully performed as of the
expiration or earlier termination of the Term shall survive the expiration or
earlier termination of the Term.  Upon the expiration or earlier termination of
the Term, Tenant shall pay to Landlord the amount, as estimated by Landlord,
necessary to repair and restore the Premises as provided in this Lease and/or to
discharge Tenant’s obligation for unpaid amounts due or to become due to
Landlord.  All such amounts shall be used and held by Landlord for payment of
such obligations of Tenant, with Tenant being liable for any additional costs
upon demand by Landlord, or with any excess to be returned to Tenant after all
such obligations have been determined and satisfied.  Any otherwise unused
Security Deposit shall be credited against the amount payable by Tenant under
this Lease.

 

27.                               NOTICES.  Any notice or document required or
permitted to be delivered under this Lease shall be addressed to the intended
recipient, by fully prepaid registered or certified United States Mail return
receipt requested, or by reputable independent contract delivery service
furnishing a written record of attempted or actual delivery, and shall be deemed
to be delivered when tendered for delivery to the addressee at its address set
forth on the Reference Pages, or at such other address as it has then last
specified by written notice delivered in accordance with this Article 27, or if
to Tenant at either its aforesaid address or its last known registered office or
home of a general partner or individual owner, whether or not actually accepted
or received by the addressee.  Any such notice or document may also be
personally delivered if a receipt is signed by and receive from, the individual,
if any, named in Tenant’s Notice Address.

 

28.                               TAXES PAYABLE BY TENANT.  In addition to rent
and other charges to be paid by Tenant under this Lease, Tenant shall reimburse
to Landlord, upon demand, any and all taxes payable by Landlord (other than net
income taxes) whether or not now customary or within the contemplation of the
parties to this Lease:  (a) upon, allocable to, or measured by or on the gross
or net rent payable under this Lease, including without limitation any gross
income tax or excise tax levied by the State, any political subdivision thereof,
or the Federal Government with respect to the receipt of such rent; (b) upon or
with respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy of the Premises or any portion thereof,
including any sales, use or service tax imposed as a result thereof; (c) upon or
measured by Tenant’s gross receipts or payroll or the value of Tenant’s
equipment, furniture, fixtures and other personal property of Tenant or
leasehold improvements, alterations or additions located in the Premises; or
(d) upon this transaction or any document to which Tenant is a party creating or
transferring any interest of Tenant in this Lease or the Premises.  In addition
to the foregoing, Tenant agrees to pay, before delinquency, any and all taxes
levied or assessed against Tenant and which become payable during the term
hereof upon Tenant’s equipment, furniture, fixtures and other personal property
of Tenant located in the Premises.

 

29.                               INTENTIONALLY OMITTED.

 

37

--------------------------------------------------------------------------------


 

30.                               PARKING.  30.1                          
Tenant shall have the right to use, at no additional cost or expense to Tenant,
for the initial Term or any extension thereof, the number and type of parking
spaces as set forth on the Reference Pages of this Lease.  Except with respect
to the Exclusive Parking Spaces, this right to park in the parking lots and
other parking facilities within the Park (collectively, the “Parking Facility”)
shall be on an unreserved, nonexclusive, “first come, first served basis,” for
passenger-size automobiles in the Parking Facility, subject to the following
terms and conditions:

 

30.1.1              Tenant shall at all times abide by and shall cause each of
Tenant’s employees, agents, customers, visitors, invitees, licensees,
contractors, assignees and subtenants (collectively, “Tenant’s Parties”) to
abide by any rules and regulations (“Rules”) for use of the Parking Facility
that Landlord or Landlord’s Parking Facility operator reasonably establishes
from time to time, and otherwise agrees to use the Parking Facility in a safe
and lawful manner.  Landlord reserves the right to adopt, modify and enforce the
Rules governing the use of the Parking Facility from time to time including any
key-card, sticker or other identification or entrance system and hours of
operation.  Landlord may refuse to permit any person who violates such Rules to
park in the Parking Facility, and any violation of the Rules shall subject the
car to removal from the Parking Facility.

 

30.1.2              Unless specified to the contrary in Section 30.1 above, the
parking spaces hereunder shall be provided on a non-designated “first-come,
first-served” basis.  Landlord reserves the right to assign specific spaces, and
to reserve spaces for visitors, small cars, disabled persons or for other
tenants or guests, and Tenant shall not park and shall not allow Tenant’s
Parties to park in any such assigned or reserved spaces.  Tenant may validate
visitor parking by such method as Landlord may approve, at the validation rate
from time to time generally applicable to visitor parking.  Tenant acknowledges
that the Parking Facility may be temporarily closed entirely or in part in order
to make repairs or perform maintenance services, or to alter, modify, re-stripe
or renovate the Parking Facility, or if required by casualty or any other Force
Majeure Event.  In the event of a closing of the Parking Facility for more than
three (3) consecutive business days, and subject to the exclusive rights of
other tenants, subtenants, licensees and other occupants of the Park with
respect to any designated or reserved parking spaces that such parties are
entitled to pursuant to separate agreements with Landlord, Landlord shall use
commercially reasonable efforts to provide Tenant with reasonable substitute
parking within the Park or such other locations which are reasonably acceptable
to Landlord and Tenant.

 

30.1.3              Tenant acknowledges that to the fullest extent permitted by
law, Landlord shall have no liability for any damage to property or other items
located in the parking areas of the Parcel (including without limitation, any
loss or damage to tenant’s automobile or the contents thereof due to theft,
vandalism or accident), nor for any personal injuries or death arising out of
the use of the Parking Facility by Tenant or any of its employees unless such
loss or damage results directly from Landlord’s negligence or willful
misconduct.  Except as otherwise set forth in the preceding sentences in this
Section 30.1.3, Tenant and its employees hereby voluntarily release, discharge,
waive and relinquish any and all actions or causes of action for personal injury
or property damage occurring to Tenant or any of Tenant’s employees arising as a
result of parking in the Parking Facility, or any activities incidental thereto,
wherever or however the same may occur, and further agree that neither Tenant
nor any of its employees will prosecute any claim for personal injury or
property damage against Landlord or any of its officers, agents, servants or
employees for any said causes of action and in all events, Tenant and its
employees agree to look first to Tenant’s insurance carrier and to require that
Tenant’s employees look first to their respective insurance carriers for payment
of any losses sustained in connection with any use of the Parking Facility. 
Tenant hereby waives on behalf of its insurance carriers all rights of
subrogation against Landlord or Landlord’s agents.

 

38

--------------------------------------------------------------------------------


 

30.2                        Except as otherwise required by applicable law,
Landlord shall not reduce the width of any of the parking spaces in the Parking
Facility that exist as of the Lease Reference Date during the Term.  Tenant
shall not be in default under this Lease unless Tenant Entities park more than
four (4) vehicles in the Parking Facility per one thousand (1,000) rentable
square feet of the Premises being leased by Tenant at such time.

 

31.                               DEFINED TERMS AND HEADINGS.  The
Article headings shown in this Lease are for convenience of reference and shall
in no way define, increase, limit or describe the scope or intent of any
provision of this Lease.  The terms “Tenant” and “Landlord” or any pronoun used
in place thereof shall indicate and include the masculine or feminine, the
singular or plural number, individuals, firms or corporations, and each of their
respective successors, executors, administrators and permitted assigns,
according to the context hereof.  The term “rentable area” shall mean the
rentable area of the Premises or the applicable Building as calculated by the
Landlord on the basis of the plans and specifications of the applicable Building
including a proportionate share of any Common Areas.  Tenant hereby accepts and
agrees to be bound by the figures for the rentable square footage of the
Premises and Tenant’s Proportionate Shares shown on the Reference Pages;
however, Landlord may adjust either or both figures if there is manifest error,
addition or subtraction to the applicable Building or the Park, or remeasurement
or other circumstance reasonably justifying adjustment.  The term “Building” in
each applicable instance refers to the structure in which the 20 Crosby
Premises, the 22 Crosby Premises or the 28 Crosby Premises, as applicable, are
located.

 

32.                               TENANT’S AUTHORITY.  If Tenant signs as a
corporation, partnership, trust or other legal entity each of the persons
executing this Lease on behalf of Tenant represents and warrants that Tenant has
been and is qualified to do business in the state in which the Park is located,
that the entity has full right and authority to enter into this Lease, and that
all persons signing on behalf of the entity were authorized to do so by
appropriate actions.  This Lease shall be signed by the President and Treasurer
of the Tenant.

 

Tenant hereby represents and warrants that neither Tenant, nor any persons or
entities holding any legal or beneficial interest whatsoever in Tenant, are
(i) the target of any sanctions program that is established by Executive Order
of the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury (“OFAC”); (ii) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App.  § 5, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot
Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or any
Executive Order of the President issued pursuant to such statutes; or
(iii) named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons.”  If the foregoing representation is
untrue at any time during the Term, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant.

 

33.                               FINANCIAL STATEMENTS AND CREDIT REPORTS. 
Unless the Tenant hereunder is a publicly traded company with publicly available
financial statements, (a) at Landlord’s request, but not more often than once in
any calendar year (except in the case of a sale, financing or refinancing of the
Building when no such limitation shall apply), Tenant shall deliver to Landlord
a copy, certified by an officer of Tenant as being a true and correct copy, of
Tenant’s most recent audited financial statement, or, if unaudited, certified by
Tenant’s chief financial officer as being true, complete and correct in all
material respects, and (b) Tenant hereby authorizes Landlord to obtain one or
more credit reports on Tenant at any time, and shall execute such further
authorizations as Landlord may reasonably require in order to obtain a credit
report.

 

39

--------------------------------------------------------------------------------


 

34.                               COMMISSIONS.  Each of the parties represents
and warrants to the other that it has not dealt with any broker or finder in
connection with this Lease, except as described on the Reference Pages.

 

35.                               TIME AND APPLICABLE LAW.  Time is of the
essence of this Lease and all of its provisions.  This Lease shall in all
respects be governed by the laws of the state in which the Park is located.

 

36.                               SUCCESSORS AND ASSIGNS.  Subject to the
provisions of Article 9, the terms, covenants and conditions contained in this
Lease shall be binding upon and inure to the benefit of the heirs, successors,
executors, administrators and assigns of the parties to this Lease.

 

37.                               ENTIRE AGREEMENT.  This Lease, together with
its exhibits, contains all agreements of the parties to this Lease and
supersedes any previous negotiations.  There have been no representations made
by the Landlord or any of its representatives or understandings made between the
parties other than those set forth in this Lease and its exhibits.  This Lease
may not be modified except by a written instrument duly executed by the parties
to this Lease.

 

38.                               EXAMINATION NOT OPTION.  Submission of this
Lease shall not be deemed to be a reservation of the Premises.  Landlord shall
not be bound by this Lease until it has received a copy of this Lease duly
executed by Tenant and has delivered to Tenant a copy of this Lease duly
executed by Landlord, and until such delivery Landlord reserves the right to
exhibit and lease the Premises to other prospective tenants.  Notwithstanding
anything contained in this Lease to the contrary, Landlord may withhold delivery
of possession of the Premises from Tenant until such time as Tenant has paid to
Landlord any security deposit required by Article 5, the first month’s rent as
set forth in Article 3 and any sum owed pursuant to this Lease.

 

39.                               RECORDATION.  Tenant agrees not to record this
Lease, but, simultaneously with their execution of this Lease, Landlord and
Tenant shall execute a notice of lease in substantially the form attached hereto
as Exhibit I which may be recorded by Tenant with the Middlesex South District
Registry of Deeds (the “Registry”) at its sole cost and expense.  In no event
shall such document set forth the rent payable by Tenant hereunder and any such
document shall expressly state that it is executed pursuant to the provisions
contained in this Lease, and is not intended to vary the terms and conditions of
this Lease.  At Landlord’s request, promptly upon the expiration or earlier
termination of the Term, Tenant shall execute and deliver to Landlord a release
of any document recorded with the Registry evidencing this Lease, and Tenant
hereby appoints Landlord Tenant’s attorney-in-fact, coupled with an interest, to
execute any such document and record the same with the Registry at Tenant’s sole
cost and expense if Tenant fails to respond to Landlord’s request to do so
within ten (10) days.  The obligations of Tenant under this Article 39 shall
survive the expiration or any earlier termination of the Term.

 

40.                               OPTION TO EXTEND.  Provided that this Lease is
in full force and effect and Tenant is not in default under any of the material
terms and conditions of this Lease at the time of notification and commencement
beyond applicable notice and cure periods, if any, at the time of notification
and commencement, then Tenant shall have the option (the “First Extension
Option”) for each such Premises to extend the Term of this Lease on up to one
hundred percent (100%) of the Premises for a period of five (5) years (the
“First Extension Term”), commencing on the day immediately following the
original Termination Date and expiring on the five (5) year anniversary of the
original Termination Date (the “First Extension Term Termination Date”), for the
portion of the 20 Crosby Premises, the 22 Crosby

 

40

--------------------------------------------------------------------------------


 

Premises and/or the 28 Crosby Premises then being leased by Tenant as of the
date the First Extension Term is to commence, on the same terms and conditions
as set forth in this Lease, except as modified by the terms, covenants and
conditions as set forth hereinbelow:

 

40.1.1              If Tenant elects to exercise the First Extension Option with
respect to the 20 Crosby Premises, the 22 Crosby Premises and/or the 28 Crosby
Premises, then Tenant shall provide Landlord with written notice no earlier than
the date which is fifteen (15) months prior to the original Termination Date,
but no later than the date which is twelve (12) months prior to the original
Termination Date.  If Tenant fails to timely provide such written notice, Tenant
shall have no further or additional right to extend the Term of the Lease for
the First Extension Term.

 

40.1.2              The Annual Rent and Monthly Installment in effect as of the
day immediately preceding the Termination Date shall be adjusted to reflect the
current Fair Market Rent for the applicable Premises as of the date the First
Extension Term is to commence.  The “Fair Market Rent” shall mean the arm’s
length fair market annual rental rate per rentable square foot under leases
entered into on an as-is basis to private sector tenants for a comparable term
on or about the date on which the fair market rent is being determined for space
comparable to the applicable Premises in the applicable Building and in office
buildings comparable to such Building in the immediate vicinity of the Park,
taking into account all relevant factors, including without limitation, the
adjustment of tax and operating expense base years, as applicable, tenant
improvement allowances and any concessions then being offered in the marketplace
for space of comparable size, quality and location.  Landlord shall advise
Tenant of its determination of Fair Market Rent for the applicable Premises for
which Tenant has exercised the First Extension Option no later than thirty (30)
days after receipt of Tenant’s written request therefor.  Said request shall be
made no earlier than thirty (30) days prior to the first date on which Tenant
may exercise its First Extension Option under this Section 40.1.  If Tenant and
Landlord are unable to agree on a mutually acceptable Fair Market Rent not later
than sixty (60) days prior to the Termination Date, then the parties shall
proceed with the following procedures and requirements (the “Appraiser’s
Determination”):  Landlord and Tenant shall, within ten (10) additional days, 
each select an appraiser who shall be a member of the M.A.I. or Counselor’s of
Real Estate (CRE) (or successor professional organizations) and shall have at
least ten (10) years experience appraising rental values of property in the same
rental market area whereupon each of said appraisers shall, within five (5) days
of their selection hereunder, select a third appraiser with the foregoing
qualifications and the majority shall decide upon the Fair Market Rent which
determination shall be binding on Landlord and Tenant.  Landlord and Tenant
shall share equally the expense of any and all appraisers.  The
appraiser(s) shall be obligated to make a determination of Fair Market Rent
within thirty (30) days following the appointment of the third appraiser.

 

40.1.3              This First Extension Option is not transferable; the parties
hereto acknowledge and agree that they intend that the aforesaid First Extension
Option shall be “personal” to Aspen Technology, Inc. and any Permitted
Transferee as set forth above and that in no event will any other assignee or
sublessee have any rights to exercise the aforesaid First Extension Option.

 

40.2                        Provided that this Lease is in full force and effect
and Tenant is not in default under any of the material terms and conditions of
this Lease at the time of notification and commencement beyond applicable notice
and cure periods, if any, at the time of notification and commencement, then
Tenant shall have the option (the “Second Extension Option”) for each such
Premises to extend the Term of this Lease on up to one hundred percent (100%) of
the Premises for a period of five (5) years (the “Second Extension Term”),
commencing on the day immediately following the First Extension Term

 

41

--------------------------------------------------------------------------------


 

Termination Date and expiring on the five (5) year anniversary of the First
Extension Term Termination Date, for the portion of the 20 Crosby Premises, the
22 Crosby Premises and/or the 28 Crosby Premises then being leased by Tenant as
of the date the Second Extension Term is to commence, on the same terms and
conditions as set forth in this Lease, except as modified by the terms,
covenants and conditions as set forth hereinbelow:

 

40.2.1              If Tenant elects to exercise the Second Extension Option
with respect to the 20 Crosby Premises, the 22 Crosby Premises and/or the 28
Crosby Premises, then Tenant shall provide Landlord with written notice no
earlier than the date which is fifteen (15) months prior to the First Extension
Term Termination Date, but no later than the date which is twelve (12) months
prior to the First Extension Term Termination Date.  If Tenant fails to timely
provide such written notice, Tenant shall have no further or additional right to
extend the Term of the Lease for the Second Extension Term.

 

40.2.2              The Annual Rent and Monthly Installment in effect as of the
day immediately preceding the First Extension Term Termination Date shall be
adjusted to reflect the current Fair Market Rent for the applicable Premises as
of the date the Second Extension Term is to commence.  Landlord shall advise
Tenant of its determination of Fair Market Rent for the applicable Premises for
which Tenant has exercised the Second Extension Option no later than thirty (30)
days after receipt of Tenant’s written request therefor.  Said request shall be
made no earlier than thirty (30) days prior to the first date on which Tenant
may exercise its Second Extension Option under this Section 40.2.  If Tenant and
Landlord are unable to agree on a mutually acceptable Fair Market Rent not later
than sixty (60) days prior to the Termination Date, then Landlord and Tenant
shall proceed with an Appraiser’s Determination.

 

40.2.3              This Second Extension Option is not transferable; the
parties hereto acknowledge and agree that they intend that the aforesaid Second
Extension Option shall be “personal” to Aspen Technology, Inc. and any Permitted
Transferee as set forth above and that in no event will any other assignee or
sublessee have any rights to exercise the aforesaid Second Extension Option.

 

41.                               LIMITATION OF LANDLORD’S LIABILITY.  Redress
for any claim against Landlord under this Lease shall be limited to and
enforceable only against and to the extent of Landlord’s interest in the
applicable Building giving rise to such claim, any insurance carried by Landlord
for such Building, any eminent domain award regarding the Park, any rent payable
by the tenants of the Park or such Building, and/or any sale proceeds from the
sale of all or any portion of the Park, for the enforcement of a judgment (or
other judicial decree) requiring the payment of money by Landlord to Tenant by
reason of default, breach or event of default of Landlord in performance of its
obligations under this Lease or Landlord’s negligence.  The obligations of
Landlord under this Lease are not intended to be and shall not be personally
binding on, nor shall any resort be had to the private properties of, any of its
or its investment manager’s trustees, directors, officers, partners,
beneficiaries, members, stockholders, employees, or agents, and in no case shall
Landlord be liable to Tenant hereunder for any lost profits, damage to business,
or any form of special, indirect or consequential damages.  The obligations of
Tenant under this Lease are not intended to be and shall not be personally
binding on, nor shall any resort be had to the private properties of, any of its
trustees, directors, officers, partners, beneficiaries, members, stockholders,
employees, or agents, and in no case shall Tenant be liable to Landlord
hereunder for any lost profits, damage to business, or any form of special,
indirect or consequential damages except as set forth in Article 14.

 

42

--------------------------------------------------------------------------------


 

42.                               TERMINATION OPTION.  Subject to the terms and
conditions set forth in this Article 42, Tenant shall have the one-time option
(the “Termination Option”), exercisable by written notice to Landlord (the
“Termination Notice”) given no later than twelve (12) months prior to the Early
Termination Date (as hereinafter defined) (the “Termination Option Deadline”),
to terminate the Lease Term as of the last day of the ninety-sixth (96th) full
month of the Lease Term (the “Early Termination Date”), time being of the
essence with respect thereto.  In connection with its exercise of the
Termination Option, Tenant shall pay to Landlord a “Termination Fee” equal to
the sum of (a) the unamortized amount of the Allowance, the Entrance Work
Allowance and brokers’ commissions paid by Landlord in connection with this
Lease based upon an interest factor of eight percent (8%) per annum for such
amortization calculation, and (b) the amount of Monthly Base Rent payable by
Tenant as of the Early Termination Date multiplied by six (6), which Termination
Fee totals Four Million One Hundred Forty Thousand Eight Hundred Forty-Six and
10/100 Dollars ($4,140,846.10).  The Termination Fee shall be paid by Tenant at
the time of delivery of the Termination Notice.  If Tenant fails to (i) timely
exercise the Termination Option in accordance with the provisions of this
Article 42, or (ii) timely deliver to Landlord the Termination Fee, then the
Termination Option and this Article 42 shall be null and void and without
further force and effect.  Tenant’s right to terminate this Lease as set forth
herein is conditioned upon (A) no Event of Default having occurred either on or
before the date the Termination Notice is delivered to Landlord or the Early
Termination Date, (B) this Lease being in full force and effect on the date the
Termination Notice is delivered to Landlord and on the day immediately preceding
the Early Termination Date, (C) Aspen Technology, Inc. leasing the entire
Premises from the Expansion Premises Commencement Date through the date of
Landlord’s receipt of the Termination Notice, and (D) Landlord having received
the Termination Fee when required as aforesaid.  Notwithstanding the foregoing
provisions of this Article 42, if Tenant timely exercises the Termination Option
and thereafter an Event of Default occurs (other than a default described in
Section 18.1.2, which shall not entitle Landlord to nullify the exercise of the
Termination Option as set forth herein), then Landlord may elect to nullify the
exercise of the Termination Option by giving written notice thereof to Tenant on
or before the Early Termination Date.  If Landlord elects to nullify Tenant’s
Termination Option subject to the foregoing provisions, then Landlord shall
deduct any costs incurred or damages sustained by Landlord as a result of the
Tenant’s Event of Default from the Termination Fee (including, without
limitation, any outstanding Annual Rent, additional rent, and/or other amounts
due from Tenant to Landlord hereunder) and return to Tenant the balance of the
Termination Fee together with a reasonably detailed accounting of the portion of
the Termination Fee retained by Landlord.  Should Tenant effectively exercise
its Termination Option as set forth herein, (1) the Term of this Lease shall
automatically terminate on the Early Termination Date, with all the terms and
conditions of this Lease, including, without limitation, the obligation to pay
Annual Rent and the Monthly Installment of Rent, remaining in full force and
effect until the Early Termination Date, and (2) Tenant shall relinquish, yield
up and surrender the Premises on the Early Termination Date in accordance with
the provisions of this Lease.

 

43.                               RIGHTS OF FIRST OFFER.

 

43.1                        Provided that Tenant is not then in default under
any of the material terms, covenants and conditions of this Lease at the time it
exercises any of the following rights set forth in this Section 43.1 and at the
time the 22 Crosby Right of First Offer Space (as hereinafter defined) is to be
added to the original 22 Crosby Premises, Tenant shall have the right (the “22
Crosby Right of First Offer”) to lease all (but not a portion) of the
approximately 17,268 rentable square feet of space located on the first (1st)
floor of the 22 Crosby Building as shown on Exhibit H-1 attached hereto (the “22
Crosby Right of First Offer Space”) at such time as the 22 Crosby Right of First
Offer Space becomes available for lease.  In

 

43

--------------------------------------------------------------------------------


 

such event, Landlord shall give written notice to Tenant of the availability of
the 22 Crosby Right of First Offer Space and the terms and conditions on which
Landlord intends to offer it to the public and Tenant shall have a period of ten
(10) business days thereafter in which to exercise Tenant’s right to lease the
22 Crosby Right of First Offer Space pursuant to the terms and conditions
contained in Landlord’s notice (except as otherwise provided herein), failing
which Landlord may lease the 22 Crosby Right of First Offer Space to any third
party on whatever basis Landlord desires and Tenant shall have no further rights
with respect to such 22 Crosby Right of First Offer Space; provided, however, if
Landlord does not execute a lease agreement with any such third party for such
22 Crosby Right of First Offer Space within two hundred seventy (270) days
following the date on which Tenant declines in writing to rent such 22 Crosby
Right of First Offer Space or the date on which such ten (10) business day
period lapses, as applicable, then Tenant’s 22 Crosby Right of First Offer with
respect to such 22 Crosby Right of First Offer Space shall be deemed to have
been automatically reinstated and the foregoing procedures with respect to such
22 Crosby Right of First Offer Space shall once again be applicable.  If Tenant
exercises its 22 Crosby Right of First Offer in a timely manner, time being of
the essence with respect thereto, then, effective as of the date that Landlord
delivers the 22 Crosby Right of First Offer Space to Tenant (the “22 Crosby
Delivery Date”), the 22 Crosby Right of First Offer Space shall automatically be
included within the 22 Crosby Premises and subject to all the terms and
conditions of this Lease (including the length of Term then remaining), except
as set forth in Landlord’s notice and as follows:

 

a.                                            The Annual Rent and Monthly
Installment for the 22 Crosby Right of First Offer Space shall be the current
Fair Market Rent.  If Tenant disagrees that the Annual Rent and Monthly
Installment set forth in Landlord’s notice is the Fair Market Rent for the 22
Crosby Right of First Offer Space and Tenant and Landlord are unable to agree on
a mutually acceptable rental rate not later than sixty (60) days prior to the
beginning of the term for the 22 Crosby Right of First Offer Space, then
Landlord and Tenant shall proceed with a Broker’s Determination.

 

b.                                         Tenant’s Proportionate Share for the
22 Crosby Premises shall be recalculated, using the total rentable square
footage of the 22 Crosby Premises, as increased by the 22 Crosby Right of First
Offer Space.

 

c.                                             Landlord shall be responsible for
any demising costs required to include the 22 Crosby Right of First Offer Space
in the 22 Crosby Premises.

 

d.                                            If requested by Landlord, Tenant
shall, prior to the beginning of the term for the 22 Crosby Right of First Offer
Space, execute a written memorandum confirming the inclusion of the 22 Crosby
Right of First Offer Space and the Annual Rent for the 22 Crosby Right of First
Offer Space; however, the failure to so execute shall not limit the obligations
of Tenant with respect thereto.

 

e.                                             Provided that there remains at
least sixty (60) months left on the current Term as of the 22 Crosby Delivery
Date, Tenant shall lease the 22 Crosby Right of First Offer Space for the then
remaining Term; otherwise, Tenant shall lease the 22 Crosby Right of First Offer
Space for the term set forth in Landlord’s notice.

 

43.2                        Provided that Tenant is not then in default under
any of the material terms, covenants and conditions of this Lease at the time it
exercises any of the following rights set forth in this Section 43.2

 

44

--------------------------------------------------------------------------------


 

and at the time the 28 Crosby Right of First Offer Space (as hereinafter
defined) is to be added to the original 28 Crosby Premises, and (c) there
remains at least twelve (12) months left on the then current Term, Tenant shall
have the right (the “28 Crosby Right of First Offer”) to lease all (but not a
portion except as specifically set forth below) of the approximately 30,000
rentable square feet of space located on the second (2nd) floor and
approximately 60,000 rentable square feet of space located on the first (1st)
floor of the 28 Crosby Building as shown on Exhibit H-2 attached hereto (the “28
Crosby Right of First Offer Space”) at such time as the 28 Crosby Right of First
Offer Space becomes available for lease.  In such event, Landlord shall give
written notice to Tenant of the availability of the 28 Crosby Right of First
Offer Space and the terms and conditions on which Landlord intends to offer it
to the public and Tenant shall have a period of ten (10) business days
thereafter in which to exercise Tenant’s right to lease the 28 Crosby Right of
First Offer Space pursuant to the terms and conditions contained in Landlord’s
notice (except as otherwise provided herein), failing which Landlord may lease
the 28 Crosby Right of First Offer Space to any third party on whatever basis
Landlord desires and Tenant shall have no further rights with respect to such 28
Crosby Right of First Offer Space; provided, however, if Landlord does not
execute a lease agreement with any such third party for such 28 Crosby Right of
First Offer Space within two hundred seventy (270) days following the date on
which Tenant declines in writing to rent such 28 Crosby Right of First Offer
Space or the date on which such ten (10) business day period lapses, as
applicable, then Tenant’s 28 Crosby Right of First Offer with respect to such 28
Crosby Right of First Offer Space shall be deemed to have been automatically
reinstated and the foregoing procedures with respect to such 28 Crosby Right of
First Offer Space shall once again be applicable.  If Tenant exercises its 28
Crosby Right of First Offer in a timely manner, time being of the essence with
respect thereto, then, effective as of the date that Landlord delivers the 28
Crosby Right of First Offer Space to Tenant (the “28 Crosby Delivery Date”), the
28 Crosby Right of First Offer Space shall automatically be included within the
28 Crosby Premises and subject to all the terms and conditions of this Lease,
except as set forth in Landlord’s notice and as follows:

 

a.                                            The Annual Rent and Monthly
Installment for the 28 Crosby Right of First Offer Space shall be the current
Fair Market Rent.  If Tenant disagrees that the Annual Rent and Monthly
Installment set forth in Landlord’s notice is the Fair Market Rent for the 28
Crosby Right of First Offer Space and Tenant and Landlord are unable to agree on
a mutually acceptable rental rate not later than sixty (60) days prior to the
beginning of the term for the 28 Crosby Right of First Offer Space, then
Landlord and Tenant shall proceed with an Appraiser’s Determination.

 

b.                                         Tenant’s Proportionate Share for the
28 Crosby Premises shall be recalculated, using the total rentable square
footage of the 28 Crosby Premises, as increased by the 28 Crosby Right of First
Offer Space.

 

c.                                             Provided that there remain at
least sixty (60) months left on the current Term as of the 28 Crosby Delivery
Date, Tenant shall lease the 28 Crosby Right of First Offer Space for the then
remaining Term; otherwise, Tenant shall lease the 28 Crosby Right of First Offer
Space for the term set forth in Landlord’s notice.

 

d.                                            Landlord shall be responsible for
any demising costs required to include the 28 Crosby Right of First Offer Space
in the 28 Crosby Premises.

 

e.                                             If requested by Landlord, Tenant
shall, prior to the beginning of the term for the 28 Crosby Right of First Offer
Space, execute a written memorandum confirming

 

45

--------------------------------------------------------------------------------


 

the inclusion of the 28 Crosby Right of First Offer Space and the Annual Rent
for the 28 Crosby Right of First Offer Space however, the failure to so execute
shall not limit the obligations of Tenant with respect thereto.

 

Notwithstanding the foregoing to the contrary, Tenant shall have the right to
elect by notice to Landlord within the ten (10) business day period provided for
above to lease, instead of the entire 28 Crosby Right of First Offer Premises,
only the approximately 30,000 rentable square feet of space located on the
second (2nd) floor of the 28 Crosby Building as shown on Exhibit H-3 attached
hereto (the “28 Crosby Second Floor Right of First Offer Space”), in which event
the foregoing provisions shall apply to the 28 Crosby Second Floor Right of
First Offer Space and Tenant shall have no further rights with respect to the
balance of the 28 Crosby Right of First Offer Space.

 

43.3                        Tenant hereby acknowledges that its rights pursuant
to this Article 43 are subject to the extension and renewal rights of Data
Intensity, LLC, a Delaware limited liability company, that are in effect as of
the Lease Reference Date.

 

44.                               INTENTIONALLY OMITTED.

 

45.                               LANDLORD REPRESENTATIONS AND WARRANTIES. 
Landlord represents and warrants to Tenant, as an inducement to Tenant to enter
into this Lease, that:  (a) Landlord has the right and authority to enter into
this Lease and grant Tenant possession of the Premises and the other rights set
forth herein, (b)  Landlord is the fee simple owner of the Parcel, and
(c) Landlord has good and marketable title to the Premises and there are no
restrictive covenants, exclusive use provisions in other leases, or other
agreements which Landlord is a party to, or that Landlord is otherwise aware of,
that will interfere with Tenant’s use and occupancy of the Premises for the
Permitted Uses.

 

46.                               SPACE MEASUREMENT.  The Premises leased by
Tenant hereunder from time to time (including, without limitation, as of the
Commencement Date and the Expansion Premises Commencement Date, and any
Additional Space, to the extent applicable) and the Buildings within which any
such Premises’ are located from time to time shall be measured in accordance
with the Building Owners and Managers Association (BOMA) standard method of
floor measurement (ANSI/BOMA 265.1-1996) for single and multi-tenanted buildings
to define all building and floor measurements on both a rentable and useable
basis.

 

47.                               SATELLITE DISH.  Tenant shall have the right,
during the Term and any extensions thereof, and so long as Tenant is in
occupancy of at least forty percent (40%) of the Building upon which the same is
installed, to install, at Tenant’s sole cost and expense, one (1) satellite dish
on the roof of each of the 20 Crosby Building, the 22 Crosby Building, and the
28 Crosby Building (each, a “Satellite Dish,” and collectively, the “Satellite
Dishes”) for its own use, but such installation may occur only after Landlord
has approved, in writing, of the location and means of installation of each
Satellite Dish.  In any event, Tenant shall not use more than one hundred (100)
square feet of each Building’s usable roof area in connection with its
installation and use of the Satellite Dish on such roof.  Tenant shall be
responsible, at Tenant’s sole cost and expense, to obtain any and all necessary
and required permits and approvals from any and all applicable governmental
authorities in connection with the installation and use of any of the Satellite
Dishes and shall (a) at all times comply with any and all such permits and
approvals, (b) comply with the provisions of this Lease, including without
limitation, Articles 6 and 7 above in connection with its installation of any of
the Satellite Dishes, and (c) restore each roof to its prior condition upon
Tenant’s removal of any of the Satellite Dishes at the expiration or earlier

 

46

--------------------------------------------------------------------------------


 

termination of this Lease in accordance with the terms and provisions of this
Lease, including without limitation, Articles 6 and 7 above.  Tenant’s
installation and use of any Satellite Dish shall not at any time (i) affect the
waterproofing of the roof upon which it is installed, (ii) be visible from any
public way, or (iii) cause any interference with (w) the operating or mechanical
systems of the Building upon which it is installed or any other buildings in the
Park, (x) the operations of any tenant or other occupant in the Building upon
which it is installed or in any other building in the Park, (y) any preinstalled
telecommunications equipment in or on the Building upon which it is situated, or
(z) any future telecommunications equipment (1) of any telecommunications
service provider which makes its services available generally to the tenants or
occupants of the Building upon which it is situated or any other buildings in
the Park for a fee, or (2) serving a larger portion of the Building than the
Premises.  Tenant shall also cooperate with any rooftop management policy and
any telecommunications management policy which Landlord may implement for the
Building upon which any such Satellite Dish is situated.  Tenant shall not be
charged any additional rent as a result of the installation of any such
Satellite Dishes, unless Landlord’s insurance increases as a result of such
installation or Tenant damages any portion of the Buildings or the roofs in
connection with such installation.

 

[SIGNATURES ON FOLLOWING PAGE]

 

47

--------------------------------------------------------------------------------


 

LANDLORD:

TENANT:

 

 

RAR2-CROSBY CORPORATE CENTER QRS, INC., a Maryland corporation

 

ASPEN TECHNOLOGY, INC., a Delaware corporation

 

 

 

By:

RREEF America, LLC, a Delaware limited liability company, its Authorized Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ David F. Crane

 

By:

/s/ Antonio Pietri

Name:

David F. Crane

 

Name:

Antonio Pietri

Title:

Vice President

 

Title:

President & Chief Executive Officer

Dated: :

January 27, 2014

 

Dated:

January 24, 2014

 

 

 

 

 

 

 

 

By:

/s/ Roger Kuebel

 

 

Name:

Roger Kuebel

 

 

Title:

Treasurer

 

 

Dated:

January 22, 2014

 

48

--------------------------------------------------------------------------------


 

EXHIBIT A-1 — FLOOR PLAN DEPICTING THE 20 CROSBY PREMISES

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 27, 2014 between

RAR2-CROSBY CORPORATE CENTER QRS, INC., as Landlord, and

ASPEN TECHNOLOGY, INC., as Tenant

 

Exhibit A-1 is intended only to show the general layout of the 20 Crosby
Premises as of the Lease Reference Date.  It does not in any way supersede any
of Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the 20 Crosby Building and changes in such
arrangements and/or locations or the space measurement methodology set forth in
Article 46.  It is not to be scaled; any measurements or distances shown should
be taken as approximate.

 

[See Attached]

 

A-1-1

--------------------------------------------------------------------------------


 

EXHIBIT A-2 — FLOOR PLAN DEPICTING THE 28 CROSBY PREMISES

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 27, 2014 between

RAR2-CROSBY CORPORATE CENTER QRS, INC., as Landlord, and

ASPEN TECHNOLOGY, INC., as Tenant

 

Exhibit A-2 is intended only to show the general layout of the 28 Crosby
Premises as of the Lease Reference Date.  It does not in any way supersede any
of Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the 28 Crosby Building and changes in such
arrangements and/or locations or the space measurement methodology set forth in
Article 46.  It is not to be scaled; any measurements or distances shown should
be taken as approximate.

 

[See Attached]

 

A-2-1

--------------------------------------------------------------------------------


 

EXHIBIT A-3 — FLOOR PLAN DEPICTING THE 22 CROSBY PREMISES

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 27, 2014 between

RAR2-CROSBY CORPORATE CENTER QRS, INC., as Landlord, and

ASPEN TECHNOLOGY, INC., as Tenant

 

Exhibit A-3 is intended only to show the general layout of the 22 Crosby
Premises as of the Lease Reference Date.  It does not in any way supersede any
of Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the 22 Crosby Building and changes in such
arrangements and/or locations or the space measurement methodology set forth in
Article 46.  It is not to be scaled; any measurements or distances shown should
be taken as approximate.

 

[See Attached]

 

A-3-1

--------------------------------------------------------------------------------


 

EXHIBIT A-4 — SITE PLAN

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 27, 2014 between

RAR2-CROSBY CORPORATE CENTER QRS, INC., as Landlord, and

ASPEN TECHNOLOGY, INC., as Tenant

 

Exhibit A-4 is intended only to show the general location of the Buildings as of
the Lease Reference Date.  It does not in any way supersede any of Landlord’s
rights set forth in Article 17 with respect to arrangements and/or locations of
public parts of the Buildings and changes in such arrangements and/or locations
or the space measurement methodology set forth in Article 46.  It is not to be
scaled; any measurements or distances shown should be taken as approximate.

 

[See Attached]

 

 

 

 

Initials

 

A-4-1

--------------------------------------------------------------------------------


 

EXHIBIT B — INITIAL ALTERATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 27, 2014 between

RAR2-CROSBY CORPORATE CENTER QRS, INC., as Landlord, and

ASPEN TECHNOLOGY, INC., as Tenant

 

1.                                      Landlord’s Work.  In relation to the
construction of improvements and alterations in the Premises prior to Tenant’s
occupancy thereof, the “Landlord’s Work” shall be that work set forth on the
Tenant’s Plans (as hereinafter defined) which shall be based on the concept
plans to be provided by Tenant to Landlord on or before January 31, 2014. 
Landlord shall construct at Landlord’s sole cost and expense up to an amount not
to exceed the Allowance in accordance with the terms and provisions of this
Exhibit B and the Lease, but which shall not include furnishings or any
data/telecommunications cabling, wiring or systems required by Tenant for the
Premises (collectively, “Tenant’s Tel/Data Work”).  Subject to the terms and
conditions of this Exhibit B, Tenant shall contract with its vendors and
contractors (collectively, “Tenant’s Tel/Data Contractors”) directly for the
performance of the Tenant’s Tel/Data Work and shall be entirely responsible for
the costs and expenses incurred in connection therewith and for all costs of
Tenant’s furnishings.  In addition to the Landlord’s Work, prior to Tenant’s
occupancy of the Pre-Expansion Premises, Landlord shall (a) at Landlord’s cost
and expense, subject to the Entrance Work Allowance (as hereinafter defined),
perform certain work relating to the entrance areas at the 20 Crosby Building
based on the concept plans attached hereto as Schedule I hereto (the “Entrance
Work”), and (b) at Landlord’s sole cost and expense, perform the work set forth
on Schedule II hereto (collectively, the “Base Building Work” and together with
the Landlord’s Work and the Entrance Work, collectively, the “Work”).

 

2.                                      Plans and Specifications.

 

2.1                               Tenant shall prepare, at Tenant’s sole cost
and expense, subject to the Allowance and the Tenant’s Plan Allowance (as
hereinafter defined), and in accordance with the requirements set forth in
Schedule III attached hereto, all architectural, mechanical, and electrical
plans and specifications relating to the construction of the Landlord’s Work and
the Entrance Work (collectively, the “Tenant’s Plans”), first in preliminary
form (collectively, the “Preliminary Plans”), and thereafter in working form
(collectively, the “Working Drawings”), which Tenant’s Plans shall be furnished
to Landlord for Landlord’s review and approval and which Preliminary Plans shall
be delivered to Landlord on or before May 1, 2014.  Tenant shall hire Spagnolo
Gisness & Associates (“SGA”) for the preparation of Tenant’s Plans.

 

2.2                               Upon submittal of any portion of the Tenant’s
Plans, Landlord shall review the Tenant’s Plans and shall either approve the
Tenant’s Plans or advise Tenant in writing of any aspect of the design,
engineering, construction or installation which is not acceptable to Landlord
based on the exercise of Landlord’s reasonable discretion.  Landlord shall
advise Tenant of its approval or comments on the Tenant’s Plans within ten
(10) business days after Landlord’s receipt of the Tenant’s Plans.  In the event
that Landlord shall disapprove of any portion of the Tenant’s Plans, Tenant
shall have five (5) business days after Landlord’s notification of its
disapproval to revise the Tenant’s Plans and resubmit them to Landlord.  In the
event Landlord fails to approve or disapprove the Tenant’s Plans or any changes
thereto within the time period set forth above, and if such failure continues
thereafter for five (5)

 

 

 

 

Initials

 

B-1

--------------------------------------------------------------------------------


 

business days after Landlord’s receipt of notice from Tenant requesting action
on the Tenant’s Plans, the Tenant’s Plans or the changes shall be deemed to be
approved.

 

2.3                               After approval of the Tenant’s Plans or any
portion thereof, Tenant shall not in any way modify, revise or change such
Tenant’s Plans without the prior written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed.  If Landlord
approves such request, the entire cost of such change, including, without
limitation, the cost of revising the Tenant’s Plans or preparing new plans,
shall be borne by Tenant and any delay occasioned thereby shall not delay the
Commencement Date. All Work shall be performed by Landlord (or its Contractor
(as hereinafter defined) or such Contractor’s subcontractors) in accordance with
the Tenant’s Plans, and there shall be no material change orders to the Work
that materially deviate from the Tenant’s Plans without Tenant’s prior written
approval, which shall not be unreasonably withheld, conditioned or delayed.

 

2.4                               It shall be Tenant’s responsibility that the
Tenant’s Plans comply with all applicable governmental and municipal laws, codes
and regulations.  Landlord shall ensure that the Base Building Work complies
with all applicable governmental and municipal laws, codes and regulations.

 

2.5                               Provided this Lease is in full force and
effect and Tenant is not in default hereunder beyond any applicable notice and
cure period, Landlord hereby agrees to pay to Tenant toward the cost of the
preparation of Tenant’s Plans an amount equal to the lesser of:  (a) the actual
cost of the preparation of Tenant’s Plans; or (b) Eleven Thousand Four Hundred
Thirteen and 84/100 Dollars ($11,413.84) (the “Tenant’s Plan Allowance”). 
Within thirty (30) days following Landlord’s receipt of Tenant’s request,
Landlord shall pay to Tenant the Tenant’s Plan Allowance; provided, that,
Landlord shall have finally approved Tenant’s Plans and Tenant has submitted
documentation reasonably satisfactory to Landlord evidencing the cost of such
Tenant’s Plans.  Tenant hereby acknowledges and agrees that in the event that
the cost of Tenant’s Plans exceeds the amount of the Tenant’s Plan Allowance,
Tenant shall be solely responsible for the amount of such excess.

 

3.                                      Construction.

 

3.1                               Landlord agrees to cause the Work to be
constructed by Landlord’s general contractor, Erland Construction (the
“Contractor”), and Tenant hereby acknowledges and agrees that it has approved
Erland Construction as the Contractor.  Landlord will obtain at least three
(3) competitive bids for all Major Trades (as hereinafter defined), all of which
shall be mutually acceptable to Landlord and Tenant, each acting promptly and
reasonably.  For the purposes of this Lease, “Major Trades” shall include the
following: mechanical, electrical, plumbing, fire protection, finished carpentry
or millwork, drywall, and flooring.  Except as otherwise expressly set forth on
Schedule II hereto, Landlord shall use commercially reasonable efforts (which
shall include, without limitation, working continuously during normal working
hours) to complete (a) the Landlord’s Work for the Pre-Expansion Premises, the
Base Building Work (except as otherwise set forth on Schedule II hereto) and the
Entrance Work by the Scheduled Commencement Date, and (b) the Landlord’s Work
for the Expansion Premises and any Base Building Work relating exclusively to
the Expansion Premises (as set forth on Schedule II hereto) by the Expansion
Premises Scheduled Commencement Date, subject to delays caused by any Force
Majeure Events and/or Tenant Delay.  The estimated schedule for Landlord’s Work
is as follows:

 

Lease fully executed:

 

The Lease Reference Date

HVAC Units ordered (by Landlord):

 

January 24, 2014

 

 

 

 

Initials

 

B-2

--------------------------------------------------------------------------------


 

Demo Permit Drawings (20 Crosby):

 

March 19, 2014

SGA issues Preliminary Plans (interior & exterior):

 

May 1, 2014

SGA issues Working Drawings:

 

May 15, 2014

Building Permit issued:

 

June 1, 2014

Construction starts:

 

June 1, 2014

Move in ready:

 

November 1, 2014

 

3.2                               All Work to be performed by Landlord (or its
Contractor or its Contractor’s subcontractors) pursuant to this Exhibit B, shall
be performed in a good and workmanlike manner and in compliance with all
applicable laws and all ordinances, regulations and orders of any applicable
governmental authority.  Tenant (or its representatives) may inspect the Work at
reasonable times and shall promptly give notice of observed material defects. 
Notice of said material defects shall be in writing and, so long as SGA agrees
in writing that such defects must be rectified, Landlord shall rectify such
defects, as the case may be, on or before the date that the Work is
substantially completed.  Failure to provide notice hereunder shall not be the
basis for any liability or for injury or damage caused by such defect of or
waiver of right to cause any defect to be corrected.

 

3.3                               Landlord will (a) cause the Contractor under
the construction contract with respect to the Work (the “Construction Contract”)
to provide a warranty for the Work on the terms of Section 12.2.2.1 of the AIA
A201 General Conditions (2007), (b) cause the Contractor to name Tenant as a
third party beneficiary under the Construction Contract, and (c) deliver a true
and complete copy of the Construction Contract to Tenant promptly following
Landlord’s and the Contractor’s execution of the same.  With respect to any
material defects or deficiencies in the Work performed with respect to the
(i) Pre-Expansion Premises of which Tenant notifies Landlord in writing prior to
the first (1st) anniversary of the Commencement Date, and/or (ii) Expansion
Premises of which Tenant notifies Landlord in writing prior to the first (1st)
anniversary of the Expansion Premises Commencement Date, then, as applicable,
Landlord will cause the Contractor to repair and correct such defect or
deficiency promptly after receipt of such written notice.  Notwithstanding the
foregoing, Landlord shall not be responsible to repair or correct (A) defective
work or materials installed by or at the direction of Tenant and/or Tenant’s
Tel/Data Contractor, (B) damage arising out of or resulting from the negligence
or misuse by Tenant or its contractors, employees, or agents (including, without
limitation, Tenant’s Tel/Data Contractor), or (C) usual and customary wear and
tear.  With respect to any material defects or deficiencies in the Work after
the one (1) year anniversary of the (y) Commencement Date with respect to the
Pre-Expansion Premises, and/or (x) Expansion Premises Commencement Date with
respect to the Expansion Premises, as applicable, shall be chargeable to Tenant
in accordance with and subject to the provisions of Section 4.1.2 of the Lease.

 

3.4                               Landlord shall name Tenant as a loss payee as
Tenant’s interest may appear (Property Special Form) under the property
insurance policy that Landlord is obligated to maintain pursuant to Section 11.4
of this Lease while the Base Building Work, the Landlord’s Work and the Entrance
Work is being performed and shall provide to Tenant, prior to commencement of
the Work, a certificate of insurance for Landlord’s property insurance policy on
ACORD Form 27; provided, however, upon and following the Substantial Completion
Date with respect to the Landlord’s Work, (a) Landlord shall no longer be
required to name Tenant as a loss payee under such property insurance policy,
and (b) Tenant shall be required to insure the Base Building Work located wholly
within Tenant’s Premises, the

 

 

 

 

Initials

 

B-3

--------------------------------------------------------------------------------


 

Landlord’s Work, the Entrance Work and the other physical and structural
portions of the Premises under Tenant’s Property Insurance Policy pursuant to
Section 11.1 and Section 11.2 of this Lease.

 

4.                                      Completion of the Work.

 

4.1                               In the event that Landlord anticipates that
(a) the Landlord’s Work for the Pre-Expansion Premises, the Base Building Work
and the Entrance Work shall not be completed by the Scheduled Commencement Date,
or (b) the Landlord’s Work for the Expansion Premises shall not be completed by
the Expansion Premises Scheduled Commencement Date, Landlord shall give Tenant
not less than ten (10) days’ notice in writing of the date upon which Landlord
expects to tender the Pre-Expansion Premises or the Expansion Premises, as the
case may be, with the Landlord’s Work, the Base Building Work and/or the
Entrance Work relating to the Pre-Expansion Premises and/or the Expansion
Premises (as applicable) substantially completed.  In the event of any dispute
as to when and whether the Landlord’s Work, the Base Building Work and/or the
Entrance Work has been substantially completed, the certificate of occupancy
(whether temporary or permanent) issued by the local governmental authority  (a
“Certificate of Occupancy”) shall be conclusive evidence of such completion with
respect to the Pre-Expansion Premises and/or the Expansion Premises (as
applicable), effective on the date of the delivery of a copy of any such
certificate to Tenant (each, a “Substantial Completion Date”).

 

4.2                               If Landlord shall be delayed in substantially
completing any aspect of the Landlord’s Work, the Base Building Work and/or the
Entrance Work or in obtaining the applicable Certificate of Occupancy with
respect to the Pre-Expansion Premises and/or the Expansion Premises (as
applicable) as a result of any Tenant Delay or act or omission by Tenant, its
agents, employees, representatives or contractors, or any one or more of them,
including without limitation, the following:

 

4.2.1                     Tenant’s failure to pay any amounts required hereunder
within the period set forth herein; or

 

4.2.2                     Tenant’s request for any materials, finishes or
installations other than as listed on Schedule I hereof; or

 

4.2.3                     Tenant’s delay in providing the Preliminary Plans, the
Working Drawings and/or the final Tenant’s Plans as and when required herein or
in supplying SGA, Landlord’s consultants (the “Consultants”) or the Contractor
with any requested information; or

 

4.2.4                     Tenant’s material changes at any time or from time to
time in any one or more of the Tenant Plans, regardless of Landlord’s approval
of any such changes; or

 

4.2.5                     The performance or completion by Tenant, or any person
or entity employed by Tenant, of any work on or about any portion of the
Premises, including without limitation, any disharmony, labor disturbance or
interference caused by such performance or completion; or

 

4.2.6                     Any other act or omission by Tenant or any of its
agents, employees, representatives or contractors (including, without
limitation, those listed in Section 2.4 of the Lease); then, notwithstanding the
fact that substantial completion has not occurred, (a) the Commencement Date,
the Expansion Premises Commencement Date, the Pre-Expansion Premises Rent
Commencement Date and the Expansion Premises Rent Commencement Date shall be
accelerated by the number of days

 

 

 

 

Initials

 

B-4

--------------------------------------------------------------------------------


 

of such Tenant Delay, but in no event to a date earlier than the original
Commencement Date, and (b) Tenant shall pay to Landlord (i) additional rent
equal to 1/365th of the Annual Rent for every day of such Tenant Delay, and
(ii) any increase in the Cost of Landlord’s Work (as hereinafter defined), the
budgeted cost of the Base Building Work and the budgeted cost of the Entrance
Work as a result of such Tenant Delay.  Notwithstanding the foregoing, none of
the foregoing events shall constitute a Tenant Delay unless (x) the same results
in an actual delay in the ability to perform the Work, and (y) Landlord notifies
Tenant in writing of the claimed Tenant Delay within forty-eight (48) hours
following the event claimed to be a Tenant Delay.

 

5.                                      Tenant’s Default.  If Tenant shall fail
to comply with any term, provision or agreement hereunder, and if any such
failure is not cured within five (5) business days following written notice to
Tenant, then, in addition to any other remedies granted Landlord under the Lease
in the case of default by Tenant (including, without limitation, pursuant to
Article 19) and any remedies provided for elsewhere in this Exhibit B or
available at law or equity, Landlord may elect, upon notice to Tenant, to
complete the construction of the Landlord’s Work pursuant to the Tenant’s Plans
as approved by Landlord and Tenant or complete any work which Landlord and
Tenant have agreed to in writing, tendering possession to Tenant upon
substantial completion thereof, the date of such tender being deemed to be the
Commencement Date under the Lease, and charge Tenant for the additional costs of
completing any other work, the plans and specifications for which have not been
agreed to by Landlord and Tenant, but which Landlord, in its reasonable
discretion, deems necessary for the completion of the Premises.

 

6.                                      Early Entry.  Landlord shall permit
Tenant and Tenant’s Tel/Data Contractors to enter the Pre-Expansion Premises at
least sixty (60) days prior to the Commencement Date and the Expansion Premises
at least sixty (60) days prior to the Expansion Premises Commencement Date (each
such period, an “Early Access Period”) so that Tenant may perform the Tenant’s
Tel/Data Work. Tenant’s access shall be subject to the condition that Tenant and
Tenant’s Tel/Data Contractors shall work in harmony and not interfere with
Landlord, Landlord’s Contractor and their agents and contractors in performing
their work or with any other tenants and occupants of the Buildings.  If at any
time such entry shall cause or threaten to cause such disharmony or
interference, Landlord, in its sole discretion, shall have the right to withdraw
and cancel such license upon twenty-four (24) hours written notice to Tenant and
any further prior entry shall be postponed and coordinated.  Tenant agrees that
any entry into and any occupation of the Premises shall be deemed to be under
all of the terms, covenants, conditions and provisions of the Lease, except as
to the covenant to pay the Monthly Installment of Rent or any additional rent. 
In addition to any other conditions or limitations on such license to enter the
Premises prior to the Commencement Date, Tenant expressly agrees that neither it
nor any of Tenant’s Tel/Data Contractors shall enter the Pre-Expansion Premises
prior to the Commencement Date or the Expansion Premises prior to the Expansion
Premises Commencement Date unless and until each of them shall furnish such
assurances to Landlord, including but not limited to, insurance coverages,
waivers of lien, surety company performance bonds and personal guaranties of
individuals of substance, as Landlord shall require to protect Landlord against
any loss, casualty, liability, liens or claims.

 

7.                                      Allowances.

 

7.1                               Landlord shall be obligated to pay for the
costs incurred with respect to the design and performance of the Landlord’s Work
for both the Pre-Expansion Premises and the Expansion Premises

 

 

 

 

Initials

 

B-5

--------------------------------------------------------------------------------


 

(collectively, the “Cost of Landlord’s Work”) up to the amount of Six Million
Sixty-Three Thousand Six Hundred Two and 50/100 Dollars ($6,063,602.50) (the
“Allowance”), subject to the terms and provisions hereof.  To the extent that
the Cost of Landlord’s Work exceeds the Allowance, and so long as Landlord has
approved any portion of the Cost of Landlord’s Work that exceeds the Allowance
and the portions of the Landlord’s Work relating thereto, Tenant shall be
entirely responsible for such excess.  The Allowance shall be payable by
Landlord directly to the Contractor in installments as the Landlord’s Work
progresses.  Prior to payment of any such installment of the Allowance, Landlord
must be reasonably satisfied with the Landlord’s Work performed to date and any
required partial and/or final lien waivers must have been provided.  Following
the completion of the Landlord’s Work, Tenant shall pay to Landlord all further
sums necessary to pay for the Cost of Landlord’s Work in excess of the Allowance
within fifteen (15) days following Tenant’s receipt of an invoice and reasonable
back-up evidence therefor, which invoices shall be presented to Tenant no more
frequently than once every thirty (30) days.  In the event that the Allowance
exceeds the Cost of Landlord’s Work, then, provided this Lease is in full force
and effect and Tenant is not in default hereunder (a) Landlord shall reimburse
Tenant, out of the unused portions of the Allowance, for the actual cost of
Tenant’s Tel/Data Work and/or moving expenses within thirty (30) days of
Landlord’s receipt of an invoice for such Tenant’s Tel/Data Work and/or moving
expenses, and final lien waivers, if applicable, or (b) Tenant shall be entitled
to offset such excess against the Annual Base Rent coming due during the first
(1st) Lease Year, commencing on the Pre-Expansion Premises Rent Commencement
Date until fully expended, in either case up to the amount of Four Hundred
Twenty-Eight Thousand Nineteen and No/100 Dollars ($428,019.00) in the
aggregate.  Any such excess shall be used and/or applied by Tenant on or before
the twelve (12) month anniversary of the Expansion Premises Commencement Date or
Tenant’s rights thereto shall be automatically forfeited.

 

7.2                               Landlord shall charge Tenant (and Tenant shall
pay to Landlord) a construction management fee of two and 50/100 percent (2.5%)
of the total hard construction costs for the Landlord’s Work and the Entrance
Work (the “Construction Management Fee”).  The Construction Management Fee shall
be paid by Tenant within fifteen (15) days of Tenant’s receipt of an invoice
therefor or, at Landlord’s option, shall be deducted from the Allowance.

 

7.3                               Landlord shall be obligated to pay for the
costs incurred with respect to the design and performance of the Entrance Work
up to the amount of Three Hundred Seventy-Five Thousand and No/100 Dollars
($375,000.00) (the “Entrance Work Allowance”), subject to the terms and
provisions hereof.  Upon execution of this Lease, Tenant shall elect to either
(a) pay to Landlord the amount of the cost of the Entrance Work (the “Cost of
Entrance Work”) in excess of the Entrance Work Allowance, as reasonably
estimated by Landlord at such time, or (b) (i) reimburse Landlord for such
excess, up to the amount of Three Hundred Seventy-Five Thousand and No/100
Dollars ($375,000.00) (the “Additional Entrance Work Allowance”), amortized over
the initial Term with interest on the unamortized portion at ten percent (10%)
per annum, in monthly installments with the payment of each Monthly Installment
of Rent until fully paid, and (ii) pay to Landlord the difference between the
Cost of Entrance Work and the combined amount of the Entrance Work Allowance and
the Additional Entrance Work Allowance.  The Entrance Work Allowance and, if
applicable, the Additional Entrance Work Allowance, shall be payable by Landlord
directly to the Contractor in installments as the Entrance Work progresses. 
Prior to payment of any such installment of the Entrance Work Allowance and, if
applicable, the Additional Entrance Work Allowance, Landlord must be reasonably
satisfied with the Entrance Work performed to date and any required partial
and/or final lien waivers must have been provided.  Following the

 

 

 

 

Initials

 

B-6

--------------------------------------------------------------------------------


 

completion of the Entrance Work, Tenant shall pay to Landlord all further sums
necessary to pay for the cost of the Entrance Work in excess of the Entrance
Work Allowance and, if applicable, the Additional Entrance Work Allowance,
within thirty (30) days following Tenant’s receipt of an invoice and reasonable
back-up evidence therefor.

 

7.4          In the event that Landlord sells, transfers or otherwise conveys
the Buildings to an unaffiliated third party prior to the completion of the Work
as more particularly set forth herein, then Landlord shall escrow any then
unused and/or unapplied portions of the Allowance, the Entrance Work Allowance,
the Additional Entrance Work Allowance and the Tenant’s Plan Allowance with a
mutually acceptable third party escrow agent pursuant to terms and provisions
reasonably satisfactory to Landlord and Tenant to ensure that such amounts are
available to be used and applied pursuant to the terms and provisions of this
Lease.

 

8.             Miscellaneous.

 

8.1          Tenant expressly assumes the responsibility and obligation of
supplying the Consultants and the Contractor with all information concerning
Tenant’s requirements with respect to the Landlord’s Work, the Base Building
Work and the Entrance Work as and when requested by any of the Consultants.

 

8.2          Except as set forth in this Exhibit B, Landlord has no other
agreement with Tenant and has no obligation to do any work except the Landlord’s
Work, the Base Building Work and the Entrance Work with respect to the
Premises.  Any other work in the Premises which may be permitted by Landlord
pursuant to the terms and conditions of the Lease shall be done at Tenant’s sole
cost and expense and in accordance with the terms and provisions of the Lease
and such additional requirements as Landlord deems necessary or desirable.

 

8.3          All rights and remedies of parties herein created or otherwise
existing at law or in equity are cumulative, and the exercise of one or more
such rights or remedies shall not be deemed to exclude or waive the right to the
exercise of any other rights or remedies.  All such rights and remedies may be
exercised and enforced concurrently and whenever and as often as deemed
desirable.

 

8.4          This Exhibit B shall not be deemed applicable to any additional
space added to the Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the Premises or any
additions thereto in the event of a renewal or extension of the original term of
the Lease, whether by any options under the Lease or otherwise.

 

8.5          Whenever there is a disagreement between the parties with respect
to construction by Landlord of the Landlord’s Work, the Base Building Work or
the Entrance Work and such disagreement is not resolved by the parties within a
period of seven (7) days following the commencement of such disagreement, with
each party, acting reasonably and in good faith, then such disagreement shall be
definitively determined by Joe Albanese, Chief Executive Officer of Commodore
Builders (the “Dispute Resolution Consultant”) within three (3) business days
following written notice from the parties regarding such dispute and reasonable
back-up evidence relating thereto; provided, that, if Joe Albanese is not able
to serve as the Dispute Resolution Consultant, the parties shall work in good
faith to promptly appoint a mutually-acceptable replacement.  Landlord and
Tenant shall split equally the cost of the Dispute Resolution Consultant. 
During the resolution period, the parties agree to cooperate with one another so
as to proceed with construction and with their respective obligations hereunder
in a timely

 

 

 

 

 

 

 

 

Initials

 

B-7

--------------------------------------------------------------------------------


 

manner; provided, however, the Substantial Completion Date with respect to the
matter in dispute shall be tolled pending the resolution of such dispute.  The
Dispute Resolution Consultant shall be provided a copy of this section of the
Lease and agrees to be bound by the same.  Each determination under this
Section 8.5 shall be binding upon Landlord and Tenant.

 

 

 

 

 

 

 

 

Initials

 

B-8

--------------------------------------------------------------------------------


 

SCHEDULE I

 

CONCEPT PLANS FOR THE ENTRANCE WORK

 

[See Attached]

 

 

 

 

 

 

 

 

Initials

 

B-9

--------------------------------------------------------------------------------


 

SCHEDULE II

 

BASE BUILDING WORK

 

The following shall constitute the “Base Building Work,” which shall be
completed by Landlord (a) on or before the Commencement Date (except as
otherwise expressly set forth in this Schedule II below), (b) at Landlord’s sole
cost and expense outside of the Allowance and the Entrance Work Allowance, and
(c) in compliance with all applicable building codes and governmental
requirements, including without limitation the ADA, utilizing building standard
materials (except as otherwise expressly set forth in this Schedule II below):

 

Base Building Work Affecting the 20 Crosby Premises:

 

·                  Install new HVAC system and DDC controls including
installation of new VAV boxes as follows; 1/600 RSF for the perimeter (including
electric reheat) and 1/1,200 RSF for interior, all required medium pressure
ductwork, and any necessary structural support required for the new roof top
units.  Subject to any Force Majeure Events or Tenant Delay, Landlord shall use
commercially reasonable efforts to complete this work by September 1, 2014. 
This new HVAC system must be capable of delivering conditioned air to Tenant
space that meets the following specifications (which load calculations are based
on 1/150 SF and a combined lighting and power of 6 watts/SF):

 

·              Outdoor Summer- 90.4 db/72.8 wb

·              Indoor Summer-75db/62wb 50%rh

·              Outdoor winter- 9.6 db

·              Indoor winter-72 db no humidification

·              Outdoor air @ 20 cfm per person full conditioned.

 

·                  Removal and disposal of existing ceiling tiles, lighting and
ductwork which is not slated for reuse within the 20 Crosby Premises.  Subject
to any Force Majeure Events or Tenant Delay, Landlord shall use commercially
reasonable efforts to complete this work at least four (4) months prior to the
Commencement Date.

·                  Upgrade and renovate all of the existing restrooms within the
20 Crosby Premises.  Subject to any Force Majeure Events or Tenant Delay,
Landlord shall use commercially reasonable efforts to complete this work prior
to the Commencement Date. It is understood that Tenant and Landlord shall
mutually agree to fit and finishes within the restrooms.

·                  Confirm interior stairwell code for both smoke/evacuation
curtain requirements.

·                  Cause the ingress/egress stairwell to be in compliance with
all applicable building codes and governmental requirements, including without
limitation the ADA, utilizing building standard materials.

 

Base Building Work Affecting the 28 Crosby Premises:

 

·                  Remove all materials currently being stored in the 28 Crosby
Premises.

 

 

 

 

 

 

 

 

Initials

 

B-10

--------------------------------------------------------------------------------


 

Base Building Work Affecting the Entire Premises:

 

·                  Removal of any and all existing communications wiring located
within the Premises and conduits connected thereto.  Subject to any Force
Majeure Events or Tenant Delay, Landlord shall use commercially reasonable
efforts to complete this work in the Pre-Expansion Premises at least four
(4) months prior to the Commencement Date and in the Expansion Premises at least
four (4) months prior to the Expansion Premises Commencement Date.

·                  Any existing window coverings shall be delivered in clean and
good condition free of any material defects.  Subject to any Force Majeure
Events or Tenant Delay, Landlord shall use commercially reasonable efforts to
complete this work in the Pre-Expansion Premises prior to the Commencement Date
and in the Expansion Premises prior to the Expansion Premises Commencement Date.

·                  Replace all existing single level water coolers to bi-level
to meet ADA standards.  Subject to any Force Majeure Events or Tenant Delay,
Landlord shall use commercially reasonable efforts to complete this work in the
Pre-Expansion Premises prior to the Commencement Date and in the Expansion
Premises prior to the Expansion Premises Commencement Date.

·                  Insulate all roof drain piping to eliminate condensation and
dripping.  Subject to any Force Majeure Events or Tenant Delay, Landlord shall
use commercially reasonable efforts to complete this work in the Pre-Expansion
Premises prior to the Commencement Date and in the Expansion Premises prior to
the Expansion Premises Commencement Date.

·                  Ensure that all concrete floors within the Premises are free
of any material defects.

·                  Fire alarm panels have all been recently replaced and comply
with current codes.

·                  Construct Tenant demising partitions including all associated
work.

·                  Ensure that the Building restrooms, elevators, stairs and
entries are all compliant with applicable and all applicable building codes and
governmental requirements, including without limitation the ADA, including any
engineering review, design or construction related to the foregoing.

 

 

 

 

 

 

 

 

Initials

 

B-11

--------------------------------------------------------------------------------


 

SCHEDULE III

 

STANDARDS FOR TENANT’S PLANS

 

1.             The Tenant’s Plans shall contain the following information:

 

a.                                      A layout of the Premises showing
demising, corridor and exterior walls in relationship to the Building core.  The
locations of exterior window mullions, columns, stairways and other building
features shall also be shown on the Tenant’s Plans.

 

b.                                      The location and composition of all
walls.  Non-standard improvements, such as walls requiring insulation, half
walls, vinyl wall coverings or walls requiring special construction must be
clearly noted on the Tenant’s Plans. Sectional details must be provided to
adequately describe the construction of any non-standard wall.

 

c.                                       The location, size and swing of all
doors.  All doors shall conform with Landlord’s standard door specifications,
unless otherwise noted on the Tenant’s Plans.

 

d.                                      A description of flooring materials.

 

e.                                       A reflected ceiling plan showing the
layout of lighting fixtures, switches, and any other non-standard improvements
which are to be located within the ceiling system.

 

f.                                        The location of all telephone and
electrical outlets.  Non-standard improvements, such as outlets to be located
more than twelve (12) inches above the floor, dedicated circuit outlets or high
amperage/voltage outlets must be clearly noted on the Tenant’s Plans.

 

2.                                      The Working Drawings shall be prepared
at a scale of not less than 1/8”=l foot and in accordance with Landlord’s
design/build specification.

 

3.                                      All Working Drawings shall be prepared
based upon the use of Landlord’s Building Standard Improvements.  All
improvements must conform to Landlord’s design/build specifications.

 

4.                                     The Tenant’s Plans shall contain
sufficient notations, specifications and details to describe all improvements,
including but not limited to:

 

a.                                      Insulated walls, special wall coverings,
graphics, special painting or special wall materials such as plate glass or
glass block.

 

b.                                      Door dimensions, thickness, hardware or
locks.

 

c.                                       Flooring materials.

 

d.                                      Electrical outlets requiring a dedicated
circuit, more than 120 volts or more than 15 amperes.

 

e.                                       Telephone outlets requiring more than
3/4 inch diameter conduit.

 

 

 

 

 

 

 

 

Initials

 

B-12

--------------------------------------------------------------------------------


 

f.                                        Light fixtures, exhaust fans, ceiling
heights, or ceiling designs using non-standard materials.

 

g.                                       Any special conduits, receptacles or
electrical devices necessary to serve communications equipment, computers or
other facilities to be installed by Tenant.

 

h.                                      Any special requirements to accommodate
handicapped employees of Tenant within the Premises.

 

i.                                          Any requirements for fire protection
of computers, other equipment or materials installed by Tenant.

 

j.                                         Any requirements for special fire
detection or life safety equipment not required by applicable building codes in
effect at the time of construction.

 

k.                                      Any special reinforcing of the floor
system which will be necessary to support computers, filing systems, equipment
or furnishings having a load exceeding fifty (50) pounds per square foot of
floor area.

 

l.                                          Any special requirements for
humidity control, temperature control, extra air-conditioning capacity,
ventilation or heating which would not be provided by Landlord’s standard
building systems.  Such special requirements may arise as a result of Tenant’s
desire to install a computer or other equipment which generates heat, food
preparation facilities, bathrooms, laboratories, microfilm storage or other
special facilities, equipment or products.

 

m.                                  Any private bathrooms, wet-bars, kitchens,
vending machines or other installations requiring plumbing work or ventilation.

 

n.                                      Any cabinetry, wood paneling, reception
desks, built-in shelving or furniture.

 

o.                                      Any improvement which will require
modification of the Building’s structural, mechanical or electrical components.

 

p.                                      Sufficient details, specifications and
other information as may be necessary for accurate pricing of any other
non-standard improvements.

 

 

 

 

 

 

 

 

Initials

 

B-13

--------------------------------------------------------------------------------


 

EXHIBIT C — COMMENCEMENT DATE MEMORANDUM

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 27, 2014 between

RAR2-CROSBY CORPORATE CENTER QRS, INC., as Landlord, and

ASPEN TECHNOLOGY, INC., AS TENANT

 

COMMENCEMENT DATE MEMORANDUM

 

THIS MEMORANDUM, made as of           , 20          , by and between           
(“Landlord”) and            (“Tenant”).

 

Recitals:

 

A.                                    Landlord and Tenant are parties to that
certain Lease, dated for reference           , 20           (the “Lease”) for
certain premises (the “Premises”) consisting of approximately            square
feet at the building commonly known as           .

 

B.                                    Tenant is in possession of the Premises
and the Term of the Lease has commenced.

 

C.                                    Landlord and Tenant desire to enter into
this Memorandum confirming the Commencement Date, the Termination Date and other
matters under the Lease.

 

NOW, THEREFORE, Landlord and Tenant agree as follows:

 

1.             The actual Commencement Date is                   .

 

2.             The actual Expansion Premises Commencement Date is
                        .

 

3.             The actual Pre-Expansion Premises Rent Commencement Date
is                   .

 

4.             The actual Expansion Premises Rent Commencement Date is
                .

 

5.             The actual Termination Date is                   .

 

6.             The schedule of the Annual Rent and the Monthly Installment of
Rent set forth on the Reference Pages is deleted in its entirety, and the
following is substituted therefor:

 

[insert rent schedule]

 

7.             The actual Termination Option Deadline is
                                .

 

8.             In the event that Tenant timely and validly exercises its
Termination Option pursuant to Article 42 of the Lease, the actual Early
Termination Date will be                                         .

 

9.             In the event that Tenant timely and validly exercises its
Termination Option pursuant to Article 42 of the Lease, the Termination Fee
payable pursuant to Article 42 of the Lease is $4,140,846.10.

 

10.          Capitalized terms not defined herein shall have the same meaning as
set forth in the Lease.

 

 

 

 

 

 

 

 

Initials

 

C-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

LANDLORD:

 

TENANT:

 

 

 

 

 

 

By:

RAR2-CROSBY CORPORATE CENTER QRS, INC., a Maryland corporation

 

 

 

 

 

 

By:

              DO NOT SIGN

 

By:

              DO NOT SIGN

Name:

 

Name:

Title:

 

Title:

Dated:

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

Initials

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D — RULES AND REGULATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 27, 2014 between

RAR2-CROSBY CORPORATE CENTER QRS, INC., as Landlord, and

ASPEN TECHNOLOGY, INC., as Tenant

 

1.                                      Intentionally Omitted.

 

2.                                      If Landlord objects in writing to any
curtains, blinds, shades or screens attached to or hung in or used in connection
with any window or door of the Premises, Tenant shall immediately discontinue
such use.  No awning shall be permitted on any part of the Premises.  Tenant
shall not place anything or allow anything to be placed against or near any
glass partitions or doors or windows which may appear unsightly, in the opinion
of Landlord, from outside the Premises.

 

3.                                      Tenant shall not obstruct any sidewalks,
halls, passages, exits, entrances, elevators, or stairways of the Building. No
tenant and no employee or invitee of any tenant shall go upon the roof of the
Building.

 

4.                                      Any directory of the Building, if
provided, will be exclusively for the display of the name and location of
tenants only and Landlord reserves the right to exclude any other names. 
Landlord reserves the right to charge for Tenant’s directory listing.

 

5.                                      All cleaning and janitorial services for
the Building and the Premises shall be provided exclusively through Landlord. 
Tenant shall not cause any unnecessary labor by carelessness or indifference to
the good order and cleanliness of the Premises.  Except as otherwise expressly
set forth in the Lease, Landlord shall not in any way be responsible to any
Tenant for any loss of property on the Premises, however occurring, or for any
damage to any Tenant’s property by the janitor or any other employee or any
other person.

 

6.                                      The toilet rooms, toilets, urinals, wash
bowls and other apparatus shall not be used for any purpose other than that for
which they were constructed.  No foreign substance of any kind whatsoever shall
be thrown into any of them, and the expense of any breakage, stoppage or damage
resulting from the violation of this rule shall be borne by the Tenant who, or
whose employees or invitees, shall have caused it.

 

7.                                      Tenant shall store all its trash and
garbage within its Premises.  Tenant shall not place in any trash box or
receptacle any material which cannot be disposed of in the ordinary and
customary manner of trash and garbage disposal.  All garbage and refuse disposal
shall be made in accordance with directions issued from time to time by
Landlord; provided, that, Landlord shall pickup any refuse from the place where
it is initially deposited by Tenant within its Premises. Subject to the
foregoing, Tenant will comply with any and all recycling procedures designated
by Landlord.

 

8.                                      Landlord will furnish Tenant two
(2) keys free of charge to each door in the Premises that has a passage way
lock.  Landlord may charge Tenant a reasonable amount for any additional keys
made by Landlord at Tenant’s request.  Tenant shall not alter any lock or
install a new or additional lock or bolt on any door of its Premises.  Tenant,
upon the termination of its tenancy, shall deliver to Landlord the

 

 

 

 

 

 

 

 

Initials

 

D-1

--------------------------------------------------------------------------------


 

keys of all doors which have been furnished to Tenant, and in the event of loss
of any keys so furnished, shall pay Landlord therefor.

 

9.                                      If Tenant requires telephone, data,
burglar alarm or similar service, the cost of purchasing, installing and
maintaining such service shall be borne solely by Tenant.  No boring or cutting
for wires will be allowed without the prior written consent of Landlord.

 

10.                               No equipment, materials, furniture, packages,
bulk supplies, merchandise or other property will be received in the Building or
carried in the elevators except between such hours and in such elevators as may
be designated by Landlord.  The persons employed to move such equipment or
materials in or out of the Building must be acceptable to Landlord.

 

11.                               Tenant shall not place a load upon any floor
which exceeds the load per square foot which such floor was designed to carry
and which is allowed by law.  Heavy objects shall stand on such platforms as
determined by Landlord to be necessary to properly distribute the weight. 
Business machines and mechanical equipment belonging to Tenant which cause noise
or vibration that may be transmitted to the structure of the Building or to any
space in the Building to such a degree as to be objectionable to Landlord or to
any tenants shall be placed and maintained by Tenant, at Tenant’s expense, on
vibration eliminators or other devices sufficient to eliminate the noise or
vibration.  Landlord will not be responsible for loss of or damage to any such
equipment or other property from any cause, and all damage done to the Building
by maintaining or moving such equipment or other property shall be repaired at
the expense of Tenant.

 

12.                               Landlord shall in all cases retain the right
to control and prevent access to the Building of all persons whose presence in
the judgment of Landlord would be prejudicial to the safety, character,
reputation or interests of the Building and its tenants, provided that nothing
contained in this rule shall be construed to prevent such access to persons with
whom any tenant normally deals in the ordinary course of its business, unless
such persons are engaged in illegal activities.  Landlord reserves the right to
exclude from the Building between the hours of 6 p.m. and 7 a.m. the following
day, or such other hours as may be established from time to time by Landlord,
and on Sundays and legal holidays, any person unless that person is known to the
person or employee in charge of the Building and has a pass or is properly
identified.  Tenant shall be responsible for all persons for whom it requests
passes and shall be liable to Landlord for all acts of such persons.  Landlord
shall not be liable for damages for any error with regard to the admission to or
exclusion from the Building of any person.

 

13.                               Tenant shall not use any method of heating or
air conditioning other than that supplied or approved in writing by Landlord.

 

14.                               Tenant shall not waste electricity, water or
air conditioning.  Tenant shall keep corridor doors closed. Tenant shall close
and lock the doors of its Premises and entirely shut off all water faucets or
other water apparatus and electricity, gas or air outlets before Tenant and its
employees leave the Premises.  Tenant shall be responsible for any damage or
injuries sustained by other tenants or occupants of the Building or by Landlord
for noncompliance with this rule.

 

15.                               Tenant shall not install any radio or
television antenna, satellite dish (except as otherwise expressly set forth in
Article 47 of the Lease), loudspeaker or other device on the roof or exterior
walls of the Building without Landlord’s prior written consent, which consent
may be withheld in Landlord’s sole discretion, and which consent may in any
event be conditioned upon Tenant’s execution of

 

 

 

 

 

 

 

 

Initials

 

D-2

--------------------------------------------------------------------------------


 

Landlord’s standard form of license agreement.  Tenant shall be responsible for
any interference caused by such installation.

 

16.                               Tenant shall not mark, drive nails, screw or
drill into the partitions, woodwork, plaster, or drywall (except for pictures,
dry erase boards, tackboards and similar office uses) or in any way deface the
Premises.  Tenant shall not cut or bore holes for wires.  Tenant shall not affix
any floor covering to the floor of the Premises in any manner except as approved
by Landlord.  Tenant shall repair any damage resulting from noncompliance with
this rule.

 

17.                               Tenant shall not install, maintain or operate
upon the Premises any vending machine without Landlord’s prior written consent,
except that Tenant may install food and drink vending machines solely for the
convenience of its employees.

 

18.                               No cooking shall be done or permitted by any
tenant on the Premises, except that Underwriters’ Laboratory approved microwave
ovens or equipment for brewing coffee, tea, hot chocolate and similar beverages
shall be permitted provided that such equipment and use is in accordance with
all applicable federal, state and city laws, codes, ordinances, rules and
regulations.

 

19.                               Tenant shall not use in any space or in the
public halls of the Building any hand trucks except those equipped with the
rubber tires and side guards or such other material-handling equipment as
Landlord may approve.  Tenant shall not bring any other vehicles of any kind
into the Building.

 

20.                               Tenant shall not permit any motor vehicles to
be washed or mechanical work or maintenance of motor vehicles to be performed in
any parking lot.

 

21.                               Landlord shall have the right, exercisable
without notice and without liability to any tenant, to change the name and
address of the Building.

 

22.                               Tenant requests for services must be submitted
to the Building office by an authorized individual.  Employees of Landlord shall
not perform any work or do anything outside of their regular duties unless under
special instruction from Landlord, and no employee of Landlord will admit any
person (Tenant or otherwise) to any office without specific instructions from
Landlord.

 

23.                               Tenant shall not permit smoking or carrying of
lighted cigarettes or cigars other than in areas designated by Landlord as
smoking areas.

 

24.                               Canvassing, soliciting, distribution of
handbills or any other written material in the Building is prohibited and each
tenant shall cooperate to prevent the same.  No tenant shall solicit business
from other tenants or permit the sale of any good or merchandise in the Building
without the written consent of Landlord.

 

25.                               Tenant shall not permit any animals other than
service animals, e.g. seeing-eye dogs, to be brought or kept in or about the
Premises or any Common Area of the Building.

 

26.                               These Rules and Regulations are in addition
to, and shall not be construed to in any way modify or amend, in whole or in
part, the terms, covenants, agreements and conditions of any lease of any
premises in the Building. Landlord may waive any one or more of these Rules and
Regulations for the benefit of any particular tenant or tenants, but no such
waiver by Landlord shall be construed as a waiver

 

 

 

 

 

 

 

 

Initials

 

D-3

--------------------------------------------------------------------------------


 

of such Rules and Regulations in favor of any other tenant or tenants, nor
prevent Landlord from thereafter enforcing any such Rules and Regulations
against any or all of the tenants of the Building.

 

27.                               Landlord reserves the right to make such other
and reasonable rules and regulations as in its judgment may from time to time be
needed for safety and security, for care and cleanliness of the Building, and
for the preservation of good order in and about the Building.  Tenant agrees to
abide by all such rules and regulations herein stated and any additional
rules and regulations which are adopted. Tenant shall be responsible for the
observance of all of the foregoing rules by Tenant’s employees, agents, clients,
customers, invitees and guests.

 

[REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANK]

 

 

 

 

 

 

 

 

Initials

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT E — FORM OF LETTER OF CREDIT

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 27, 2014 between

RAR2-CROSBY CORPORATE CENTER QRS, INC., as Landlord, and

ASPEN TECHNOLOGY, INC., as Tenant

 

[See Attached]

 

 

 

 

 

 

 

 

Initials

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F —TENANT’S EXCLUSIVE PARKING SPACES

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 27, 2014 between

RAR2-CROSBY CORPORATE CENTER QRS, INC., as Landlord, and

ASPEN TECHNOLOGY, INC., as Tenant

 

[See Attached]

 

 

 

 

 

 

 

 

Initials

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G — CLEANING SPECIFICATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 27, 2014 between

RAR2-CROSBY CORPORATE CENTER QRS, INC., as Landlord, and

ASPEN TECHNOLOGY, INC., as Tenant

 

I.                                        OFFICE AREAS

 

A.                                    Daily - business days (Mon-Fri, 6:00 pm —
10:00 pm, excluding holidays)

 

1.              Thoroughly vacuum all carpeted areas including edges and
corners.

2.              Empty and clean all waste receptacles and remove waste material
from the premises: change wastebasket liners as necessary. Wash receptacles as
needed.

3.              Sweep and dust mop all uncarpeted areas using a dust treated mop

4.              Vacuum carpeting and rugs in all traffic and main areas. Check
for, and vacuum all obvious debris under desks, behind and under waste
containers, including interior walk-off mats if present.

5.              Clean conference room tables, and place chairs under desks or
tables in orderly fashion.

6.              Spot clean glass on tenant entrance doors and interior glass
partitions.

7.              Spot clean by damp wiping fingerprints, smears and smudges on
walls, doors, frames, kick and push plates, handles, and light switches.

8.              Clean spots and stains on rug and V.C.T.

9.              Damp wipe all Formica counter tops, sinks, and table tops.

10.       Wash clean all water fountains and adjacent floor area.

11.       Wipe clean all brass and other bright work.

12.       Remove all finger marks from private doors, light switches, and
doorways.

13.       Upon completion of cleaning, all lights will be turned off, doors
locked, and alarms engaged if applicable, leaving the premises in an orderly
condition.

14.       Hand dust and wipe clean with treated clothes, all horizontal
surfaces, including furniture, office equipment, to include telephones and other
lightweight desk equipment.

 

B.                                    Weekly

 

1.              Wash all glass at tenant entrance doors and sidelights.

2.              Dust all closet shelving, coat racks, etc.

3.              Brush and hand dust all carpet edges and other areas
inaccessible to vacuum attachments.

4.              Dust all ventilation and air conditioning louvers and grills.

 

 

 

 

 

 

 

 

Initials

 

G-1

--------------------------------------------------------------------------------


 

5.              Windowsills, door ledges, chair rails and countertops, cubicle
partition tops (with particular attention not to move any personal belongings,
papers or fragile objects).

 

C.                                    Monthly

 

1.              Render high dusting not reached in nightly cleaning to include,
but not limited to:

 

a.              Dusting of all pictures, frames, charts, graphs, and similar
wall hangings.

b.              Dusting of all vertical surfaces, such as walls, partitions,
doors and door frames, etc.

c.               Dusting of all pipes, ducts, and high moldings.

d.              Dusting of all vertical and horizontal blinds

 

2.              Move and vacuum clean underneath all furniture that can
reasonably be moved.

 

II.                                   LAVATORIES

 

A.                                    Daily - business days (Mon-Fri, excluding
holidays)

 

1.              Sweep, wash and rinse all floors thoroughly, using a
disinfectant.

2.              Wash all basins, bowls, urinals, and shower stalls.

3.              Empty and clean paper towel and sanitary disposal receptacles. 
Replace liners back into receptacles.

4.              Refill and maintain cleanliness, tissue holders, soap
dispensers, towel dispenser, toilet tissue, and sanitary dispensers.

5.              A non-acidic sanitizing solution will be used in all lavatory
cleaning.

6.              Wash and polish all mirrors, powder shelves, bright work,
flushometers, piping and toilet seat hinges.

7.              Wash both sides of all toilet seats, clean basins and urinals

8.              Remove waste paper and refuse to designated areas on the
premises.

9.              Check and refill, if necessary, all automatic deodorizing
equipment

 

B.                                    Weekly

 

1.              Wash all partitions and walls

2.              Vacuum all air vents.

3.              Wipe down all high light fixtures.

4.              Flush floor drains with disinfectant

 

C.                                    Quarterly

 

1.              Machine scrub floors

2.              Wash all waste receptacle with germicidal solution

 

 

 

 

 

 

 

 

Initials

 

G-2

--------------------------------------------------------------------------------


 

III.                              LOBBIES AND COMMON AREAS

 

A.                                    Daily - business days (Mon-Fri, excluding
holidays)

 

1.              Empty all wastebaskets and change liners, empty exterior
cigarette urns, and ash trays.

2.              Vacuum rugs, mats and carpeted areas.

3.              Inspect carpet for spots and stains, removing where possible.

4.              Spot clean all interior glass in partitions, doors and lobbies.

5.              Clean and sanitize drinking fountains.

6.              Sweep and damp mop lobby floor and remove all excess water.
(With special attention paid during winter months, to include vacuum walk-off
mats and keep floors dry and safe).

7.              Clean entrance glass doors.

8.              Hand dust and wipe clean with treated cloths all furniture,
window sills, railings, and planters.

9.              Dust and wash all directory signs in lobby and on tenant floors.

10.       Spot clean by damp wiping fingerprints, smears, smudges on walls,
doors, and frames.

11.       Clean any and all metal work inside lobby.

12.       Clean any and all metal work surrounding building entrance doors.

13.       Dust handrails.

14.       Building exit stairways shall be policed nightly to remove all debris,
damp mop as necessary to remove spills.  Monthly dust mop landings and stairs. 
Spot clean and dust walls, handrails, and fixtures as necessary.

 

B.                                    Weekly

 

1.              Dust all artwork

2.              Dust air vents

 

IV.                               CAFETERIA/DINING & KITCHEN AREAS (If
Applicable)

 

A.                                    Nightly

 

1.              Remove all trash and replace liners nightly.

2.              Remove dust from furniture, window ledges, radiators, coat
racks, artificial plants, paintings and other wall decorations.

3.              Thoroughly wipe down all tables and chairs, including legs and
bases.

4.              Put all tables and chairs back to original position.

5.              Wipe down all trash containers.

6.              Spot clean doors and walls especially around and behind trash
receptacles.

7.              Thoroughly vacuum all carpeting and spot clean daily.

8.              Thoroughly dry-mop and damp mop all hard surfaces to remove all
visible evidence of traffic patterns, dust, dirt, spills and stains.

 

 

 

 

 

 

 

 

Initials

 

G-3

--------------------------------------------------------------------------------


 

B.                                    Periodic

 

1.              Spray buff or high speed burnish all hard surface floors weekly.

2.              Clean and wash all ceiling vents as needed.

3.              Machine scrub all hard surfaces monthly

 

 

 

 

 

 

 

 

Initials

 

G-4

--------------------------------------------------------------------------------


 

EXHIBIT H-1 — 22 CROSBY RIGHT OF FIRST OFFER SPACE

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 27, 2014 between

RAR2-CROSBY CORPORATE CENTER QRS, INC., as Landlord, and

ASPEN TECHNOLOGY, INC., as Tenant

 

[See Attached]

 

 

 

 

 

 

 

 

Initials

 

H-1-1

--------------------------------------------------------------------------------


 

EXHIBIT H-2 — 28 CROSBY RIGHT OF FIRST OFFER SPACE

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 27, 2014 between

RAR2-CROSBY CORPORATE CENTER QRS, INC., as Landlord, and

ASPEN TECHNOLOGY, INC., as Tenant

 

[See Attached]

 

 

 

 

 

 

 

 

Initials

 

H-2-1

--------------------------------------------------------------------------------


 

EXHIBIT H-3 — 28 CROSBY SECOND FLOOR RIGHT OF FIRST OFFER SPACE

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 27, 2014 between

RAR2-CROSBY CORPORATE CENTER QRS, INC., as Landlord, and

ASPEN TECHNOLOGY, INC., as Tenant

 

[See Attached]

 

 

 

 

 

 

 

 

Initials

 

H-3-1

--------------------------------------------------------------------------------


 

EXHIBIT I — FORM OF NOTICE OF LEASE

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 27, 2014 between

RAR2-CROSBY CORPORATE CENTER QRS, INC., as Landlord, and

ASPEN TECHNOLOGY, INC., as Tenant

 

NOTICE OF LEASE

 

Pursuant to Massachusetts General Laws, Chapter 183, Section 4, notice is hereby
given of the following Lease:

 

Landlord:

 

RAR2-CROSBY CORPORATE CENTER QRS, INC., a Maryland corporation, having a place
of business at c/o RREEF, 4 Technology Drive, Westborough, Massachusetts 01581.

 

 

 

Tenant:

 

ASPEN TECHNOLOGY, INC., a Delaware corporation, having a place of business at 20
Crosby Drive, Bedford, Massachusetts 01730.

 

 

 

Date of
Lease:

 

January       , 2014.

 

 

 

Description
of
Leased
Premises:

 

Approximately 142,673 rentable square feet located in the buildings known as and
numbered 20 Crosby Drive, 22 Crosby Drive and 28 Crosby Drive, Bedford,
Middlesex County, Massachusetts (collectively, the “Buildings”), as more
particularly described hereinbelow. Subject to the terms and conditions of the
Lease, the Leased Premises consists of approximately: (a) 78,689 rentable square
feet in the building known as and numbered 20 Crosby Drive, Bedford,
Massachusetts; (b) 27,185 rentable square feet on the second (2nd) floor of the
building known as and numbered 28 Crosby Drive, Bedford, Massachusetts; and
(c) 36,799 rentable square feet on the second (2nd) floor of the building known
as and numbered 22 Crosby Drive, Bedford, Massachusetts.

 

 

 

 

 

For Landlord’s title to the Buildings, see Quitclaim Deed dated June 21, 2006,
filed with the Middlesex South Registry District of the Land Court as Document
No. 01414349. The legal description for the land upon which the Buildings are
situated is more particularly described on Exhibit A attached hereto.

 

 

 

Term of
Lease:

 

Approximately ten (10) years, five (5) months, beginning on the Commencement
Date (as defined in the Lease).

 

 

 

Extension
Options:

 

Two (2) options to extend for a term of five (5) years each.

 

 

 

 

 

 

 

 

Initials

 

I-1

--------------------------------------------------------------------------------


 

This instrument is executed as notice of the aforesaid Lease and is not
intended, nor shall it be deemed, to vary or govern the interpretation of the
terms and conditions thereof.

 

EXECUTED as a sealed instrument this            day of
                                              , 2014.

 

 

LANDLORD:

 

 

 

RAR2-CROSBY CORPORATE CENTER QRS, INC., a Maryland corporation

 

 

 

 

 

By:

 

 

 

 

Name: David F. Crane

 

 

 

Title: Vice President

 

 

 

 

 

 

By:

 

 

 

 

Name: Joseph Cappelletti

 

 

 

Title: Vice President & Treasurer

 

 

 

 

 

 

TENANT:

 

 

 

ASPEN TECHNOLOGY, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name: Antonio Pietri

 

 

 

Title: President & Chief Executive Officer

 

 

 

 

 

 

By:

 

 

 

 

Name:  Roger Kuebel

 

 

 

Title:  Treasurer

 

 

 

 

 

 

 

 

 

Initials

 

I-2

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS

 

Worcester, ss.

 

On this        day of                                           , 2014, before
me, the undersigned notary public, personally appeared David F. Crane, proved to
me through satisfactory evidence of identification, which was
                                                , to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it voluntarily for its stated purpose as Vice President of RAR2-Crosby
Corporate Center QRS, Inc., a Maryland corporation.

 

 

 

 

Notary Public

[AFFIX SEAL]

My commission expires:

 

STATE OF ILLINOIS

Cook County, ss.

 

On this        day of                                                   , 2014,
before me, the undersigned notary public, personally appeared Joseph
Cappelletti, proved to me through satisfactory evidence of identification, which
was                                                             , to be the
person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purpose as Vice
President and Treasurer of RAR2-Crosby Corporate Center QRS, Inc., a Maryland
corporation.

 

 

 

 

Notary Public

[AFFIX SEAL]

My commission expires:

 

                  OF                  

 

                                                      , ss.

 

On this        day of January, 2014, before me, the undersigned notary public,
personally appeared Antonio Pietri, proved to me through satisfactory evidence
of identification, which was                                                 ,
to be the person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purpose as
President & Chief Executive Officer of Aspen Technology, Inc., a Delaware
corporation.

 

 

 

 

Notary Public

[AFFIX SEAL]

My commission expires:

 

 

 

 

 

 

 

 

Initials

 

I-3

--------------------------------------------------------------------------------


 

                  OF                  

 

, ss.

 

On this        day of January, 2014, before me, the undersigned notary public,
personally appeared Roger Kuebel, proved to me through satisfactory evidence of
identification, which was                                                 , to
be the person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purpose as
Treasurer of Aspen Technology, Inc., a Delaware corporation.

 

 

 

 

Notary Public

[AFFIX SEAL]

My commission expires:

 

 

 

 

 

 

 

 

Initials

 

I-4

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description

 

[See Attached]

 

 

 

 

 

 

 

 

Initials

 

I-5

--------------------------------------------------------------------------------